[firstamendmenttocreditan001.jpg]
FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND APPOINTMENT OF AGENTS THIS
FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT AND APPOINTMENT OF AGENTS (this
“Amendment”) is dated as of December 22, 2017 and is entered into by and among,
on the one hand, the lender identified on the signature pages hereof (the
“Lender”) which Lender constitutes the Required Lenders under the Credit
Agreement, Cortland Capital Market Services LLC, as the administrative agent for
the Lender (in such capacity, together with its successors and permitted assigns
in such capacity, “Administrative Agent”) and as the collateral agent for the
Secured Parties (in such capacity, together with its successors and permitted
assigns in such capacity, “Collateral Agent” and, together with the
Administrative Agent, the “Agents”), and, on the other hand, Ares Commercial
Real Estate Corporation, a Maryland corporation (“Borrower”), and is made with
reference to that certain Credit and Guaranty Agreement, dated December 9, 2015
(the “Credit Agreement”), by and among the Borrower, the Guarantors, the lenders
and the other persons party thereto. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment (the “Amended Agreement”).
RECITALS WHEREAS, pursuant to that certain Agency Resignation and Transfer
Letter dated as of even date herewith (the “Administrative Agent Resignation
Letter”), HPS Investment Partners, LLC (the “Resigning Administrative Agent”)
resigned as administrative agent under the Credit Agreement; WHEREAS, pursuant
to that certain Agency Resignation and Transfer Letter dated as of even date
herewith (the “Collateral Agent Resignation Letter”; together with the
Administrative Agent Resignation Letter, the “Resignation Letter”), DBD Credit
Funding L.L.C. (the “Resigning Collateral Agent”; together with the Resigning
Administrative Agent, the “Resigning Agents”) resigned as collateral agent under
the Credit Agreement; WHEREAS, Lender, as Required Lenders under the Credit
Agreement, and Borrower desire to appoint Cortland Capital Market Services LLC
as the successor Administrative Agent and successor Collateral Agent under the
Amended Agreement; WHEREAS, the Borrower has requested that the Lender agree to
amend the Credit Agreement as provided for herein; and WHEREAS, subject to
certain conditions, the Lender is willing to agree to such amendment. NOW,
THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows: SECTION I.
APPOINTMENT OF SUCCESSOR AGENTS A. Each of the Borrower and the Required Lenders
agrees, subject to the Resignation Letters, that as of the Effective Date: (i)
Cortland Capital Market Services LLC Exhibit 10.1



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan002.jpg]
2 (“Cortland”) is hereby appointed as the Administrative Agent and the
Collateral Agent for all purposes whatsoever under the Amended Agreement and the
other Loan Documents; (ii) Cortland hereby accepts its appointment as the
Administrative Agent and Collateral Agent; (iii) Cortland shall not bear any
responsibility for any actions taken or omitted to be taken by the Resigning
Agents while such Resigning Agents served as administrative agent and collateral
agent under the Credit Agreement and the other Loan Documents; and (iv) for all
purposes under the Amended Agreement and any other Loan Document, the terms
“Administrative Agent”, “Collateral Agent” and “Agents” shall refer to Cortland
in its capacity in such role. B. Each of the Borrower and Required Lenders
hereby confirms that upon the Effective Date, Cortland shall become vested with
all of the rights, powers, privileges and duties of the Administrative Agent and
Collateral Agent under the Amended Agreement and under each of the other Loan
Documents, and under each of the documents executed in connection with the
Credit Agreement. C. As of the Effective Date, each of the parties hereto agrees
that all payments, notices and other communications to the Administrative Agent
and Collateral Agent shall be provided to such Agent as set forth in the Amended
Credit Agreement. SECTION II. AMENDMENTS TO CREDIT AGREEMENT A. The Borrower,
the Lender, the Administrative Agent and the Collateral Agent agree that on the
First Amendment Effective Date (as defined below), the Credit Agreement shall be
amended in the form of the conformed Amended Credit Agreement attached hereto as
Exhibit A (the “Amended Credit Agreement”) and any term or provision of the
Credit Agreement which is different from that set forth in the Amended Credit
Agreement shall be replaced and superseded in all respects by the terms and
provisions of the Amended Credit Agreement. B. The Borrower, the Lender, the
Administrative Agent and the Collateral Agent agree that on the First Amendment
Effective Date, the Credit Agreement shall be amended by adding a new Exhibit
C-1 in the form attached hereto as Exhibit B in its proper alphabetical order
(the “New Exhibit C-1”); and C. Except as expressly set forth in this Amendment,
the Exhibits and Schedules to the Credit Agreement shall be the Exhibits and
Schedules to the Credit Agreement, as amended hereby, and on and after the date
hereof, unless otherwise specified, any reference to “Credit Agreement” in the
Exhibits and/or Schedules included in the Credit Agreement shall be a reference
to the Credit Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time. SECTION III. CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan003.jpg]
3 A. Executed Counterparts. The Agents shall have received this Amendment, duly
executed and delivered by each party thereto; B. Fees and Expenses. The Borrower
shall have paid all fees incurred in connection with the transactions evidenced
by this Amendment on the First Amendment Effective Date and all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Amendment for which the Borrower received an invoice at least 1 Business Day
prior to the First Amendment Effective Date; C. Representations and Warranties.
The representations and warranties of the Borrower contained in this Amendment
and the other Loan Documents shall be true and correct on the First Amendment
Effective Date in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty to the extent that
such representation or warranty is qualified or modified by materiality) on and
as of the First Amendment Effective Date as though made on and as of such date
(except to the extent that such representations and warranties solely relate to
an earlier date); and D. No Event of Default or Default. No Event of Default or
Default shall have occurred and be continuing on the First Amendment Effective
Date, nor shall either result from the effectiveness of this Amendment on the
First Amendment Effective Date or the consummation of the other transactions
contemplated by this Amendment. E. Opinions. The Lender shall have received
copies of the opinion letters delivered to the Lenders (as defined in the Credit
Agreement) on the Closing Date. Further, the Lender shall have received (i) an
opinion of counsel to the Borrowers and Guarantors, dated as of the date of this
Amendment, relating to corporate matters, enforceability with respect to this
Amendment and security interest matters and (ii) an opinion of Maryland counsel
to the Borrower, dated as of the date of this Amendment, relating to corporate
matters, each in form and substance satisfactory to the Lender. F. UCC Financing
Statements. The Lender shall have received copies of the UCC-3 assignments
necessary to reflect the assignment of the Collateral to the Collateral Agent on
behalf of the Lender. SECTION IV. REPRESENTATIONS AND WARRANTIES The Borrower
hereby represents and warrants to the Administrative Agent, the Collateral Agent
and the Lenders that all of the representations and warranties of the Borrowers
set forth in each of the Amended Agreement and the other Loan Documents are true
and correct in all material respects (or in all respects to the extent such
representation or warranty is limited by materiality except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that such representation or warranty is qualified or modified by
materiality) as of the First Amendment Effective Date (except to the extent that
such representations and warranties solely relate to an earlier date). SECTION
V. MISCELLANEOUS



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan004.jpg]
4 A. Reference to and Effect on the Credit Agreement and the Other Loan
Documents. (i) This Amendment shall constitute a Loan Document for purposes of
each of the Credit Agreement, this Amendment and the other Loan Documents and on
and after the First Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement. (ii) Except as specifically amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. (iii) The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of the Administrative
Agent, the Collateral Agent, the Lender or any other secured party under the
Credit Agreement or any of the other Loan Documents. B. Reaffirmation. The
Borrower hereby (a) agrees that, notwithstanding the occurrence of the First
Amendment Effective Date, each of the guarantees, the Security Agreement and
each of the Negative Pledge Agreement, the Borrower DACA continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents. In
furtherance of the foregoing, the Borrower does hereby grant to the Collateral
Agent a security interest in all collateral described in the Amended Agreement
and any other Loan Document as security for the Obligations, as amended,
restated, increased and/or extended pursuant to this Amendment. (i) The
Guarantors hereby (a) agree that, notwithstanding the occurrence of the First
Amendment Effective Date, each of the guarantees, the Security Agreement and
each of the Negative Pledge Agreement, the Mezz DACA continue to be in full
force and effect and are not impaired or adversely affected in any manner
whatsoever, (b) confirms its guarantee of the Obligations and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) acknowledges that such guarantee
and grant continues in full force and effect in respect of, and to secure, the
Obligations under the Amended Agreement and the other Loan Documents. In
furtherance of the foregoing, each Guarantor does hereby grant to the Collateral
Agent a security interest in all collateral described in the Amended Agreement
and any other Loan Document as security for the Obligations, as amended,
restated, increased and/or extended pursuant to this Amendment.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan005.jpg]
5 C. Headings. Section headings used in this Amendment are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof. D. GOVERNING LAW. EXCEPT AS
SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT: (A) THIS AMENDMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS
AMENDMENT, AND THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND
THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
E. JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES
HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY MEMBER
OF THE LENDER GROUP OR THE BORROWER AND ITS SUBSIDIARIES IN CONNECTION WITH THIS
AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT
AT ANY AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE ANY AGENT ELECTS
TO BRING SUCH ACTION TO THE EXTENT SUCH COURTS HAVE IN PERSONAM JURISDICTION
OVER THE RELEVANT OBLIGOR OR IN REM JURISDICTION OVER SUCH COLLATERAL OR OTHER
PROPERTY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP,
TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION AND STIPULATE THAT THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE
OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR
RELATED TO THIS AMENDMENT. TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER OR ANY
MEMBER OF THE LENDER GROUP MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ITS ADDRESS INDICATED ON EXHIBIT 11.3 OF THE INDENTURE. F.
WAIVER OF TRIAL BY JURY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF
THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AMENDMENT, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan006.jpg]
6 WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO,
THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP HEREBY
AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY. G. Severability. Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. H. Counterparts;
Electronic Execution. (i) This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment or any
document or instrument delivered in connection herewith by facsimile
transmission or electronic image scan transmission (e.g., PDF) shall be
effective as delivery of a manually executed counterpart of this Amendment or
such other document or instrument, as applicable. (ii) The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. [Remainder of Page Intentionally Blank; Signature Pages Follow]



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan007.jpg]
[Signature Page to First Amendment to Credit Agreement] IN WITNESS WHEREOF, the
parties hereto have caused this Amendment to be duly executed and delivered by
their respective officers thereunto duly authorized as of the date first written
above. Borrower: ARES COMMERCIAL REAL ESTATE CORPORATION., a Maryland
corporation By: /s/ Anton Feingold Name: Anton Feingold Title: Vice President



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan008.jpg]
[Signature Page to First Amendment to Credit Agreement] Guarantors ACRC HOLDINGS
LLC, a Delaware limited liability company, as Guarantor By: /s/ Anton Feingold
Name: Anton Feingold Title: Vice President ACRC WAREHOUSE HOLDINGS LLC, a
Delaware limited liability company, as Guarantor By: /s/ Anton Feingold Name:
Anton Feingold Title: Vice President ACRC MEZZ HOLDINGS LLC, a Delaware limited
liability company, as Guarantor By: /s/ Anton Feingold Name: Anton Feingold
Title: Vice President ACRC CP INVESTOR LLC, a Delaware limited liability
company, as Guarantor By: /s/ Anton Feingold Name: Anton Feingold Title: Vice
President



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan009.jpg]
[Signature Page to First Amendment to Credit Agreement] JEFFERIES LEVERAGED
CREDIT PRODUCTS, LLC, as Lender and as the Required Lenders By: /s/ Paul J.
Loomis Name: Paul J. Loomis Title: Managing Director



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan010.jpg]
[Signature Page to First Amendment to Credit Agreement] CORTLAND CAPITAL MARKET
SERVICES LLC, as Administrative Agent and Collateral Agent By: /s/ Polina
Arsentyeva Name: Polina Arsentyeva Title: Associate Counsel



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan011.jpg]
Conformed Copy (includes Amendment No. 1 to Credit and Guaranty Agreement, to be
dated as of 12/22/17) US-DOCS\97278328.5
════════════════════════════════════════════════════ CREDIT AND GUARANTY
AGREEMENT by and among ARES COMMERCIAL REAL ESTATE CORPORATION as Borrower, ACRC
HOLDINGS LLC, ACRC MEZZ HOLDINGS LLC, ACRC CP INVESTOR LLC and ACRC WAREHOUSE
HOLDINGS LLC as Guarantors, THE LENDERS PARTIES HERETO FROM TIME TO TIME as the
Lenders, CORTLAND CAPITAL MARKET SERVICES LLC, together with its successors and
assigns as the Administrative Agent and CORTLAND CAPITAL MARKET SERVICES LLC,
together with its successors and assigns as the Collateral Agent Dated as of
December 9, 2015 ════════════════════════════════════════════════════



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan012.jpg]
TABLE OF CONTENTS Page - 1 - US-DOCS\97278328.5 ARTICLE I DEFINITION AND
CONSTRUCTION
.....................................................................1 1.1
Definitions.............................................................................................................1
1.2 Construction
........................................................................................................36
1.3 Accounting Terms; GAAP; Pro Forma
Calculations..........................................37 ARTICLE II AMOUNT AND
TERMS OF LOANS
....................................................................37 2.1
Credit Facilities
...................................................................................................37
2.2 Rate Designation
.................................................................................................38
2.3 Interest Rates; Payment of Principal and Interest
...............................................38 2.4 Computation of Interest
and Fees; Maximum Interest Rate; Delayed Draw Term Loan Fee
..........................................................................................41
2.5 Request for Borrowing
........................................................................................41
2.6 Continuation of Interest Periods
.........................................................................44 2.7
Repayment of Borrowings
..................................................................................45
2.8 Prepayments
........................................................................................................45
2.9 Fees
.....................................................................................................................46
2.10 Maintenance of Loan Account; Statements of Obligations
................................47 2.11 Increased Costs
...................................................................................................47
2.12 Delayed Draw Term Loans
.................................................................................48
2.13 Funding
Sources..................................................................................................49
2.14 Place of Loans
.....................................................................................................49
2.15 Incremental Term Loans
.....................................................................................49
2.16 Mitigation of Obligations
....................................................................................53
2.17 Pro Rata Treatment
.............................................................................................53
2.18 LIBOR Rate
........................................................................................................53
ARTICLE III CONDITIONS TO
LOANS....................................................................................55
3.1 Conditions Precedent to the Initial Term Loan
...................................................55 3.2 Conditions Precedent
to All Loans
.....................................................................57 3.3
Maturity Date
......................................................................................................58
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE BORROWER ................58 4.1
Due Organization
................................................................................................58
4.2 Securities and Subsidiaries
.................................................................................59
4.3 Requisite Power and Authorization
....................................................................59 4.4
Binding Agreements
...........................................................................................59
4.5 Other Agreements
...............................................................................................59
4.6 Litigation: Adverse Facts and Compliance with Laws
.......................................60 4.7 Government Consents
.........................................................................................60
4.8 Title to Assets; Liens
..........................................................................................61
4.9 ERISA.
................................................................................................................61



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan013.jpg]
TABLE OF CONTENTS (continued) Page -2- US-DOCS\97278328.5 4.10 Payment of Taxes
................................................................................................61
4.11 Governmental Regulation
...................................................................................61
4.12 Disclosure
...........................................................................................................61
4.13 Debt
.....................................................................................................................62
4.14 Existing Defaults
.................................................................................................62
4.15 No Material Adverse Effect
................................................................................62
4.16 Security Documents
............................................................................................62
4.17 Solvency.
.............................................................................................................62
4.18 Use of
Proceeds...................................................................................................62
4.19 Anti-Corruption and Anti-Money Laundering Laws and Sanctions.
..................63 ARTICLE V AFFIRMATIVE COVENANTS OF THE BORROWER
.......................................63 5.1 Accounting Records and Inspection
...................................................................63 5.2
Financial Statements.
..........................................................................................64
5.3 Certificates; Other Information
...........................................................................64
5.4 Existence
.............................................................................................................65
5.5 Payment of Taxes and
Claims.............................................................................65
5.6 Compliance with Laws and Material Contractual Obligations
...........................66 5.7 Further
Assurances..............................................................................................66
5.8 Payment of
Obligations.......................................................................................66
5.9 Maintenance of Insurance
...................................................................................66
5.10 Maintenance of Property and Licenses
...............................................................66 5.11 Covenant
to Guarantee Obligations and Give Security
......................................66 5.12 ERISA
.................................................................................................................67
5.13 Post-Closing Items
..............................................................................................67
ARTICLE VI NEGATIVE COVENANTS OF THE BORROWER
............................................67 6.1 Debt
.....................................................................................................................67
6.2 Liens
....................................................................................................................70
6.3 Debt Prepayments
...............................................................................................71
6.4 Dividends
............................................................................................................72
6.5 Restriction on Fundamental Changes
.................................................................72 6.6 Sale of
Assets
......................................................................................................73
6.7 Transactions with Shareholders and Affiliates
...................................................73 6.8 Conduct of Business
...........................................................................................73
6.9 Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
the Agents
.........................................................................................73
6.10 Limitation on Negative Pledges
..........................................................................74
6.11 Margin Regulation
..............................................................................................74
6.12 Financial Covenants
............................................................................................75
6.13 Plans
....................................................................................................................75
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
........................................................75



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan014.jpg]
TABLE OF CONTENTS (continued) Page -3- US-DOCS\97278328.5 7.1 Events of Default
................................................................................................75
7.2 Remedies
.............................................................................................................78
7.3 Borrower’s Right to
Cure....................................................................................79
ARTICLE VIII EXPENSES AND
INDEMNITIES......................................................................79
8.1 Expenses
.............................................................................................................79
8.2 Indemnity
............................................................................................................80
ARTICLE IX ASSIGNMENT AND PARTICIPATIONS
...........................................................81 9.1 Successors and
Assigns Generally
......................................................................81 ARTICLE
X AGENT; THE LENDER GROUP
...........................................................................86
10.1 Appointment and Authorization of Agent
..........................................................86 10.2 Delegation of
Duties
...........................................................................................88
10.3 General Immunity
...............................................................................................88
10.4 Reliance by Agent
...............................................................................................89
10.5 Knowledge of Defaults/Events of Default
..........................................................89 10.6 Credit
Decision
...................................................................................................89
10.7 Costs and Expenses; Indemnification
.................................................................90 10.8 Agent
in Individual Capacity
..............................................................................91
10.9 Successor Agent
..................................................................................................91
10.10 Lender in Individual Capacity
............................................................................92
10.11 Withholding Taxes
..............................................................................................93
10.12 Collateral and Guarantor Matters
........................................................................96 10.13
Restrictions on Actions by Lenders; Sharing of Payments
.................................97 10.14 Agency for Perfection
.........................................................................................98
10.15 Payments by Agent to the Lenders
.....................................................................98 10.16
Concerning the Collateral and Related Loan Documents
...................................98 10.17 Field Examinations and Examination
Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information
...................................99 10.18 Several Obligations; No Liability
.....................................................................100 10.19
Bank Product Providers
....................................................................................100
ARTICLE XI MISCELLANEOUS
.............................................................................................101
11.1 No Waivers,
Remedies......................................................................................101
11.2 Waivers and Amendments
................................................................................102
11.3 Notices
..............................................................................................................104
11.4 Release of Borrowing Base Eligible
Assets......................................................104 11.5 Valuation
Confirmation Process
.......................................................................104 11.6
Headings
...........................................................................................................106
11.7 Execution in Counterparts; Effectiveness
.........................................................106



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan015.jpg]
TABLE OF CONTENTS (continued) Page -4- US-DOCS\97278328.5 11.8 GOVERNING LAW
.........................................................................................106
11.9 JURISDICTION AND VENUE
.......................................................................106 11.10
WAIVER OF TRIAL BY JURY
......................................................................107 11.11
Independence of Covenants
..............................................................................107
11.12 Confidentiality
..................................................................................................107
11.13 Complete Agreement
........................................................................................108
11.14 USA Patriot Act Notice
....................................................................................108
ARTICLE XII THE GUARANTY
..............................................................................................109
12.1 The Guarantee
...................................................................................................109
12.2 Obligations Unconditional
................................................................................109
12.3 Reinstatement
....................................................................................................111
12.4 Certain Additional Waivers
..............................................................................111
12.5 Remedies
...........................................................................................................111
12.6 Rights of Contribution
......................................................................................112
12.7 Guaranty of Payment; Continuing Guarantee
...................................................112



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan016.jpg]
- 1 - US-DOCS\97278328.5 CREDIT AND GUARANTY AGREEMENT THIS CREDIT AND GUARANTY
AGREEMENT, dated as of December 9, 2015, is entered into by and among, on the
one hand, the lenders identified on the signature pages hereof, CORTLAND CAPITAL
MARKET SERVICES LLC (“Cortland”), as the administrative agent for the Lenders
(in such capacity, together with its successors and permitted assigns in such
capacity, “Administrative Agent”), and as the collateral agent for the Lenders
(in such capacity, together with its successors and permitted assigns in such
capacity, “Collateral Agent” and, together with the Administrative Agent, the
“Agents”), and, on the other hand, ARES COMMERCIAL REAL ESTATE CORPORATION, a
Maryland corporation (“Borrower”), ACRC HOLDINGS LLC, a Delaware limited
liability company (“ACRC Holdings”), ACRC MEZZ HOLDINGS LLC, a Delaware limited
liability company (“ACRC Mezz”), ACRC CP INVESTOR LLC, a Delaware limited
liability company (“ACRC CP Investor”) and ACRC WAREHOUSE HOLDINGS LLC, a
Delaware limited liability company (“ACRC Warehouse,” together with ACRC
Holdings, ACRC Mezz and ACRC CP Investor, the “Guarantors” and each individually
a “Guarantor”). The parties agree as follows: ARTICLE I DEFINITION AND
CONSTRUCTION 1.1 Definitions. For purposes of this Agreement (as defined below),
the following initially capitalized terms shall have the following meanings:
“ACRC Champions” means ACRC Champions Investor LLC, a Delaware limited liability
company. “ACRC CP Investor” has the meaning set forth in the preamble to this
Agreement. “ACRC KA” means ACRC KA JV Investor LLC, a Delaware limited liability
company “ACRC Lender” means ACRC Lender LLC, a Delaware limited liability
company. “ACRC Mezz” has the meaning set forth in the preamble to this
Agreement. “ACRE Capital” means ACRE Capital LLC, a Michigan limited liability
company. “ACRE Capital Holdings” means ACRE Capital Holdings LLC, a Delaware
limited liability company. “Additional Lender” has the meaning set forth in
Section 2.15(b). “Administrative Agent” has the meaning set forth in the
preamble to this Agreement. “Administrative Questionnaire” means an
Administrative Questionnaire in a form supplied by the Administrative Agent.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan017.jpg]
-2- US-DOCS\97278328.5 “Affected Lender” has the meaning set forth in Section
2.18(b). “Affected Loan” has the meaning set forth in Section 2.18(b).
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise; provided, that no issuer of a Specified Third Party Securitization
shall be considered an “Affiliate” of such Person. “Agency” means The Federal
National Mortgage Association, The Federal Home Loan Mortgage Corporation, The
Government National Mortgage Association, the Federal Housing Administration, a
division of HUD, and including the Federal Housing Commissioner and the
Secretary of HUD where appropriate under the FHA Regulations, United States
Department of Housing and Urban Development, Consumer Financial Protection
Bureau, an agency of the United States, the U.S. Department of Veterans Affairs,
an executive branch department of the United States of America headed by the
Secretary of Veterans Affairs, or any successor of the foregoing. “Agent” or
“Agents” has the meaning set forth in the preamble to this Agreement. “Agent’s
Account” means a Deposit Account as designated in writing by the applicable
Agent to the Borrower and the Lenders form time to time. “Agent Fee Letter”
means that certain fee letter agreement dated as of the First Amendment
Effective Date by and between Borrower and Cortland. “Agent-Related Persons”
means any Agent, together with its Affiliates, partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives. “Agreement” means this Credit and Guaranty Agreement by and
among the Borrower, the Guarantors, the Lenders and the Agents, together with
all exhibits and schedules hereto. “All-In Yield” means, as to any Debt, the
yield thereof, whether in the form of interest rate, margin, OID, upfront fees
or LIBOR Rate (subject to any applicable “cap,” “floor” or limit pursuant to any
Swap Agreement); provided that OID and upfront fees shall be equated to interest
rate assuming the stated life to maturity at the time of incurrence of the
applicable Debt; provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, underwriting fees or other fees not paid to
all providers of such Debt. “Alternative Rate” means a rate of interest equal to
the greater of: (i) the sum of (a) the per annum rate of interest announced,
from time to time, by The Wall Street Journal. as its “prime rate,” with the
understanding that the “prime rate” is not necessarily the lowest of such



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan018.jpg]
-3- US-DOCS\97278328.5 rates and serves as the basis upon which effective rates
of interest are calculated for those loans making reference thereto; provided,
however, that the Administrative Agent may (and, at the direction of the
Required Lenders shall), upon prior written notice to Borrower, choose a
reasonably comparable index or source to use as the basis for the Alternative
Rate, plus (b) the Applicable Margin, or (ii) seven percent (7.00%) per annum.
“Alternative Rate Loan” means each portion of a Loan bearing interest at the
Alternative Rate. “Anti-Corruption Laws” means all laws, rules, and regulations
of any jurisdiction applicable to any Loan Party from time to time concerning or
relating to bribery or corruption, including without limitation the United
States Foreign Corrupt Practices Act of 1977, as amended and other similar
legislation in any other jurisdictions. “Anti-Money Laundering Laws” means
applicable laws or regulations in any jurisdiction in which the Borrower or any
Loan Party is located or doing business that relates to money laundering, any
predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto. “Applicable Advance Rate” means, for
each Borrowing Base Eligible Asset, the percentage as set forth below: Senior
Commercial Real Estate Loan: 75% Senior Commercial Real Estate Construction
Loan: 65% Subordinated Commercial Real Estate Loan: 50% Preferred Equity
Investment: 45% Borrowing Base Debt Subsidiary: 50% Triple Net Leased
Properties: 40% The Applicable Advance Rate for a Borrowing Base Eligible Asset
comprised of equity interests in a Borrowing Base Subsidiary (other than a
Borrowing Base Debt Subsidiary) shall be determined and applied with respect to
each Mortgage Asset held by such Borrowing Base Subsidiary based on the
Applicable Advance Rates applicable to such type of Mortgage Asset as set forth
above. “Applicable Margin” means (a) for the period of time following the First
Amendment Effective Date, the per annum rate as set forth below: Prior to 39th
month anniversary of the First Amendment Effective Date: 5.000%



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan019.jpg]
-4- US-DOCS\97278328.5 On and after the 39th month anniversary of the First
Amendment Effective Date and prior to the 42nd month anniversary of the First
Amendment Effective Date: 5.125% On and after the 42nd month anniversary of the
First Amendment Effective Date and prior to the 45th month anniversary of the
First Amendment Effective Date: 5.375% On and after the 45th month anniversary
of the First Amendment Effective Date and prior to the 48th month anniversary of
the First Amendment Effective Date: 5.750% plus, (b) automatically, after the
occurrence or during the continuance of an Event of Default described in Section
7.1(a), Section 7.1(b)(i) but solely as it relates to an Event of Default that
has occurred under Section 6.12 (which, for the avoidance of doubt, shall be
subject to Section 7.3(a)), Section 7.1(d), Section 7.1(e) and Section 7.1(f),
2.0% per annum, in each case, from the date of such Event of Default or if
later, the date specified in any such notice, until such Event of Default is
cured or waived (the “Default Margin”). “Application Event” means the occurrence
of (a) a failure by the Borrower to repay in full all of the Obligations on the
Maturity Date, or (b) an Event of Default and the election by the Required
Lenders to require that payments and Proceeds of Collateral be applied pursuant
to Section 2.3(a)(ii)(E) and (F) of this Agreement. “Approved Fund” means any
fund that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Asset” means any interest of a Person in any kind of property or
asset, whether real, personal, or mixed real and personal, or whether tangible
or intangible; provided, that “Assets” shall be determined without regard to the
effects of consolidation of any issuer of a Specified Third Party Securitization
on the financial statements of such Person under Accounting Standards
Codification Section 810, as amended, modified or supplemented from time to
time, or otherwise under GAAP. “Asset Coverage Ratio” means, at any date, the
ratio of (a) the Borrowing Base to (b) the aggregate principal amount of the
Loans outstanding under this Agreement. “Assigned Value” means, as of any date
of determination, as to any single asset included as a Borrowing Base Eligible
Asset, the value of such Borrowing Base Eligible Asset as of such date of
determination as set forth below: (a) at any time prior to the occurrence of a
VAE:



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan020.jpg]
-5- US-DOCS\97278328.5 (i) which is a Mortgage Asset shall, in each case, be the
current outstanding principal balance of such Borrowing Base Eligible Asset (net
of any specific reserves); (ii) which is comprised of the equity interests of a
Borrowing Base Debt Subsidiary shall be the excess of (A) the current
outstanding principal balance of the Mortgage Assets held by such Borrowing Base
Debt Subsidiary (net of any specific reserves) over (B) the current outstanding
principal balance of the associated Warehousing Debt, Securitization
Indebtedness and/or all other debt outstanding related to such Mortgage Assets
(net of any specific reserves); (iii) which is comprised of the equity interests
of a Borrowing Base Subsidiary that is not a Borrowing Base Debt Subsidiary,
shall be the current outstanding principal balance of the Mortgage Assets held
by such Borrowing Base Subsidiary (net of any specific reserves, outstanding
Debt and other liabilities); (iv) which is a Triple Net Leased Property, the
purchase price (net of any outstanding Debt and other liabilities); and (v) for
all other Borrowing Base Eligible Assets, the current outstanding principal
balance of such Borrowing Base Eligible Assets (net of any specific reserves,
outstanding Debt and other liabilities); (b) At any time following the
occurrence of a VAE, the “Assigned Value” in respect of any Borrowing Base
Eligible Asset: (i) which is either a Senior Commercial Real Estate Loan, a
Senior Commercial Real Estate Construction Loan or a Borrowing Base Eligible
Asset that is not covered under clauses (ii) through (vi) below and has
experienced a VAE under clause (i), (ii) or (iii) of the definition thereof, the
Assigned Value determined in clause (a)(i) above; provided that if such Assigned
Value is disputed by the Required Agents, which notice of such dispute shall be
delivered to the Borrower in writing within five (5) business days after the
Agents receive notice that a VAE has occurred with respect to such Borrowing
Base Eligible Assets, the Determined Valuation shall apply; (ii) which is either
a Subordinated Commercial Real Estate Loan, Preferred Equity Investment or
Triple Net Leased Property and has experienced a VAE under clause (i) or (ii) of
the definition thereof, for the first 30 days after the VAE, 50% times the
Assigned Value determined pursuant to clause (a)(i) above and, thereafter for so
long as such VAE continues to apply, zero (unless a valuation by a valuation
agent has been obtained by the Borrower, in which case, the Determined Valuation
shall apply); (iii) which is either a Subordinated Commercial Real Estate Loan,
Preferred Equity Investment or Triple Net Leased Property and has experienced a
VAE under clause (iii), (iv) or (vi) of the definition thereof, for the first 30
days after the VAE, 75% times the Assigned Value determined pursuant to clause
(a)(i) above and, thereafter for so long as such VAE continues to apply, zero
(unless a



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan021.jpg]
-6- US-DOCS\97278328.5 valuation by a valuation agent has been obtained by the
Borrower, in which case, the Determined Valuation shall apply); (iv) which is
comprised of the equity interests of a Borrowing Base Debt Subsidiary and has
experienced a VAE under clause (i) or (ii) of the definition thereof (and which
Assigned Value shall only be applied to the particular underlying Mortgage
Asset(s) which has experienced a VAE), for the first 30 days after such VAE, 50%
times the Assigned Value determined pursuant to clause (a)(ii) above and,
thereafter for so long as such VAE continues to apply, zero (unless a valuation
by a valuation agent has been obtained by the Borrower, in which case, the
Determined Valuation shall apply); (v) which is comprised of the equity
interests of a Borrowing Base Debt Subsidiary and has experienced a VAE under
clause (v) of the definition thereof, clause (vi) of the definition thereof (but
only to the extent the occurrence of a material modification of an Borrowing
Base Eligible Asset or a Mortgage Asset held by a Borrowing Base Debt Subsidiary
results in a modification that has a material adverse effect on such Borrowing
Base Debt Subsidiary) or clause (vii) of the definition thereof, for the first
30 days after such VAE, 75% times the Assigned Value determined pursuant to
clause (a)(ii) above and, thereafter for so long as such VAE continues to apply,
zero (unless a valuation by a valuation agent has been obtained by the Borrower,
in which case, the Determined Valuation shall apply); and (vi) which is
comprised of the equity interests of a Borrowing Base Subsidiary that is not a
Borrowing Base Debt Subsidiary (and which Assigned Value shall be applied only
to the particular underlying Mortgage Asset(s) which has experienced a VAE), the
Assigned Value shall be determined and applied with respect to each Mortgage
Asset held by such Borrowing Base Subsidiary based on clauses (i), (ii), (iii)
and (vii) of this section (b). “Assignment and Acceptance” means an Assignment
and Acceptance Agreement substantially in the form of Exhibit A-1 or such other
form approved by the Administrative Agent. “B Note” means a promissory note
secured by a mortgage on multi-family or commercial real estate property, which
note is subordinate in right of payment to one or more separate promissory notes
secured by the same property. “Bank Product” means any financial accommodation
extended to a Loan Party by a Bank Product Provider in connection with Swap
Agreements. “Bank Product Agreements” means those agreements entered into from
time to time by any Loan Party with a Bank Product Provider in connection with
the obtaining of any of the Bank Products. “Bank Product Obligations” means all
obligations, liabilities, contingent reimbursement obligations, fees, and
expenses owing by any Loan Party to any Bank Product Provider pursuant



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan022.jpg]
-7- US-DOCS\97278328.5 to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising.
“Bank Product Provider” means each counterparty to any Loan Party under a Bank
Product Agreement. Notwithstanding anything to the contrary in this Agreement,
neither Fortress, Highbridge or any of their Affiliates shall be required to
become a Bank Product Provider. “Bankruptcy Code” means Title 11 of the United
States Code, as amended or supplemented from time to time, and any successor
statute, and all of the rules and regulations issued or promulgated in
connection therewith. “Bankruptcy Plan” has the meaning set forth in Section
9.1(f)(iii). “Basel III” means the agreements on capital requirements, leverage
ratio and liquidity standards contained in “Basel III: A global regulatory
framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision on 16
December 2010, each as amended, supplemented or restated. “Board of Directors”
means, as to any Person, the board of directors (or comparable managers) of such
Person, or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers). “Board of Governors” means the Board of
Governors of the Federal Reserve System of the United States of America, or any
successor thereto. “Borrower” has the meaning set forth in the introduction to
this Agreement. “Borrower Affiliate” means any Affiliate of the Borrower (other
than a natural Person, or a holding company, investment vehicle or trust for or
owned and operated for the primary benefit of a natural Person or the Borrower
and its Subsidiaries). “Borrower DACA” means the deposit account control
agreement by and among the Borrower, Bank of America, N.A. and the Collateral
Agent respect to the Borrower’s deposit account number 8188693212. “Borrowing
Base” means, as of any date of determination, the sum of the Borrowing Base
Value of each Borrowing Base Eligible Asset as of such date as determined by the
most recent Borrowing Base Certificate and adjusted as reflected in any
Determined Valuation; provided that, at the time of origination or purchase by
the Borrower or its Subsidiaries of a Borrowing Base Eligible Asset, the
allocated Borrowing Base Value of any single property underlying any Borrowing
Base Eligible Asset shall not comprise in excess of 10.0% of the total Borrowing
Base Value of all Borrowing Base Eligible Assets (and any such excess shall be
disregarded for purposes of determining the Borrowing Base); provided, further,
that the Borrowing Base shall be recalculated on (i) the last day of each fiscal
quarter, (ii) the date on



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan023.jpg]
-8- US-DOCS\97278328.5 which any Loan is requested and (iii) the date on which
the Borrower has actual knowledge of a VAE. “Borrowing Base Certificate” means a
certificate, signed and certified as accurate and complete by a Responsible
Officer of the Borrower, in substantially the form of Exhibit B-2. “Borrowing
Base Debt Subsidiary” means any Subsidiary of the Borrower that has associated
Warehousing Debt, Securitization Indebtedness or other debt outstanding.
“Borrowing Base Deficiency” means the circumstance that exists in the event that
the outstanding aggregate principal amount of the Loans outstanding under this
Agreement exceeds the Borrowing Base on any date of determination “Borrowing
Base Eligibility Criteria” means, with respect to an asset which the Borrower
represents and warrants is a Borrowing Base Eligible Asset: (i) Such asset is
(x) held by the Borrower or a Subsidiary thereof (other than a Borrowing Base
Subsidiary) and is (A) a Senior Commercial Real Estate Loan, (B) a Subordinated
Commercial Real Estate Loan, (C) a Preferred Equity Investment (directly or
indirectly) or (D) a Senior Commercial Real Estate Construction Loan, (y) an
equity interest in a Borrowing Base Subsidiary that is not a Borrowing Base Debt
Subsidiary, which subsidiary holds (directly or indirectly), any asset referred
to in subclause (x) of this clause (i) that would otherwise qualify as Borrowing
Base Eligible Asset or (z) an equity interest in a Borrowing Base Debt
Subsidiary that (A) owns (directly or indirectly), any asset referred to in
subclause (x) of this clause (i) that would otherwise qualify as Borrowing Base
Eligible Assets and (B) to the extent the Borrowing Base Debt Subsidiary owns
any asset of the type set forth in subclauses (x)(B) or (x)(C) of this clause
(i), such assets do not exceed 15% of the total assets held by such subsidiary
as measured by the respective outstanding principal balance of all assets held
by such subsidiary, including, without limitation, any assets of the type set
forth in subclauses (x)(B) or (x)(C) of this clause (i); (ii) such asset (or, in
the case of any Borrowing Base Subsidiary, the associated Mortgage Asset),
together with the underlying loan documents related thereto (A) is in full force
and effect and constitutes the legal, valid and binding obligation of the
obligor thereunder (subject to customary qualifications and exceptions), (B) is
not subject to any material litigation or dispute and (C) contains provisions
that the obligor’s payment obligations thereunder are absolute and unconditional
without any right of rescission, setoff, counterclaim or defense against the
holder thereof (subject to customary qualifications and exceptions); (iii) such
asset (or, in the case of any Borrowing Base Subsidiary, the associated Mortgage
Asset) and any related collateral are each in compliance in all material
respects with any applicable laws (subject to customary qualifications and
exceptions);



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan024.jpg]
-9- US-DOCS\97278328.5 (iv) at the time of purchase or origination (as
applicable), such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) is not in payment default. At any time thereafter,
such asset or Mortgage Asset is not in payment default after giving effect to
any applicable grace, cure or notice periods (as such periods may be extended);
(v) for any Subordinated Commercial Real Estate Loan or Preferred Equity
Investment, such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) is eligible to be sold and does not by its terms
prohibit the granting of a security interest therein, subject to Section 6.2(d);
(vi) such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) does not contain a confidentiality provision that
would prohibit the Agents from reviewing the asset and underlying loan
documentation (notwithstanding that the Agents are advised of the confidential
nature of information relating to the asset and agrees to keep such information
confidential); (vii) the applicable Subsidiary of the Borrower has good and
marketable title to, and is the sole owner of, such asset (or, in the case of
any Borrowing Base Subsidiary, the associated Mortgage Asset) subject, in the
case of Mortgage Assets of Borrowing Base Debt Subsidiaries, to the terms of the
associated Warehousing Debt, Securitization Indebtedness or other applicable
debt; (viii) such asset (or, in the case of any Borrowing Base Subsidiary, the
associated Mortgage Asset) will not cause the Borrower to be required to
register as an investment company under the Investment Company Act of 1940; (ix)
such asset (or, in the case of any Borrowing Base Subsidiary, the associated
Mortgage Asset) is not a Margin Security; (x) for any Subordinated Commercial
Real Estate Loan or Preferred Equity Investment, whether held directly or by a
Borrowing Base Subsidiary or Borrowing Base Debt Subsidiary, the loan to value
percentage of all indebtedness senior to such asset (or, in the case of any
Borrowing Base Subsidiary or Borrowing Base Debt Subsidiary, the associated
Mortgage Asset) does not exceed 80%; (xi) such asset is cash or Cash Equivalents
held in a Deposit Account that is the subject of a control agreement in favor of
the Collateral Agent for the benefit of the Secured Parties; provided that, any
cash or Cash Equivalents pledged under Section 6.2(c) to secure Debt permitted
under Section 6.1(o) shall not be a Borrowing Base Eligible Asset; (xii) such
asset is (x) a Triple Net Leased Property or (y) an equity interest in a
Subsidiary of the Borrower that owns a Triple Net Leased Property; and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan025.jpg]
-10- US-DOCS\97278328.5 (xiii) for any Securities that are encumbered by or
otherwise subject to a Permitted Collateral Lien (other than in respect to Liens
arising pursuant to clauses (d) and (g) of the definition thereof) such
Securities have not been encumbered by or otherwise subject to such Permitted
Collateral Lien for longer than 10 Business Days after Borrower or any Grantor,
as applicable, obtains knowledge thereof. “Borrowing Base Eligible Assets” means
(a) on and from the Closing Date, the assets set forth on Schedule C-1 and (b)
as of any date of determination after the Closing Date, the assets that
(pursuant to a Borrowing Base Certificate) the Borrower has represented and
warranted satisfies the Borrowing Base Eligibility Criteria (except to the
extent compliance with any one or more of such Borrowing Base Eligibility
Criteria is waived by the Agents in writing with respect to any such asset);
provided that Liens arising pursuant to clauses (d) and (g) of the definition of
Permitted Collateral Liens shall not be subject to such 10 Business Day
limitation. “Borrowing Base Subsidiary” means any Subsidiary of the Borrower
whose equity interests constitute Borrowing Base Eligible Assets pursuant to
subclauses (i)(y) or (i)(z) of the definition of Borrowing Base Eligibility
Criteria and shall include, without limitation, all Borrowing Base Debt
Subsidiaries listed on Schedule C-2. “Borrowing Base Value” means, with respect
to any Borrowing Base Eligible Asset as of any date of determination, the sum of
(a) product of (x) the Applicable Advance Rate for such Borrowing Base Eligible
Asset as of such date and (y) the Assigned Value of such Borrowing Base Eligible
Asset as of such date, plus (b) the consolidated unrestricted cash and Cash
Equivalent of the Borrower and its Subsidiaries. “Business Day” means a day when
major commercial banks are open for business in New York, New York, other than
Saturdays or Sundays and, if the applicable Business Day relates to any LIBOR
Rate Loan, a day on which dealings are carried on by banks in the London
interbank market. “Capitalized Lease Obligations” means with respect to any
Person, the amount of all obligations of such Person to pay rent or other
amounts under a lease of property to the extent and in the amount that such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person in accordance with GAAP. “Cash Cure Amount”
has the meaning set forth in Section 7.3(c). “Cash Equivalents” means (a)
marketable direct obligations issued by, or unconditionally guaranteed by, the
United States or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within 1 year from the date
of acquisition thereof, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Rating Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d)
certificates of deposit or bankers’ acceptances maturing within 1



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan026.jpg]
-11- US-DOCS\97278328.5 year from the date of acquisition thereof issued by any
bank organized under the laws of the United States or any state thereof having
at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) demand deposit accounts maintained with any bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $1,000,000,000, so long as the amount maintained
with any individual bank is less than or equal to $1,000,000 and is insured by
the Federal Deposit Insurance Corporation, or larger amounts, to the extent that
such amounts are covered by insurance which is reasonably satisfactory to the
Required Agents, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time with the consent of the Required Agents, which consent shall not be
unreasonably withheld or delayed), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and (g)
Investments in money market funds substantially all of whose assets are invested
in the types of assets described in clauses (a) through (e) above. “Change in
Law” means the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty. (b) any change in law, rule or treaty in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “Change of Control
Event” means the occurrence of any of the following events has occurred without
the prior written approval of the Required Lenders: (a) any “person” or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of capital stock of the Borrower entitled to vote generally in the
election of directors, of thirty-five percent (35%) or more; (b) the Borrower
shall cease to maintain its status as a publicly traded REIT; (c) the
consummation of a merger or consolidation of the Borrower with or into another
entity or any other reorganization of the Borrower pursuant to which the
Borrower is not the surviving entity following such merger, consolidation or
reorganization; (d) a transfer of all or substantially all of the Borrower’s
Assets (excluding any transfer in connection with any Securitization Transaction
or any repurchase or other similar transactions);



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan027.jpg]
-12- US-DOCS\97278328.5 provided that, notwithstanding anything to the contrary
herein, any event that does not result in a Change of Manager Event, will not
constitute a Change of Control Event. “Change of Manager Event” means Ares
Management, L.P. or any of its Affiliates ceases to be the manager of the
Borrower and a replacement for such manager, which replacement shall be approved
by the Required Lenders, has not occurred within 90 days. “City National Bank
Facilities” means that certain (i) Credit Agreement dated as of March 12, 2014,
by and among ACRC Lender, the lenders party thereto and City National Bank, as
arranger and administrative agent (as amended by Amendment Number One to Credit
Agreement and Consent, dated July 30, 2014, by and among the Lenders (as defined
in therein) party thereto, City National Bank, as administrative agent and ACRC
Lender, as further amended by the Amendment Number Two to Credit Agreement,
dated August 17, 2015, by and among the Lenders (as defined in therein) party
thereto, City National Bank, as administrative agent and ACRC Lender, as further
amended by the Amendment Number Three to Credit Agreement, dated February 26,
2016, by and among the Lenders (as defined in therein) party thereto, City
National Bank, as administrative agent and ACRC Lender, as further amended by
the Amendment Number Four to Credit Agreement and Amendment Number One to
General Continuing Guaranty, dated December 27, 2016, by and among the Lenders
(as defined in therein) party thereto, City National Bank, as administrative
agent and ACRC Lender and Amendment Number Five to Credit Agreement, dated March
2, 2017, City National Bank, as administrative agent and ACRC Lender) and (ii)
Credit Agreement dated as of July 30, 2014, by and among ACRC Lender, the
lenders party thereto and City National Bank, as arranger and administrative
agent (as amended by Amendment Number One to Credit Agreement and Consent, dated
July 30, 2014, by and among the Lenders (as defined in therein) party thereto,
City National Bank, as administrative agent and ACRC Lender, as further amended
by the Amendment Number Two to Credit Agreement, dated July 29, 2016, by and
among the Lenders (as defined in therein) party thereto, as further amended by
the Amendment Number Three to Credit Agreement, dated September 30, 2016, by and
among the Lenders (as defined in therein) party thereto, City National Bank, as
administrative agent and ACRC Lender), in each case, as amended, restated,
amended and restated, refinanced, renewed, replaced, supplemented or otherwise
modified from time to time. “Closing Date” means December 9, 2015. “Code” means
the Internal Revenue Code of 1986, as amended or supplemented from time to time,
and any successor statute, and all of the rules and regulations issued or
promulgated in connection therewith. “Collateral” has the meaning ascribed
thereto in the Security Agreement; provided, however, that, to the extent such
Collateral is denominated in a currency, such denomination shall be in Dollars.
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
“Collateral Agent’s Liens” means the Liens granted by any Loan Party to the
Collateral Agent, for the benefit of the Lenders, under the Loan Documents.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan028.jpg]
-13- US-DOCS\97278328.5 “Collections” means all cash, checks, notes,
instruments, and other items of payment. “Commitments” means any Term Loan
Commitment, Incremental Term Loan Commitment or Delayed Draw Term Loan
Commitment, as applicable. “Commodity Exchange Act” means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute. “Compliance Certificate” means a certificate duly executed by a
Responsible Officer of the Borrower, substantially in the form of Exhibit P-1.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Contingent Obligation” means, as to any Person and
without duplication of amounts, any written obligation of such Person
guaranteeing or intended to guarantee (whether guaranteed, endorsed, co-made,
discounted, or sold with recourse to such Person) any Debt, noncancellable
lease, dividend, reimbursement obligations relating to letters of credit, or any
other obligation that pertains to Debt, a noncancellable lease, a dividend, or a
reimbursement obligation related to letters of credit (each, a “primary
obligation”) of any other Person (“primary obligor”) in any manner, whether
directly or indirectly, including any written obligation of such Person,
irrespective of whether contingent, (a) to purchase any such primary obligation,
(b) to advance or supply funds (whether in the form of a loan, advance, stock
purchase, capital contribution, or otherwise) (i) for the purchase, repurchase,
or payment of any such primary obligation or any Asset constituting direct or
indirect security therefor, or (ii) to maintain working capital or equity
capital of the primary obligor, or otherwise to maintain the net worth,
solvency, or other financial condition of the primary obligor, or (c) to
purchase or make payment for any Asset, securities, services, or noncancellable
lease if primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation. “Contractual Obligation” means, as applied to any Person, any
indenture, mortgage, deed of trust, contract, undertaking, agreement, or other
instrument to which that Person is a party or by which any of its Assets is
subject. “Cortland” has the meaning set forth in the introduction to this
Agreement. “Credit Facilities” means each of (a) the Term Loan Commitments and
the Initial Term Loans made thereunder (the “Term Loan Facility”), (b) the
Delayed Draw Term Loan Commitments and the Delayed Draw Term Loans made
thereunder (the “Delayed Draw Term Loan Facility”) and (c) the Incremental Term
Commitments and the Incremental Term Loans made thereunder. “Cure Expiration
Date” has the meaning set forth in Section 7.3(a). “Debt” means, with respect to
any Person, (a) all indebtedness, whether or not represented by bonds,
debentures, notes, securities, or other evidences of indebtedness, for the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan029.jpg]
-14- US-DOCS\97278328.5 repayment of money borrowed, (b) all indebtedness
representing deferred payment of the purchase price of property or Assets,
exclusive of trade payables that are due and payable in the ordinary course of
such Person’s business, (c) all Capitalized Lease Obligations of such Person and
(d) all indebtedness currently due under guaranties, endorsements, assumptions,
or other Contingent Obligations in respect of the foregoing; provided that
“Debt” shall be determined without regard to the effects of consolidation of any
issuer of a Specified Third Party Securitization on the financial statements of
such Person under Accounting Standards Codification Section 810, as amended,
modified or supplemented from time to time, or otherwise under GAAP. “Debtor
Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect. “Default” means an event, act, or
occurrence which, with the giving of notice or the passage of time, would become
an Event of Default. “Default Margin” has the meaning set forth in the
definition of “Applicable Margin.” “Defaulting Lender” means any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agents and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agents or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified the Borrower or the Agents in writing that it does
not intend to comply with its funding obligations hereunder, or has, subject to
Section 11.12, made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three (3)
Business Days after written request by the Agents or the Borrower, to confirm in
writing to the Agents and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agents and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan030.jpg]
-15- US-DOCS\97278328.5 (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Required Agents that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
upon delivery of written notice of such determination to the Borrower and each
Lender; provided that either Agent can declare the other Agent to be a
Defaulting Lender under any one or more of clauses (a) through (d) above.
“Defaulting Lender Rate” means the Federal Funds Rate. “Delayed Draw
Availability Period” shall mean the period from and including the day after the
Closing Date until and including September 9, 2016. “Delayed Draw Funding Date”
has the meaning assigned to such term in Section 2.12(a). “Delayed Draw Term
Loan Commitment” shall mean, with respect to each Lender, the commitment, if
any, of such Lender to make Delayed Draw Term Loans to the Borrower hereunder in
a principal amount not to exceed the amount set forth under the heading “Delayed
Draw Term Loan Commitment” opposite such Lender’s name on Annex A-2 or in the
Assignment and Acceptance pursuant to which such Lender assumed its Delayed Draw
Term Loan Commitment, as applicable, as the same may be reduced from time to
time pursuant to Section 2.8. The total amount of the Delayed Draw Term Loan
Commitments as of the Closing Date is $0. “Delayed Draw Term Loans” has the
meaning set forth in Section 2.1(b)(i). “Delayed Draw Term Loan Facilities” has
the meaning set forth in the definition of “Credit Facilities”. “Delayed Draw
Term Loan Fee” has the meaning assigned to such term in Section 2.9(a). “Delayed
Draw Term Loan Lender” means each Lender that has a Delayed Draw Term Loan
Commitment or that holds a Delayed Draw Term Loan. “Deposit Account” means any
“deposit account” (as that term is defined in the UCC). “Designated Account”
means account number 8188090603 of the Borrower maintained with Bank of America,
N.A., or such other deposit account of the Borrower (located within the United
States) designated, in writing, from time to time, by the Borrower to the
Agents. “Determined Valuation” has the meaning set forth in Section 11.5.
“Distribution” has the meaning set forth in Section 6.4. “Dollars” or “$” means
United States dollars. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 9.1(b)(iii), (v) and (vi) (subject
to such consents, if any, as may be required under



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan031.jpg]
-16- US-DOCS\97278328.5 Section 9.1(b)(iii)); provided however, that “Eligible
Assignee” shall not include (a) any natural Person or (b) any Defaulting Lender,
its parent, any of its Subsidiaries or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
“Environmental Law” means any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any legally binding judicial
or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
applicable to Borrower or any of its Subsidiaries, relating to the environment,
the effect of the environment on employee health, or Hazardous Materials, in
each case as amended from time to time. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, the regulations
promulgated thereunder and any successor thereto. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that, together with any Loan
Party, is treated as a single employer under Section 414(b) or (c) of the Code,
or solely for purposes of Section 302 or 303 of ERISA or Section 412 or 430 of
the Code, is treated as a single employer under Section 414 of the Code. Any
former ERISA Affiliate of the Loan Parties shall continue to be considered an
ERISA Affiliate of the Loan Parties within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of any Loan Party and
with respect to liabilities arising after such period for which any Loan Party
could be liable under the Code or ERISA. “ERISA Event” means (a) a “reportable
event” within the meaning of Section 4043 of ERISA and the regulations issued
thereunder with respect to any Single Employer Plan (excluding those for which
the provision for 30 day notice to the PBGC has been waived by regulation in
effect on the date hereof); (b) the failure to meet all applicable requirements
of the Pension Funding Rules with respect to any Single Employer Plan, whether
or not waived; (c) the filing of an application for a waiver of the minimum
funding standards under the Pension Funding Rules with respect to any Single
Employer Plan; (d) the termination of any Single Employer Plan or the withdrawal
or partial withdrawal of any Loan Party from any Single Employer Plan or
Multiemployer Plan; (e) a determination that any Single Employer Plan is, or is
expected to be, in “at risk” status (as defined in Section 430 of the Code or
Section 303 of ERISA); (f) a determination that any Multiemployer Plan is, or is
expected to be, in “critical” or “endangered” status under Section 432 of the
Code or Section 305 of ERISA; (g) the receipt by any Loan Party or any of their
respective ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Single Employer Plan or to appoint a
trustee to administer any Single Employer Plan; (h) the adoption of any
amendment to a Single Employer Plan that would require the provision of security
pursuant to Section 436(f) of the Code; (i) the receipt by any Loan Party or any
of their respective ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA; (j) the failure by any Loan Party or
any of their respective ERISA Affiliates to make a required contribution to a
Multiemployer Plan; (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan032.jpg]
-17- US-DOCS\97278328.5 ERISA) which could reasonably be expected to result in
material liability to any Loan Party; (l) the receipt from the IRS of notice of
disqualification of any Plan intended to qualify under Section 401(a) of the
Code, or the disqualification of any trust forming part of any Plan intended to
qualify for exemption from taxation under Section 501(a) of the Code; (m) the
imposition of a lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA or a violation of Section 436 of the Code with respect to any Single
Employer Plan; (n) the assertion of a material claim (other than routine claims
for benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Loan Party or any of their respective ERISA Affiliates
in connection with any Plan; or (o) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any of their respective
ERISA Affiliates of any fine, penalty, tax or related charge under Chapter 43 of
the Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of
ERISA in respect of any Plan. “Event of Default” has the meaning set forth in
Article VII of this Agreement. “Excess Refinancing Indebtedness” has the meaning
set forth in Section 6.1(p) of this Agreement. “Exchange Act” means the
Securities Exchange Act of 1934, as amended or supplemented from time to time,
and any successor statute, and all of the rules and regulations issued or
promulgated in connection therewith. “Excluded Assets” has the meaning as set
forth in the Security Agreement. “Excluded Information” means any non-public
information with respect to the Borrower or its Subsidiaries or any of their
respective securities to the extent such information could have a material
effect upon, or otherwise be material to, an assigning Lender’s decision to
assign Initial Term Loans or a purchasing Lender’s decision to purchase Initial
Term Loans. “Excluded Swap Obligation” means, with respect to any Guarantor, (x)
as it relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan033.jpg]
-18- US-DOCS\97278328.5 “Excluded Taxes” means any of the following Taxes
imposed on or with respect to a Recipient or required to be withheld or deducted
from a payment to a Recipient, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 11.2) or (ii) such Recipient changes its
lending office, except in each case to the extent that, pursuant to Section
10.11, amounts with respect to such Taxes were payable either to such
Recipient's assignor immediately before such Recipient became a party hereto or
to such Recipient immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.11(b), (c) or
(g) and (d) any U.S. federal withholding Taxes imposed under FATCA. “Executive
Order No. 13224” means the Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, as the same as been, or shall hereafter be,
renewed, extended, amended or replaced. “Existing Convertible Notes” means the
7.00% $69,000,000 Convertible Senior Notes due December 15, 2015 issued by the
Borrower pursuant to that certain Indenture, dated as of December 19, 2012,
among the Borrower and U.S. Bank National Association, as trustee. “Expenses
Cap” has the meaning set forth in Section 8.1 of this Agreement. “Extraordinary
Restricted Payments” means (i) the purchase, redemption, or retirement for value
by the Borrower of any of their respective Securities or the making of special
distributions by the Borrower of capital to their respective stockholders not
otherwise in the ordinary course of business (specifically excluding any
dividends or distributions by the Borrower necessary for it to maintain its
status as a REIT) or (ii) voluntary repurchases or prepayments of unsecured Debt
(other than in respect of scheduled maturities or principal amortization).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement. “Federal Funds Rate” means, for any day, the
rate per annum (rounded upwards, if necessary, to the next 1/100th of 1%) equal
to the weighted average of the rates on overnight Federal funds transactions
with member banks of the Federal Reserve System, as published by the Federal
Reserve Bank of New York on the next succeeding Business Day or if such rate is



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan034.jpg]
-19- US-DOCS\97278328.5 not so published for any Business Day, the Federal Funds
Rate for such day shall be the average rounded upwards, if necessary, to the
next 1/100th of 1% of the quotations for such day on such transactions received
by the Administrative Agent from three Federal funds brokers of recognized
standing selected by the Administrative Agent. “Federal Reserve Board” means the
Board of Governors of the Federal Reserve System or any successor thereto.
“First Amendment Effective Date” mean December 22, 2017. “Fundamental Change”
has the meaning set forth in Section 6.5. “Funding Date” means the date on which
any Loan is made by the Lenders. “Funding Losses” has the meaning set forth in
Section 2.5(b)(ii). “GAAP” means generally accepted accounting principles in the
United States of America in effect from time to time. “Governing Documents”
means, with respect to any Person, the certificate or articles of incorporation,
by-laws, or other organizational documents of such Person. “Governmental
Authority” means the government of the United States of America or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including any
supranational bodies such as the European Union or the European Central Bank.
“Grantor” has the meaning ascribed thereto in the Security Agreement.
“Guarantors” has the meaning set forth in the preamble hereto (and each
individually, a “Guarantor”). “Guaranty” means the Guarantee set forth in
Article XII. “Hazardous Materials” means (a) substances that are defined or
listed in, or otherwise classified pursuant to, any applicable laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, or “EP toxicity”, (b) oil,
petroleum, or petroleum derived substances, natural gas, natural gas liquids,
synthetic gas, drilling fluids, produced waters, and other wastes associated
with the exploration, development, or production of crude oil, natural gas, or
geothermal resources, (c) any flammable substances or explosives or any
radioactive materials, and (d) asbestos in any form, toxic mold, mycotoxins,
polychlorinated biphenyls or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan035.jpg]
-20- US-DOCS\97278328.5 “Highest Lawful Rate” means the maximum non-usurious
interest rate, as in effect from time to time, that may be charged, contracted
for, reserved, received, or collected by a Lender in connection with this
Agreement or the other Loan Documents. “Immaterial Subsidiary” means, at any
time, any Subsidiary with a Tangible Net Worth on the last day of the most
recently ended Test Period of $10,000,000 or less; provided that, at any time,
the aggregate Tangible Net Worth attributable to all Immaterial Subsidiaries
shall not exceed $30,000,000. “Incremental Amendment” has the meaning set forth
in Section 2.15(f)(i). “Incremental Facility Closing Date” has the meaning set
forth in Section 2.15(d). “Incremental Lender” has the meaning set forth in
Section 2.15(b). “Incremental Term Commitments” has the meaning set forth in
Section 2.15(a). “Incremental Term Loan” has the meaning set forth in Section
2.15(c). “Incremental Term Loan Request” has the meaning set forth in Section
2.15(a). “Indemnified Liabilities” has the meaning set forth in Section 8.2.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes. “Indemnitee” has the meaning set forth in Section 8.2.
“Information” has the meaning set forth in Section 11.10. “Initial Dispute
Notice” has the meaning as set forth in Section 11.5. “Initial Term Loan” has
the meaning set forth in Section 2.1(a)(i). “Initial Valuation” has the meaning
as set forth in Section 11.5. “Initial Valuation Agent” means Duff & Phelps and
its affiliates, or such other broker reasonably acceptable to the Required
Lenders in consultation with the Borrower. “Initial Facility Maturity Date” has
the meaning set forth in Section 3.3(a). “Insolvency Proceeding” means any
proceeding commenced by or against any Person under any provision of the
Bankruptcy Code or under any other state or federal bankruptcy or insolvency
law, assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan036.jpg]
-21- US-DOCS\97278328.5 “Intercompany Subordination Agreement” means an
intercompany subordination agreement executed and delivered by the Borrower, any
Affiliate of the Borrower and the Agents, the form and substance of which is
reasonably satisfactory to the Agents. “Interest Payment Date” means the last
day of each Interest Period applicable to any LIBOR Rate Loan or Alternative
Rate Loan and the final Maturity Date of such LIBOR Rate Loan or Alternative
Rate Loan, as applicable; provided, however, that, if any Interest Period for a
LIBOR Rate Loan or Alternative Rate Loan is longer than three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates. “Interest Period” means,
with respect to any LIBOR Rate Loan or Alternative Rate Loan, the period
commencing on the date such LIBOR Rate Loan or Alternative Rate Loan is made
(including the date a LIBOR Rate Loan or Alternative Rate Loan is renewed as a
LIBOR Rate Loan or Alternate Loan Rate Loan, which will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3) or six (6) months thereafter or, with respect to the LIBOR Rate Loan
or Alternative Rate Loan made on the Closing Date, such shorter period as may be
agreed by the Administrative Agent, as selected by the Borrower; provided,
however, that (a) no Interest Period may extend beyond the Maturity Date and (b)
subject to Section 2.3(b), in the event of a Delayed Draw Term Loan drawn prior
to the end of the then existing Interest Period, the Borrower shall be able to
select an Interest Period that is less than one (1), two (2), three (3) or six
(6) months, as applicable, so long as such Interest Period ends on the same day
of the then existing Interest Period for the other LIBOR Rate Loans. Whenever
the last day of any Interest Period would otherwise occur on a day other than a
Business Day, the last day of such Interest Period shall be extended to occur on
the next succeeding Business Day, provided that if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the next preceding
Business Day, and any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month. “Investment” means, as
applied to any Person, any direct or indirect purchase or other acquisition by
that Person of, or beneficial interest in, stock, instruments, bonds, debentures
or other securities of any other Person, or any direct or indirect loan,
advance, or capital contribution by such Person to any other Person, including
all indebtedness and accounts receivable due from that other Person that did not
arise from sales or the rendition of services to that other Person in the
ordinary and usual course of such Person’s business, and deposit accounts
(including certificates of deposit). “IRS” means the United States Internal
Revenue Service. “Lender” means each lender that (a) has a Term Loan Commitment
or is the holder of an Initial Term Loan, (b) has a Delayed Draw Term Loan
Commitment or is the holder of a Delayed Draw Term Loan or (c) has an
Incremental Term Commitment or is the holder of an Incremental Term Loan.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan037.jpg]
-22- US-DOCS\97278328.5 “Lender Group” means, individually and collectively, the
Lenders and the Agents. “Lender Group Expenses” has the meaning given in Section
8.1. “Lender-Related Person” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents. “LIBOR Rate” means for each Interest Period, the rate
(expressed as a percentage per annum and rounded, if necessary, to the next
nearest 1/1000 of 1%) for deposits in U.S. dollars, for such Interest Period,
that appears on the applicable Bloomberg page (or the successor thereto) as of
11:00 a.m., London time, two (2) Business Days prior to the Funding Date. If
such rate does not appear on the applicable Bloomberg page as of 11:00 a.m.,
London time, at such time for such Interest Period, LIBOR shall be the
arithmetic mean of the offered rates (expressed as a percentage per annum) for
deposits in U.S. dollars for such Interest Period that appears on the applicable
Bloomberg page as of 11:00 a.m., London time, two (2) Business Days prior to the
Funding Date, if at least two such offered rates so appear. If fewer than two
such offered rates appear on the applicable Bloomberg page as of 11:00 a.m.,
London time, two (2) Business Days prior to the Funding Date, the Administrative
Agent shall request the principal London office of any four major reference
banks in the London interbank market selected by the Administrative Agent to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for such
Interest Period as of 11:00 a.m., London time, two (2) Business Days prior to
the Funding Date for the amounts of not less than U.S. $1,000,000. If at least
two such offered quotations are so provided, LIBOR shall be the arithmetic mean
of such quotations. If fewer than two such quotations are so provided, the
Administrative Agent shall request any three major banks in New York City
selected by the Administrative Agent to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time two (2)
Business Days prior to the Funding Date for amounts of not less than U.S.
$1,000,000. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. “LIBOR Rate Loan” means each portion of a Loan
bearing interest at the LIBOR Rate. “Lien” means any lien, hypothecation,
mortgage, pledge, assignment (including any assignment of rights to receive
payments of money or any easement, right-of-way, zoning restriction and similar
encumbrance on real property) for security, security interest, charge and
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest). “Loan Account” has the meaning set forth in Section 2.10.
“Loan Documents” means this Agreement, the Security Agreement, any Notes, the
Agent Fee Letter, the Negative Pledge Agreement, the Borrower DACA, the Mezz
DACA, any other deposit account control agreements, any Bank Product Agreement
relating to Bank Product Obligations that are Secured Obligations, any Swap
Agreement relating to Swap Obligations that are Secured Obligations, each
Intercompany Subordination Agreement and any and all other documents,
agreements, or instruments that have been or are entered into by the Borrower or



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan038.jpg]
-23- US-DOCS\97278328.5 Guarantor, on the one hand, and the Agents, on the other
hand, in connection with the transactions contemplated by this Agreement. “Loan
Party” means Borrower or Guarantor, and “Loan Parties” means, collectively,
jointly and severally, the Borrower and the Guarantor. “Loans” has the meaning
set forth in Section 2.1(b)(i). “MSR” means current and future agency commercial
mortgage servicing rights held by the Borrower and its Subsidiaries. “Make Whole
Premium” means, with respect to any prepayment of Loans in whole or in part made
(i) prior to the eighteen-month anniversary of the Closing Date pursuant to
Section 2.8(b), or with respect to Loans the principal of which in whole or in
part has become or has been declared to be immediately due and payable prior to
the eighteen-month anniversary of the Closing Date pursuant to Section 7.2 (in
each case, the “Prepaid Principal Amount”), an amount equal to the sum of the
present values, as determined by the Administrative Agent, in accordance with
accepted financial practice at the date of such prepayment or acceleration, of
all remaining scheduled payments of interest payable on the Prepaid Principal
Amount from the date of such prepayment or acceleration up to but not including
the eighteen-month anniversary of the Closing Date calculated using an interest
rate equal to (x) the Three Month LIBOR Rate plus (y) the Applicable Margin
(but, for purposes herein, such definition shall exclude the Default Margin,
whether or not applicable), discounted, in each case, to the date of prepayment
or acceleration on a quarterly basis assuming a 360-day year and actual days
elapsed at a rate equal to the Three Month LIBOR Rate, and (ii) from and after
the eighteen-month anniversary of the Closing Date, zero. “Margin Securities”
means “margin stock” as that term is defined in Regulation U of the Federal
Reserve Board. “Material Adverse Effect” means a material adverse effect on
and/or material adverse developments with respect to (a) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Loan Parties, taken as a
whole, to fully and timely perform their Obligations or (c) the validity,
binding effect or enforceability against any Loan Party of this Agreement or any
other Loan Document to which it is a party. “Material Agreements” means (a) the
Loan Documents and (b) any agreements, documents, contracts, indentures and
instruments pursuant to which a default, breach or termination thereof could
reasonably be expected to result in a Material Adverse Effect. “Material
Modification” means an amendment, waiver, forbearance or other modification to
or with respect to any (a) Borrowing Base Eligible Asset or (b) Borrowing Base
Subsidiary (or any associated Mortgage Asset), as applicable, that: (i)
forgives, reduces, waives or forebears from collection one or more payments of
principal or interest, or permits any interest payment due in cash to be
deferred or capitalized and added to the principal amount of such Borrowing Base
Eligible



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan039.jpg]
-24- US-DOCS\97278328.5 Asset or Mortgage Asset, as applicable (other than as
permitted pursuant to the applicable underlying instrument); (ii) contractually
or structurally subordinates such Borrowing Base Eligible Asset or Mortgage
Asset, as applicable (other than pursuant to subordination required under the
related documents for such Borrowing Base Eligible Asset or Mortgage Asset, as
applicable) by operation of a priority of payments, turnover provisions,
consents to the transfer or encumbrance of (or waivers or forbears from
exercising rights under any provision restricting transfer or encumbrance of any
such Borrowing Base Eligible Asset or Mortgage Asset), as applicable, or to a
transfer or encumbrance of assets in order to limit recourse to the related
obligor or the granting of liens (other than permitted liens) on any of the
collateral securing such Borrowing Base Eligible Asset or Mortgage Asset, as
applicable, in a manner that materially and adversely affects the value of such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable; (iii)
substitutes, alters or releases the collateral securing such Borrowing Base
Eligible Asset or Mortgage Asset, as applicable (other than as permitted
pursuant to the applicable underlying instrument), and each such substitution,
alteration or release, as determined in the sole discretion of the Required
Agents, materially and adversely affects the value of such Borrowing Base
Eligible Asset or Mortgage Asset, as applicable; (iv) delays, postpones or
extends (A) the maturity date (after giving effect to any contractual rights of
extension) for such Borrowing Base Eligible Asset or Mortgage Asset, as
applicable or (B) the required scheduled payments in any way that, individually
or in the aggregate, increases the weighted average life of such Borrowing Base
Eligible Asset or Mortgage Asset, as applicable, by 0.50 years or more; (v)
modifications of, waivers of, or forbearances from exercising rights with
respect to defaults, events of defaults, grace periods, cure periods, or any
financial covenants contained in any of the documents governing such Borrowing
Base Eligible Asset or Mortgage Asset to the extent such modification, waiver or
forbearance materially and adversely affects the value of such Borrowing Base
Eligible Asset or Mortgage Asset, in each case, as a whole, as applicable; (vi)
except for any monetary default arising from the occurrence of a maturity date
that is permitted to be delayed, postponed, or extended pursuant to clause (iv)
above, any waiver of or forbearance from exercising rights with respect to a
monetary default involving an amount due under any of the collateral documents
to the extent such waiver or forbearance materially and adversely affects the
value of such applicable Borrowing Base Eligible Asset or Mortgage Asset, in
each case, as a whole; or (vii) amends, waives, forbears, supplements or
otherwise modifies (A) the meaning of “Net Operating Income” or any respective
comparable definitions in the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan040.jpg]
-25- US-DOCS\97278328.5 underlying loan documents for such Borrowing Base
Eligible Asset or Mortgage Asset, as applicable or (B) any term or provision of
such underlying loan documents referenced in or utilized in the calculation of
“Net Operating Income” or any respective comparable definitions for such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable, in either case
in a manner that is materially adverse to the Lenders. “Maturity Date” has the
meaning set forth in Section 3.3(a). “Mezz DACA” means the deposit account
control agreement to be entered into by and among ACRC Mezz, Bank of America,
N.A. and the Collateral Agent respect to ACRC Mezz’s deposit account to be
established at Bank of America, N.A.1 “Mezzanine Loan” means a whole loan (or
interest therein) subordinate to a senior loan that is secured by one or more
direct or indirect ownership interests in a Person owning, operating or
controlling, directly or indirectly, one or more multi-family or commercial real
estate properties that are either fully constructed or undergoing full or
partial construction or renovation. “Mortgage Assets” means any Borrowing Base
Eligible Asset that is (a) Senior Commercial Real Estate Loan, (b) Senior
Commercial Real Estate Construction Loan, (c) Subordinated Commercial Real
Estate Loan or (d) a Preferred Equity Investment. “Multiemployer Plan” means a
Plan that is a “multiemployer plan” as defined in Section 3(37) or Section
4001(a)(3) of ERISA to which any Loan Party or ERISA Affiliate is obligated to
make contributions, or during the preceding five (5) plan years, has made or
been obligated to make contributions. “Negative Pledge Agreement” means that
certain Negative Pledge Agreement, dated contemporaneously herewith, among the
Borrower, ACRC Champions, ACRC KA, ACRE Capital Holdings, ACRC Lender and the
Collateral Agent. “Negative Pledgor Subsidiaries” means the ACRC Champions, ACRC
KA, ACRC Lender and ACRE Capital Holdings. “Non-Consenting Lender” has the
meaning set forth in Section 11.2. “Notes” means any promissory note requested
by an Lender evidencing a Loan made under this Agreement. “Obligations” means
all loans (including the Loans), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities (including all amounts
charged to the Borrower’s Loan Account pursuant hereto), obligations (including
indemnification obligations), fees, charges, costs, expenses



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan041.jpg]
-26- US-DOCS\97278328.5 (including Lender Group Expenses) (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding, whether
or not allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), lease payments, guaranties, covenants, and duties of any
kind and description incurred and outstanding by the Borrower to the Lender
Group pursuant to or evidenced by the Loan Documents and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, and including all
interest not paid when due and all expenses that the Borrower is required to pay
or reimburse by the Loan Documents, by law, or otherwise, Bank Product
Obligations and Swap Obligations. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding. “OFAC” means the Office of Foreign Assets Control of the U.S.
Department of the Treasury. “OID” means original issue discount. “OID Amount”
means an amount equal to 1.50% of the aggregate principal amount of any Initial
Term Loan or Delayed Draw Term Loan, as applicable. “Original Credit Agreement”
means the Credit and Guaranty Agreement, dated as of December 9, 2015, by and
among the Borrower, the Guarantors and the other parties thereto, together with
all exhibits and schedules hereto. “Other Connection Taxes” means, with respect
to any Recipient, Taxes imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 11.2).
“Participant” has the meaning set forth in Section 9.1(d). “Participant
Register” has the meaning set forth in Section 9.1(d). “PATRIOT Act” means the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan042.jpg]
-27- US-DOCS\97278328.5 “Payment Date Statement” means the payment date
statement to be provided by the Administrative Agent to the Lenders pursuant to
Section 10.1, substantially in the form of Exhibit C-1 hereto. “Payment Default”
means an Event of Default described in Section 7.1(a) hereof. “PBGC” means the
Pension Benefit Guaranty Corporation established pursuant to Subtitle A of Title
IV of ERISA (or any successor). “Pension Act” means the Pension Protection Act
of 2006. “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum funding standards and minimum required contributions (including any
installment payment thereof) to a Single Employer Plan or Multiemployer Plan and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Act, Section 412 of the Code and Section 302 of ERISA, each as in
effect prior to the Pension Act and, thereafter, Sections 412, 430, 431 and 436
of the Code and Sections 302,303, 304 and 305 of ERISA. “Permitted Collateral
Liens” means: (a) Liens for taxes, assessments, or governmental charges or
claims the payment of which is not, at such time, required by Section 5.5
hereof, (b) any attachment or judgment Lien and Liens incurred to secure any
surety bonds, appeal bonds, supersedeas bonds, or other instruments serving a
similar purpose in connection with the appeal of any such judgment, in each
case, so long as such judgments do not constitute an Event of Default under
Section 7.1(h) of the Agreement, (c) banker’s Liens in the nature of rights of
setoff arising in the ordinary course of business of the Borrower or any of its
Subsidiaries, (d) Liens granted by the Borrower or any of its Subsidiaries to
the Collateral Agent, for the benefit of the Secured Parties, in order to secure
its Obligations under this Agreement and the other Loan Documents and Bank
Product Agreements to which it is a party, (e) Liens and deposits in connection
with workers’ compensation, unemployment insurance, social security and other
legislation affecting the Assets, (f) Liens arising by operation of law in favor
of carriers, warehousemen, landlords, mechanics, materialmen, laborers or
employees for sums that are not yet delinquent or are being diligently contested
in good faith, (g) easements, rights of way, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business, (h) leases or
subleases granted to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, (i) Liens in
connection with the financing of insurance premiums permitted by Section 6.1(l)
provided that such Liens are limited to the applicable unearned insurance
premiums, (j) Liens in favor of any escrow agent solely on and in respect of any
cash earnest money deposits made by the Borrower or any of its Subsidiaries
incurred in the ordinary course of business and in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder), (k) Liens encumbering
customary initial deposits and margin deposits, and similar Liens and margin
deposits, and similar Liens attaching to commodity trading accounts and other
brokerage accounts incurred in the ordinary course of business, (l) Liens deemed
to exist as a matter of law in connection with permitted repurchase



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan043.jpg]
-28- US-DOCS\97278328.5 obligations incurred in the ordinary course of business
or set-off rights and (m) Liens in favor of collecting banks arising under
Section 4-210 of the UCC. “Permitted Debt Certificate” has the meaning set forth
in Section 10.12(a)(ii)(A). “Permitted Liens” means the collective reference to
the Liens permitted by Section 6.2. “Person” means and includes natural persons,
corporations, partnerships, limited liability companies, joint ventures,
associations, companies, business trusts, or other organizations, irrespective
of whether they are legal entities. “Plan” means any “employee benefit plan” as
defined in Section 3(3) of ERISA which is sponsored, maintained or contributed
to by, or required to be contributed to by, the Borrower or any of its ERISA
Affiliates or with respect to which the Borrower or any of its ERISA Affiliates
has or could reasonably be expected to have liability, contingent or otherwise,
under ERISA. “Pledged Equity Interests” has the meaning set forth in the
Security Agreement. “Pledged Notes” means that certain (i) Amended and Restated
Note (Mezzanine) dated as of March 31, 2014, made by Broadway Greystone Mezz LLC
payable to ACRC Mezz (as assigned by ACRC Lender) in the original principal
amount of $36,600,000, (ii) Promissory Note dated as of November 6, 2013, made
by TDI Jefferson Station Mezzanine Holdings, LLC payable to ACRC Mezz (as
assigned by ACRC Lender) in the original principal amount of $15,250,000, (iii)
Tranche B Promissory Note dated of July 21, 2015, made by TDI Jefferson Station
Mezzanine Holdings LLC payable to ACRC Mezz (as assigned by ACRC Lender) in the
original principal amount of $650,000 and (iv) Note (Mezzanine) dated as of
August 2, 2012, made by CP Prominence Member LLC payable to ACRC Mezz (as
assigned by ACRC Lender) in the original principal amount of $14,300,000.
“Pledged Securities” has the meaning set forth in the Security Agreement.
“Post-Closing Date Subsidiary” means any direct wholly-owned Subsidiary of the
Borrower formed after the Closing Date. “Preferred Equity Investment” means a
direct or indirect preferred equity ownership interest in a Person owning,
operating or controlling, directly or indirectly, one or more multi- family or
commercial real estate properties that are either fully constructed or
undergoing full or partial construction or renovation. “Prepayment Premium”
means, as of the date of any applicable prepayment, (i) after the 18-month
anniversary of the First Amendment Effective Date but on or prior to the
24-month anniversary after the First Amendment Effective Date, an amount equal
to 3.00% of the amount of principal of the Loan being prepaid or repaid, (ii)
after the 24-month anniversary of the First Amendment Effective Date but on or
prior to the 30-month anniversary of the First Amendment Effective Date, an
amount equal to 2.00% of the amount of principal of the Loan being prepaid or
repaid, (iii) after the 30-month anniversary of the First Amendment Effective
Date but on or prior to the 33-month anniversary of the First Amendment
Effective Date, an amount equal to 1.00% of the amount of principal of the Loan
being prepaid or repaid and (iv) thereafter, zero.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan044.jpg]
-29- US-DOCS\97278328.5 “Pro Rata Share” means, as of any date of determination,
with respect to a Lender’s obligation to make Loans and receive payments of
principal, interest, fees, costs, and expenses or other amounts with respect
thereto, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Loans by (z) the aggregate outstanding
principal amount of all Loans; provided, that if at the time of such
determination, all Loans have been paid-in-full, then such determination shall
be based on the outstanding principal amount of the Loans as of the next
preceding Business Day prior to the last date on which any Loans were
outstanding. “Purchase Money Obligation” shall mean, for any Person, the
obligations of such Person in respect of Debt (including Capitalized Lease
Obligations) incurred for the purpose of financing all or any part of the
purchase price of any fixed or capital assets or the cost of installation,
construction or improvement of any fixed or capital assets; provided, however,
that (i) such Debt is incurred within 90 days after such acquisition,
installation, construction or improvement of such fixed or capital assets by
such Person and (ii) the amount of such Debt does not exceed the lesser of 100%
of the fair market value of such fixed or capital asset or the cost of the
acquisition, installation, construction or improvement thereof, as the case may
be. “Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the UCC and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Securities, collections thereon
and distributions or payments with respect thereto. “Recipient” means any Agent
and any Lender, as applicable. “Register” has the meaning set forth in Section
9.1(c). “Regulation T” means Regulation T of the Board of Governors as in effect
from time to time. “Regulation U” means Regulation U of the Board of Governors
as in effect from time to time. “Regulation X” means Regulation X of the Board
of Governors as in effect from time to time. “REIT” has the meaning set forth in
Section 6.4. “Removal Event” shall have occurred in respect of a Person then
serving as an Agent under this Agreement if a court of competent jurisdiction
shall have determined that such Person, or any of its officers, directors,
employees or agents, or other persons under its direction or control, shall have
engaged in any actions or omissions that constitute gross negligence, willful
misconduct or fraud in connection with the performance of its obligations under
this Agreement as Agent and such actions or omissions have a material adverse
effect on the Lenders or if an Insolvency Proceeding has commenced with respect
to an Agent. “Report” has the meaning set forth in Section 10.17(a).



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan045.jpg]
-30- US-DOCS\97278328.5 “Request for Borrowing” means an irrevocable written
notice from any of the individuals identified on Exhibit R-1 attached hereto
(or, in certain cases, two of such individuals, all as set forth in further
detail in Exhibit R-1 attached hereto) to the Administrative Agent of the
Borrower’s request for a Loan, which notice shall be substantially in the form
of Exhibit R-2 attached hereto. “Request for Continuation” means an irrevocable
written notice from any of the individuals identified on Exhibit R-1 attached
hereto (or, in certain cases, two of such individuals, all as set forth in
further detail in Exhibit R-1 attached hereto) to the Administrative Agent
pursuant to the terms of Section 2.6, substantially in the form of Exhibit R-3
attached hereto. “Required Agents” means, at any time, (a) the only Lenders are
Fortress and its Affiliates and Highbridge and its Affiliate, either Agent and
(b) the Lenders are Fortress and its Affiliates, Highbridge and its Affiliate
and any other Lender which is not an Affiliate of Fortress or Highbridge, either
Agent acting at the direction of the Required Lenders. “Required Lenders” means,
at any time, (a) Lenders holding 100% of the aggregate amount of the Loans and
the Delayed Draw Term Loan Commitments then in effect plus unpaid principal
balance of the Loans then outstanding at any time there are two or fewer Lenders
and (b) Lenders holding more than 50% of the aggregate amount of the Loans and
the Delayed Draw Term Loan Commitments then in effect plus unpaid principal
balance of the Loans then outstanding at any time there are three or more
Lenders; provided that, for purposes of determining whether there are two or
fewer or three or more Lenders at any time, Affiliates and Approved Funds of any
Lender shall, collectively, be deemed to be one Lender. “Resignation Effective
Date” has the meaning set forth in Section 10.9(a). “Responsible Officer” means
the president, chief executive officer, chief operating officer, chief financial
officer, secretary, general counsel, vice president, manager, treasurer or
controller of a Person, or such other officer of such Person designated by a
Responsible Officer in a writing delivered to the Agents. “Restricted Asset” has
the meaning ascribed thereto in the Negative Pledge Agreement. “Sanctioned
Country” means, at any time, a country, region or territory that is subject to
any country-wide or territory-wide Sanctions. “Sanctioned Person” means, at any
time, (a) any Person listed in any Sanctions-related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b). “Sanctions” means all economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
by (a) the U.S. government, including those administered by OFAC or the U.S.
Department of State or (b) the United Nations Security Council.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan046.jpg]
-31- US-DOCS\97278328.5 “SEC” means the Securities and Exchange Commission of
the United States of America or any successor thereto. “Second Valuation” has
the meaning as set forth in Section 11.5. “Second Valuation Agent” means any
independent broker (other than the Initial Valuation Agent) acceptable to the
Borrower undertaken to determine the Second Valuation. “Secured Obligations”
means all Obligations; provided that, notwithstanding anything to the contrary,
the Secured Obligations shall exclude (i) any Excluded Swap Obligations and (ii)
Bank Product Obligations with respect to any Bank Product Agreement and Swap
Obligations with respect to any Swap Agreement, in each case, entered into with
any counterparty that was not a Lender or an Affiliate of a Lender on the date
of entry into such Bank Product Agreement or Swap Agreement. “Secured Parties”
has the meaning set forth in the Security Agreement. “Securities” means the
capital stock, membership interests, partnership interests (whether limited or
general) or other securities or equity interests of any kind of a Person, all
warrants, options, convertible securities, and other interests which may be
exercised in respect of, converted into or otherwise relate to such Person’s
capital stock, membership interests, partnership interests (whether limited or
general) or other equity interests and any other securities, including debt
securities of such Person. “Securitization Entity” has the meaning defined in
the definition of “Securitization Transaction.” “Securitization Indebtedness”
means (a) indebtedness of any Subsidiaries of the Borrower incurred pursuant to
on-balance sheet Securitization Transactions treated as financings and (b) any
indebtedness or other securities issued by a Securitization Entity or a
Subsidiary of the Borrower pursuant to a Securitization Transaction, which, in
each case, is non-recourse to the Borrower (except for customary
representations, warranties, covenants, indemnities and other agreements made or
given by the Borrower, or made or given by a Subsidiary of the Borrower and
guaranteed by the Borrower, in connection with a Securitization Transaction).
“Securitization Transaction” means a public or private transfer, sale or
financing of servicing advances and/or mortgage loans, installment contracts,
other loans and any other financial asset capable of being securitized by which
the Borrower or any of its Subsidiaries directly or indirectly securitizes a
pool of specified financial assets including, without limitation, any such
transaction involving the sale of specified servicing advances or mortgage loans
(directly or through a depositor) to a special purpose entity (a “Securitization
Entity”) established for the purpose of issuing asset-backed or mortgaged-backed
or mortgage pass-through securities of any kind. “Security Agreement” means that
certain Pledge and Security Agreement, dated contemporaneously herewith, among
Borrower, the Guarantors, ACRC Lender, the other Grantors from time to time
party thereto and the Collateral Agent.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan047.jpg]
-32- US-DOCS\97278328.5 “Senior Commercial Real Estate Construction Loan” means
a whole loan (or senior or pari passu interest therein) made to finance the
construction of multi-family or commercial real estate properties and secured by
a mortgage thereon, which loan is not subordinate in right of payment to any
separate loan secured by the same property. “Senior Commercial Real Estate Loan”
means a whole loan (or senior or pari passu interest therein) secured by a
mortgage on multi-family or commercial real estate properties, which loan is not
subordinate in right of payment to any separate loan secured by the same
property; provided, that a Senior Commercial Real Estate Construction Loan shall
not constitute a Senior Commercial Real Estate Loan. “Single Employer Plan”
means any Plan that is covered by Title IV of ERISA or the Pension Funding
Rules, but which is not a Multiemployer Plan. “Solvent” means, with respect to
any Person, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise,” as of such
date, (b) the “present fair saleable value” of the assets of such Person will,
as of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, (d) such Person will be able to pay
its debts as they mature and (e) such Person is not insolvent within the meaning
of any applicable requirements of law. For purposes of this definition, (i)
“debt” shall mean liability on a “claim,” (ii) “claim” shall mean any (A) right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (B) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(iii) such other quoted terms used in this definition shall be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors. “Specified Third Party Securitization” means any
securitization transaction that was not established or sponsored by Borrower or
any of its Affiliates. “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
“Subordinated Commercial Real Estate Loan” means (1) a whole loan (or interest
therein) secured by a mortgage on multi-family or commercial real estate
properties, which loan is subordinate in right of payment to one or more
separate loans secured by the same applicable property, (2) a subordinate
interest in a Senior Commercial Real Estate Loan or a Senior Commercial Real
Estate Construction Loan (including, without limitation, a B Note) or (3) a
Mezzanine Loan; provided, that for the avoidance of doubt, a Preferred Equity
Investment shall not constitute a Subordinated Commercial Real Estate Loan.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan048.jpg]
-33- US-DOCS\97278328.5 “Subsidiary” means, with respect to any Person, any
corporation, partnership, association, joint venture, limited liability company
or other entity (heretofore, now or hereafter established) of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP; provided
that no issuer of a Specified Third Party Securitization shall be considered a
“Subsidiary” of Borrower or any of its Affiliates. “Successor Benchmark Rate”
has the meaning set forth in Section 2.18(a)(ii). “Swap Agreement” means any
agreement with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of any of the Loan Parties shall be a Swap
Agreement. “Swap Obligations” means any and all obligations of any Loan Party,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all cancellations, buy
backs, reversals, terminations or assignments of any such Swap Agreement
transaction and (b) any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. “Tangible Net Worth” means with respect to
any Person and any date, all amounts that would be included under capital or
shareholder's equity (or any like caption) on the balance sheet of such Person,
minus (a) amounts owing to that Person from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with such Person or any Affiliate thereof, (b) intangible
assets, and (c) prepaid taxes and/or expenses, plus deferred origination fees,
net of deferred origination costs, all on or as of such date; provided that
“Tangible Net Worth” shall be determined without regard to the effects of
consolidation of any issuer of a Specified Third Party Securitization on the
financial statements of such Person under Accounting Standards Codification
Section 810, as amended, modified or supplemented from time to time, or
otherwise under GAAP. For sake of clarity, mortgage servicing rights shall not
be deemed to be intangible assets. “Taxes” means all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan049.jpg]
-34- US-DOCS\97278328.5 “Term Loan Commitment” means, as to any Lender, the
obligation of such Lender, if any, to make an Initial Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Term Loan Commitment” opposite such Lender’s name on Annex A-1 or, as
the case may be, in the Assignment and Acceptance pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The aggregate principal amount of the Term Loan Commitments on
the First Amendment Effective Date is $110,000,000. “Term Loan Facilities” has
the meaning set forth in the definition of “Credit Facilities”. “Term Loan
Increase” has the meaning set forth in Section 2.15(a). “Term Loan Maturity
Date” means (a) with respect to the Initial Term Loans and the Delayed Draw Term
Loans, the Maturity Date and (b) with respect to any Incremental Term Loans, the
final maturity date as specified in the applicable Incremental Amendment;
provided that, if any such day is not a Business Day, the applicable Term Loan
Maturity Date shall be the Business Day immediately succeeding such day. “Test
Period” means the time period from the first day of each fiscal quarter, through
and including the last day of such fiscal quarter. “Third Valuation” has the
meaning as set forth in Section 11.5. “Third Valuation Agent” means any
independent broker (other than the Initial Valuation Agent and the Second
Valuation Agent) acceptable to the Borrower and the Required Lenders undertaken
to determine the Third Valuation. “Three Month LIBOR Rate” means the LIBOR Rate
for an Interest Period of three months in effect on the day of such prepayment
or acceleration. “Total Net Leverage Ratio” means, at any date, the ratio of (a)
aggregate outstanding consolidated Debt of the Borrower and its Subsidiaries
(net of any unrestricted cash and Cash Equivalents and Warehousing Debt secured
by loans available for sale) on such date to (b) consolidated Tangible Net Worth
of the Borrower and its Subsidiaries for the most recently ended Test Period.
“Transactions” means collectively, the transactions to occur on or prior to the
Closing Date including the execution, delivery and performance of the Loan
Documents, the initial borrowings hereunder and the use of proceeds thereof.
“Triple Net Leased Property” means any real property that is the subject of a
lease pursuant to which the renter of such property is responsible for net real
estate taxes, net building insurance, and net common area maintenance relating
to the real property (in addition to the rental fee). “Trustee”: means
Wilmington Trust, National Association, as Grantor Trust Trustee under the Trust
Agreement.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan050.jpg]
-35- US-DOCS\97278328.5 “Trustee Fee”: means, for so long as Wilmington Trust,
National Association acts as Trustee pursuant to the Trust Agreement, the fee to
be paid monthly in advance to Wilmington Trust, National Association, as
compensation for services rendered by it in its capacity as Grantor Trust
Trustee under the Trust Agreement and if a replacement Trustee is appointed
pursuant to the Trust Agreement, the fees of such trustee, so long as such fee
is reasonable and commercially accepted for trustees providing similar services
in similar transactions. “Trust Agreement” for so long as the Lenders under this
Agreement are entities managed by J.P. Morgan Investment Management, Inc., that
certain Trust Agreement, dated as of the date of the First Amendment Effective
Date between ACRC TL 2017 LLC and Wilmington Trust, National Association. “UCC”
means the New York Uniform Commercial Code as in effect from time to time.
“Unencumbered Asset Ratio” means, at any date, the ratio of (a) the sum of (i)
the Assigned Value of the Borrowing Base Eligible Assets comprised of Senior
Commercial Real Estate Loans and Senior Commercial Real Estate Construction
Loans that are not encumbered by a Lien other than Permitted Liens plus (ii) the
Assigned Value of other Borrowing Base Eligible Assets that are not encumbered
by a Lien other than Permitted Liens to (b) the aggregate principal amount of
funded and outstanding Loans. “Updated Valuation” has the meaning set forth in
Section 11.5. “VAE” means with respect to (a) any Borrowing Base Eligible Asset
or (b) in the case of a Borrowing Base Eligible Asset that is comprised of
Securities in a Borrowing Base Subsidiary, one or more related Mortgage Assets,
as applicable, the occurrence of any of the following: (i) any payment default
or any other default(s) (in each case, after giving effect to any applicable
grace, cure or notice periods in accordance with the underlying loan documents)
that, in the case of a non-payment default, could, individually or in the
aggregate, reasonably be expected to materially and adversely affect value of
such Borrowing Base Eligible Asset or Mortgage Asset as a whole; (ii) an
insolvency event with respect to an underlying borrower; (iii) the loan to value
percentage is greater than 90%; (iv) for any Subordinated Commercial Real Estate
Loan or Preferred Equity Investment, the first lien loan to value is greater
than 80%; (v) for any Mortgage Assets held by a Borrowing Base Debt Subsidiary,
the aggregate outstanding principal balance of the associated Warehousing Debt,
Securitization Indebtedness or other debt exceeds 90% of the aggregate
outstanding principal balance of all Mortgage Assets of such Borrowing Base Debt
Subsidiary; (vi) the occurrence of a Material Modification with respect to such
Borrowing Base Eligible Asset or Mortgage Asset, as applicable; and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan051.jpg]
-36- US-DOCS\97278328.5 (vii) a default (after giving effect to any applicable
grace, cure or notice periods as such periods may be extended with the approval
of the applicable counterparties to such Warehousing Debt) that occurs under any
Warehousing Debt or Securitization Indebtedness for which a Borrowing Base Debt
Subsidiary is a sponsor, issuer or borrower that results in a Material Adverse
Effect on the value of such Borrowing Base Debt Subsidiary as a whole.
“Valuation Confirmation Process” has the meaning as set forth in Section 11.5.
“Valuation Report” has the meaning as set forth in Section 11.5. “Warehousing
Debt” means any warehouse, purchase, repurchase, participation or other similar
financing facility extended by a lender or repo buyer to the Borrower or a
Subsidiary thereof to finance the funding, acquisition or ownership of (a)
Senior Commercial Real Estate Loans, (b) Senior Commercial Real Estate
Construction Loan, (c) Subordinated Commercial Real Estate Loan, (d) Mezzanine
Loans or (e) mortgage loans, mortgaged-backed or mortgage pass-through
securities or other mortgage-related assets of any kind, but only for such time
as the foregoing remain financed under such facility. “Weighted Average Life to
Maturity” means, when applied to any Debt at any date, the number of years
obtained by dividing: (a) the sum of the products obtained by multiplying (i)
the amount of each then remaining installment, sinking fund, serial maturity or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (b) the then outstanding principal amount of such Debt. “Withdrawal
Liability” means any liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Section 4201(b) of ERISA. “Withholding Agent” means
any Loan Party and any Agent. “Yield Differential” has the meaning set forth in
Section 2.15(e)(ii). 1.2 Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular and to
the singular include the plural, the part includes the whole, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” References
in this Agreement to a “determination” or “designation” include estimates by the
Agents (in the case of quantitative determinations or designations), and beliefs
by the Agents (in the case of qualitative determinations or designations). The
words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Article, section, subsection, clause, exhibit, and schedule
references are to this Agreement unless otherwise specified. Any reference
herein to this Agreement or any of the Loan Documents includes any and all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable, made in accordance
with the terms hereof or thereof. Any reference herein or in any other Loan
Document to the satisfaction or repayment in full of the Obligations, any
reference



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan052.jpg]
-37- US-DOCS\97278328.5 herein or in any other Loan Document to the Obligations
being “paid in full” or “repaid in full” (except as set forth in Section
2.3(a)(v)), and any reference herein or in any other Loan Document to the action
by any Person to repay the Obligations in full, shall mean the repayment in full
in cash in Dollars of all Obligations other than contingent indemnification
Obligations as to which no claim has been asserted or is anticipated and other
than any Bank Product Obligations that, at such time, are allowed by the
applicable Bank Product Provider to remain outstanding and are not required to
be repaid or cash collateralized pursuant to the provisions of this Agreement.
All payments hereunder or any other Loan Document in respect of the Obligations
shall be made in Dollars. 1.3 Accounting Terms; GAAP; Pro Forma Calculations.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies Agents that the Borrower
wishes to amend any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if any Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Borrower’s (and the Guarantor’s, as
applicable) compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. ARTICLE II AMOUNT AND TERMS OF LOANS 2.1 Credit
Facilities. Subject to the terms and conditions of this Agreement: (a) Term Loan
Facility. (i) Each Lender agrees, severally and not jointly, to make an Initial
Term Loan (the “Initial Term Loan”) to the Borrower on the Closing Date in an
amount equal to the Term Loan Commitment of such Lender. The Initial Term Loan
shall be funded net of the OID Amount. Notwithstanding the foregoing, all
calculations of interest and fees in respect of the Initial Term Loan will be
calculated on the basis of their full stated principal amount. (ii) The Borrower
may make only one borrowing under the Term Loan Commitment, which shall be on
the Closing Date. Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed. Subject to Section 2.7 and Section 2.8,
all amounts owed hereunder with respect to the Initial Term Loans shall be paid
in full no later than the Maturity Date. Each Lender’s Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on the
Closing Date. (b) Delayed Draw Term Loan Facility.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan053.jpg]
-38- US-DOCS\97278328.5 (i) Each Delayed Draw Term Loan Lender agrees, severally
and not jointly, to make Delayed Draw Term Loans (the “Delayed Draw Term Loans”
and, together with the Initial Term Loan and any Incremental Term Loans, as
applicable, collectively, the “Loans”) to the Borrower pursuant to Section 2.12
at any time and from time to time during the Delayed Draw Availability Period,
in an aggregate principal amount not to exceed at any time the Delayed Draw Term
Loan Commitment in effect at such time. The Delayed Draw Term Loans shall be
funded net of the OID Amount. Notwithstanding the foregoing, all calculations of
interest and fees in respect of the Delayed Draw Term Loans will be calculated
on the basis of their full stated principal amount. (ii) Amounts paid or prepaid
in respect of Delayed Draw Term Loans may not be reborrowed. All unused Delayed
Draw Term Loan Commitments shall automatically terminate at 5:00 p.m. (Eastern
Time) on the last Business Day of the Delayed Draw Availability Period, to the
extent such amount of Delayed Draw Term Loan Commitments is not funded prior to
such time. (iii) Upon at least three (3) Business Days’ prior irrevocable
written notice to the Agents, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce the Delayed Draw Term
Loan Commitments; provided, however, that each partial reduction of the Delayed
Draw Term Loan Commitments shall be in an integral multiple of $1,000,000 and in
a minimum amount of $1,000,000. (iv) Each reduction in the Delayed Draw Term
Loan Commitments hereunder shall be made ratably among the Lenders in accordance
with their respective applicable Delayed Draw Term Loan Commitments. The
Borrower shall pay to the Administrative Agent for the account of the applicable
Delayed Draw Term Loan Lenders, on the date of each termination or reduction,
the Delayed Draw Term Loan Fees on the amount of the Delayed Draw Term Loan
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction. 2.2 Rate Designation. The Borrower shall designate
each Loan as a LIBOR Rate Loan or Alternative Rate Loan in the Request for
Borrowing or Request for Continuation given to the Administrative Agent in
accordance with Section 2.5 or Section 2.6, as applicable (subject to Section
2.6(a)(C) and Section 2.18). 2.3 Interest Rates; Payment of Principal and
Interest. (a) Borrower shall make each payment due hereunder by making, or
causing to be made in Dollars in immediately available funds, the amount thereof
available to Agent’s Account, not later than 1:00 p.m. (Eastern Time), on the
date of payment, for the account of the Lender Group. All payments received by
the Administrative Agent after 1:00 p.m. (Eastern Time), may be deemed received
on the next Business Day (in the Administrative Agent’s sole discretion) and any
applicable interest shall continue to accrue. (i) Unless the Administrative
Agent receives notice from Borrower prior to the date on which any payment is
due to the Lenders that the Borrower will not make such payment in full in
Dollars in immediately available funds as and when required, the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan054.jpg]
-39- US-DOCS\97278328.5 Administrative Agent may assume that the Borrower has
made (or will make) such payment in full to the Administrative Agent on such
date in Dollars in immediately available funds and the Administrative Agent may
(but shall not be so required), in reliance upon such assumption, distribute to
each Lender on such due date an amount equal to the amount then due such Lender.
(ii) Except as otherwise provided with respect to Defaulting Lenders, aggregate
principal and interest payments shall be apportioned among the Lenders in
accordance with their Pro Rata Share and applied thereto and payments of fees
and expenses (other than fees or expenses that are for the Administrative
Agent's separate account, after giving effect to any agreements between the
Agents and individual Lenders) shall be apportioned ratably among the Lenders in
accordance with Section 2.17. All payments shall be remitted to the Agents and
all such payments, and all Proceeds of Collateral received by the Agents, shall
be applied as follows: (A) first, to pay any fees and Lender Group Expenses then
due to the Agents under the Loan Documents, until paid in full, (B) second, upon
written notice from Borrower of the amounts to be paid and to whom such payments
should be made, to pay any Bank Product Obligations that are Secured Obligations
as cash collateral in an amount up to the amount determined by the applicable
Bank Product Provider, in its reasonable discretion, as the amount necessary to
secure Borrower’s or its Subsidiaries’ Bank Product Obligations that remain
outstanding, until paid in full, (C) third, to pay any fees and Lender Group
Expenses then due to the Lenders (other than Defaulting Lenders) under the Loan
Documents, on a ratable basis, until paid in full, (D) fourth, ratably to pay
interest due to the Lenders (other than Defaulting Lenders) in respect of the
Loans until paid in full, (E) fifth, to pay the principal of all Loans then due
to the Lenders (other than Defaulting Lenders) until paid in full, (F) sixth, to
pay any other Obligations owed to Lenders (other than Defaulting Lenders), until
paid in full, (G) seventh, to pay any Obligations owed to Defaulting Lenders
until paid in full, and (H) eighth, to the Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
(iii) the Administrative Agent promptly shall distribute to each Lender,
pursuant to the applicable wire instructions received from each Lender in
writing, such funds as it may be entitled to receive.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan055.jpg]
-40- US-DOCS\97278328.5 (iv) For purposes of the foregoing, “paid in full” means
payment of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including interest accrued after the commencement of any Insolvency
Proceeding), default interest, interest on interest, and expense reimbursements,
whether or not any of the foregoing would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding, other than contingent
indemnification Obligations as to which no claim has been asserted or is
anticipated and other than any Bank Product Obligations that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding and that
are not required by the provisions of this Agreement to be repaid or cash
collateralized. (v) In the event of a direct conflict between the priority
provisions of this Section 2.3 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3 shall control and govern. (b) Each LIBOR Rate
Loan shall bear interest upon the unpaid principal balance thereof, from the
date advanced or continued, at a rate, per annum, equal to the lesser of (i) the
LIBOR Rate plus the Applicable Margin and (ii) the Highest Lawful Rate. Interest
due with respect to each LIBOR Rate Loan shall be due and payable, in arrears,
on each Interest Payment Date applicable to that LIBOR Rate Loan and on the
Maturity Date. Anything to the contrary contained in this Agreement
notwithstanding, the Borrower may not have more than one LIBOR Rate Loan
outstanding at any one time; provided however that up to four LIBOR Rate Loans
may be outstanding at any one time in the event Delayed Draw Term Loans are made
prior to the end of the Interest Period of any other LIBOR Rate Loans then
existing; provided further that in the event more than one LIBOR Rate Loan is
outstanding at any one time pursuant to the preceding proviso, the Borrower
shall continue, in accordance with the provisions of Section 2.6, all
outstanding LIBOR Rate Loans into one LIBOR Rate Loan at the end of the then
existing Interest Period. Each Alternative Rate Loan shall bear interest upon
the unpaid principal balance thereof, from the date advanced or continued, at a
rate, per annum, equal to the lesser of (i) the Alternative Rate and (ii) the
Highest Lawful Rate. Interest due with respect to each Alternative Rate Loan
shall be due and payable, in arrears, on each Interest Payment Date applicable
to that Alternative Rate Loan and on the Maturity Date. (c) Unless prepaid in
accordance with the terms hereof, the outstanding principal balance of all
Loans, together with accrued and unpaid interest thereon, shall be due and
payable, in full, on the Maturity Date. (d) Any Lender by written notice to the
Borrower (with a copy to the Agents) may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note, substantially in the form of Exhibit
A-2 payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.1) be represented by one or more promissory notes in such form payable
to the payee named therein (or to such payee



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan056.jpg]
-41- US-DOCS\97278328.5 and its registered assigns). For the avoidance of doubt,
assignments of any Loans by Lenders (irrespective of whether promissory notes
are issued hereunder) shall be in accordance with the provisions of Section 9.1
of this Agreement. 2.4 Computation of Interest and Fees; Maximum Interest Rate;
Delayed Draw Term Loan Fee. (a) All computations of interest with respect to the
Loans and computations of the fees due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period. Interest shall accrue from the first day of the making
of a Loan (or the date on which interest or fees or other payments are due
hereunder, if applicable) to (but not including) the date of repayment of such
Loan (or the date of the payment of interest or fees or other payments, if
applicable) in accordance with the provisions hereof. (b) Anything to the
contrary contained in this Agreement notwithstanding, the Borrower shall not be
obligated to pay, and the Agents shall not be entitled to charge, collect,
receive, reserve, or take interest (it being understood that interest shall be
calculated as the aggregate of all charges which constitute interest under
applicable law that are contracted for, charged, reserved, received, or paid) in
excess of the Highest Lawful Rate. During any period of time in which the
interest rates specified herein exceed the Highest Lawful Rate, interest shall
accrue and be payable at such Highest Lawful Rate; provided, however, that, if
the interest rate otherwise applicable hereunder declines below the Highest
Lawful Rate, interest shall continue to accrue and be payable at the Highest
Lawful Rate (so long as there remains any unpaid principal with respect to the
Loans) until the interest that has been paid hereunder equals the amount of
interest that would have been paid if interest had at all times accrued and been
payable at the applicable interest rates otherwise specified in this Agreement.
For purposes of this Section 2.4, the term “applicable law” shall mean that law
in effect from time to time and applicable to this loan transaction which
lawfully permits the charging and collection of the highest permissible, lawful,
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling or the
laws of the United States of America. 2.5 Request for Borrowing. (a) Each LIBOR
Rate Loan shall be made on a Business Day. (b) Each Loan that is proposed to be
made after the Closing Date shall be made upon written notice, by way of a
Request for Borrowing, which Request for Borrowing shall be irrevocable and
shall be given by telefacsimile, mail, electronic mail (in a format bearing a
copy of the signature(s) required thereon), or personal service, and delivered
to the Administrative Agent at the address provided in Exhibit 11.3, by the
Borrower giving the Administrative Agent notice at least ten (10) Business Days
before the date the LIBOR Rate Loan is to be made, and such notice shall specify
that a LIBOR Rate Loan is requested and state the amount and Interest Period
thereof (subject to the provisions of this Article II).



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan057.jpg]
-42- US-DOCS\97278328.5 (c) If the notice provided for in clause (b) of this
Section 2.5 with respect to a LIBOR Rate Loan is received by the Administrative
Agent not later than 1:00 p.m. (Eastern Time), on a Business Day, such day shall
be treated as the first Business Day of the required notice period. In any other
event, such notice will be treated as having been received immediately before
1:00 p.m. (Eastern Time) of the next Business Day and such day shall be treated
as the first Business Day of the required notice period. (d) Promptly after
receipt of a Request for Borrowing pursuant to Section 2.5(b), the
Administrative Agent shall notify the Lenders, not later than 4:00 p.m. (Eastern
Time) on the tenth Business Day preceding the Funding Date, by telecopy,
electronic mail (in a format bearing a copy of the signature(s) required
thereon) or other similar form of transmission, of the requested Loan. Each
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Loan available to the Administrative Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (Eastern Time) on the Funding Date
applicable thereto. After the Administrative Agent’s receipt of the proceeds of
such Loans, the Administrative Agent shall make the proceeds thereof available
to the Borrower on the applicable Funding Date by transferring to the Designated
Account immediately available funds equal to the proceeds that are requested by
the Borrower to be sent to the Borrower in the applicable Request for Borrowing
or apply such proceeds (after the deduction of the OID Amount) as directed by
the Borrower. (e) Unless the Administrative Agent receives notice from a Lender,
prior to 12:00 p.m. (Eastern Time) on the date of such Loan, that such Lender
will not make available as and when required hereunder to the Administrative
Agent for the account of the Borrower the amount of that Lender’s Pro Rata Share
of the Loan, the Administrative Agent may assume that each Lender has made or
will make such amount available to the Administrative Agent in immediately
available funds on the Funding Date and the Administrative Agent may (but shall
not be so required), in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent any Lender
(other than the Administrative Agent) shall not have made its full amount
available to the Administrative Agent in immediately available funds and the
Administrative Agent in such circumstances has made available to the Borrower
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to the Administrative Agent, together with interest
at the Defaulting Lender Rate for each day during such period. A notice
submitted by the Administrative Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Lender’s Loan on the date of such Loan for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent on
the Business Day following the Funding Date, the Administrative Agent will
notify Borrower of such failure to fund and, upon demand by the Administrative
Agent, the Borrower shall pay such amount to the Administrative Agent for the
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Loan, at a rate per annum equal to the interest
rate applicable at the time to the Loans composing such Loan, without in any way
prejudicing the rights and remedies of the Borrower against the Defaulting
Lender. (f) Notwithstanding the provisions of Section 2.3(a)(ii), the
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan058.jpg]
-43- US-DOCS\97278328.5 made by the Borrower to the Administrative Agent for the
Defaulting Lender’s benefit or any Proceeds of Collateral that would otherwise
be remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, the Administrative Agent shall transfer any
such payments (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Required
Agents, (iii) third, if so determined by the Required Agents and the Borrower,
to be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement, (iv) fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (v) fifth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement, and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders in accordance with
their Pro Rata Share. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.5(f) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.9(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Delayed Draw Term Loan Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by Section
11.2(a) through (c). This Section shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
non-Defaulting Lenders, the Required Agents and the Borrower shall have waived,
in writing, the application of this Section 2.5(f) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to the Administrative Agent all amounts
owing by Defaulting Lender in respect of the amounts that it was obligated to
fund hereunder, and, if requested by the Required Agents, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Collateral Agent pursuant to Section
2.5(f)(ii) shall be released to the Borrower). The operation of this Section
shall not be construed to increase or otherwise affect the Delayed Draw Term
Loan Commitment of any Lender, if any, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by the Borrower of its duties
and obligations hereunder to the Agents or to the Lenders other than such
Defaulting Lender. Any failure by any



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan059.jpg]
-44- US-DOCS\97278328.5 Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle the Borrower at its option, upon written
notice to the Agents, to arrange for a substitute Lender to assume the Delayed
Draw Term Loan Commitment of such Defaulting Lender, such substitute Lender to
be reasonably acceptable to the Required Agents. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including all interest,
fees, and other amounts that may be due and payable in respect thereof);
provided, that any such assumption of the Delayed Draw Term Loan Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or the Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund, including
Borrower’s right to require Defaulting Lender to reimburse the Borrower for any
fees, charges or expenses incurred by the Borrower under this Section 2.5(f) as
a result of the failure by any Defaulting Lender to fund amounts that it was
obligated to fund hereunder. In the event of a direct conflict between the
priority provisions of this Section 2.5(f) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.5(f) shall control and govern. (g) All Loans shall
be made by the Lenders contemporaneously and in accordance with their Pro Rata
Shares. It is understood that (i) no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make any Loan (or other
extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder. 2.6 Continuation of Interest Periods. (a) Subject to the provisions
of clause (d) of this Section 2.6 and the provisions of Section 2.12, the
Borrower shall have the option to, upon the expiration of the then current
Interest Period applicable to any of its LIBOR Rate Loans, submit a Request for
Continuation and continue such LIBOR Rate Loan at the then existing Interest
Period or convert such LIBOR Rate Loan to an Interest Period that is not the
then existing Interest Period, and, in each case, the succeeding Interest Period
of such continued or converted Loan shall commence on the expiration date of the
Interest Period previously applicable thereto; provided, however, that (i)
continuations or conversions may occur for all or any portion of LIBOR Rate
Loans equal to $500,000, and integral multiples of $100,000 in excess of such
amount and (ii) a LIBOR Rate Loan may only be continued or converted on the
expiration date of the Interest Period applicable thereto; provided further,
however, that if, (A) before the expiration of an Interest Period of a LIBOR
Rate Loan, the Borrower fails timely to deliver the appropriate Request for
Continuation, such LIBOR Rate Loan automatically shall be continued as a LIBOR
Rate Loan with an Interest Period of one (1) month, (B) if the Borrower delivers
a Request for Continuation that does not



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan060.jpg]
-45- US-DOCS\97278328.5 specify the applicable Interest Period, such request
shall be deemed to be a request for an Interest Period of one (1) month and (C)
if any Event of Default has occurred and is continuing, at the expiration of the
then existing Interest Period (or Interest Periods, if applicable), all LIBOR
Rate Loans shall automatically convert into Term Loans bearing interest at the
Alternative Rate. (b) Borrower shall by telefacsimile, mail, electronic mail (in
a format bearing a copy of the signature(s) required thereon) or personal
service, subject to Section 2.6(a) above and in accordance with the applicable
provisions of the definition of “Interest Period”, deliver a Request for
Continuation to the Administrative Agent (i) no later than 1:00 p.m. (Eastern
Time), three (3) Business Days before the expiration of the applicable Interest
Period. A Request for Continuation shall specify (x) the proposed continuation
date (which shall be a Business Day, as applicable), (y) the amount and type of
the Loan to be continued, and (z) the nature of the proposed continuation. (c)
Any Request for Continuation shall be irrevocable and the Borrower shall be
obligated to convert or continue in accordance therewith. (d) No Loan (or
portion thereof) may be continued as a LIBOR Rate Loan with an Interest Period
that ends after the Maturity Date. 2.7 Repayment of Borrowings. (a) The Borrower
shall pay to the Administrative Agent in full and without notice or demand for
the account of the Lenders, on the Maturity Date, all amounts of the Loans then
outstanding, in each case, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment. (b) All
repayments of the Loans made pursuant to this Section 2.7 shall be applied in
the manner set forth in Section 2.3(a)(ii). 2.8 Prepayments. (a) Subject to
Section 2.8(c), the Borrower shall have the right, at any time and from time to
time, to prepay the Loans. The Borrower shall give the Administrative Agent
written notice no later than 1:00 p.m. (Eastern Time) not less than three (3)
Business Day prior to any such prepayment (or in the event of any prepayment on
the First Amendment Effective Date, one (1) Business Day prior to any such
prepayment). In each case, such notice shall specify the date on which such
prepayment is to be made (which shall be a Business Day), and the amount of such
prepayment. Each such prepayment shall be in an aggregate minimum amount of
$500,000 and shall include the Prepayment Premium, if applicable, as well as
interest accrued on the principal amount prepaid to, but not including, the date
of payment in accordance with the terms hereof (or, in each case, such lesser
amount constituting the amount of all Loans then outstanding). Any voluntary
prepayments of principal by the Borrower of any Loan prior to the end of the
applicable Interest Period shall be subject to Section 2.18(c)(ii). (b) Within
three (3) Business Days after the occurrence of a Borrowing Base Deficiency, the
Borrower shall prepay the outstanding principal amount of the Loans in an amount
equal to (x) the aggregate amount necessary to eliminate such Borrowing



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan061.jpg]
-46- US-DOCS\97278328.5 Base Deficiency plus (y) the Prepayment Premium
applicable to the principal amount of the Loan prepaid on such prepayment date,
if any. (c) Voluntary prepayments of Loans shall be applied first, to reduce any
outstanding Lender Group Expenses and, second, in such order as the Borrower may
direct. The Borrower may prepay the Loans subject to the payment of any accrued
interest plus the Prepayment Premium applicable to such prepayment. (d)
Notwithstanding anything else contained herein, no Make Whole Premium shall be
due (x) on the amount of any voluntary prepayment (full or partial) of any Loan
made in accordance with Section 7.3(a) prior to or after the occurrence of a
Default or an Event of Default pursuant to Sections 6.12(a) or (b), (y) on the
amount of any other payment made after acceleration of the Loans or (z) on the
voluntary prepayment of any Lender’s Loan if, at the time of such prepayment (or
on the next Interest Payment Date), the Borrower is or would be required to pay
a gross up indemnity with respect to any Taxes pursuant to Section 10.11 or
compensate such Lender for any increased costs pursuant to Section 2.11, in each
case, as a result of a Change in Law; provided however, if any prepayment is
made in accordance with clauses (x) or (y) of this Section 2.8(d), in each case,
such prepayment shall be accompanied by the Prepayment Premium applicable to the
principal amount of the Loan prepaid on such prepayment date, if any; provided,
further, that the first $10,000,000 of any repayment or prepayment made in
accordance with clauses (x) or (y) of this Section 2.8(d), shall not,
notwithstanding anything to the contrary herein, be subject to a Prepayment
Premium or Make Whole Premium. For the avoidance of doubt, no Prepayment Premium
or Make Whole Premium shall be payable in connection with any prepayment on or
after the Initial Facility Maturity Date if the Facility Maturity Date is
extended pursuant to Section 3.3(b). (e) If a Change of Manager Event occurs,
the Borrower will, at the Lenders’ option (as provided by Lenders in writing to
Borrower and Agents), prepay the Loans, plus accrued interest plus the
Prepayment Premium applicable to the principal amount of the Loan prepaid on
such prepayment date, if any. (f) If a Change of Control Event occurs, the
Borrower will, at the Lenders’ option (as provided by Lenders in writing to
Borrower and Agents), prepay the Loans plus accrued interest plus the Prepayment
Premium applicable to the principal amount of the Loan prepaid on such
prepayment date, if any. 2.9 Fees. (a) Delayed Draw Term Loan Fee. The Borrower
shall pay the Administrative Agent (for the ratable benefit of the Lenders,
subject to any agreements between the Agents and individual Lenders), a Delayed
Draw Term Loan fee, which shall be equal to 1.00% per annum on the average daily
balance of unused amount of the Delayed Draw Term Loan Commitment of each Lender
during the preceding month (or other period commencing with the Closing Date or
ending with the date on which the Delayed Draw Term Loan Commitments of each
Lender shall expire or be terminated) (the “Delayed Draw Term Loan Fee”). The
Delayed Draw Term Loan Fee shall be due and payable in arrears at the last
Business Day of each month.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan062.jpg]
-47- US-DOCS\97278328.5 (b) Agent Fees. The Borrower agrees to pay to the Agents
for their own benefit the fees in the amount and at the times set forth in the
Agent Fee Letter. Such Fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever. (c) Trustee Fees. For so long as the
Lenders under this Agreement are entities managed by J.P. Morgan Investment
Management, Inc., and to the extent applicable, the Borrower agrees to pay to
the Trustee, the Trustee Fee as required under the fee letter, dated as of
December 15, 2017, between ACRC TL 2017 LLC and the Trustee. 2.10 Maintenance of
Loan Account; Statements of Obligations. The Administrative Agent shall maintain
an account on its books in the name of the Borrower (the “Loan Account”) on
which the Borrower will be charged with all Loans made by the Lenders (or the
Administrative Agent on behalf thereof) to the Borrower or for the Borrower’s
account and all interest, fees, and expenses (in each case, as and when payable
hereunder or under the other Loan Documents (which shall exclude Bank Product
Obligations)). The Administrative Agent shall render statements regarding the
Loan Account to the Borrower, including principal, interest, fees, and including
an itemization of all expenses owing, and, subject to the entries in the
Register, which shall be controlling absent manifest error, such statements
shall be conclusively presumed to be correct and accurate (absent manifest
error) and constitute an account stated between the Borrower and the
Administrative Agent unless, within 90 days after receipt thereof by the
Borrower, the Borrower shall deliver to the Administrative Agent written
objection thereto describing the error or errors contained in any such
statements. 2.11 Increased Costs. (a) If any change in, or the introduction,
adoption, effectiveness, interpretation or reinterpretation or phase-in, in each
case after the date hereof, of any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority (a “Regulatory Change”)
affects the amount of capital required to be maintained by any Lender and such
Lender determines (in its good faith discretion) that the rate of return on its
capital as a consequence of the Loans or other advances of funds made by such
Lender pursuant to this Agreement or any of the Loan Documents relating to
fundings or commitments under this Agreement is reduced to a level below that
which such Lender would have achieved but for the occurrence of any such
circumstance, then, in any such case within thirty (30) days after written
notice (which may be by email) from time to time by such Lender to the Borrower,
the Borrower shall pay to such Lender compensation sufficient to compensate such
Lender for such reduction in rate of return; provided, that such Lender shall
provide the Borrower with such notice within a reasonable period of time
following such Lender’s discovery of such increased costs or reductions. A
statement of such Lender as to any such additional amount or amounts (including
calculations thereof in reasonable detail), in the absence of manifest error,
shall be conclusive and binding on the Borrower and such Lender. Notwithstanding
the forgoing, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign Governmental Authorities, in each case pursuant to Basel III, shall,
in the case of clause (a) and clause (b), be deemed to be



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan063.jpg]
-48- US-DOCS\97278328.5 introduced, adopted, implemented and/or effective after
the date hereof (regardless of the date enacted, adopted, issued, implemented
and/or effective). Notwithstanding anything to the contrary in this Section
2.11(a), the Borrower shall not be required to compensate any Lender pursuant to
this Section 2.11(a) for any amounts incurred more than nine months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine month period shall be extended
to include the period of such retroactive effect. (b) If any Change in Law
shall: (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate); (ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or the London
Interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any participation
therein; and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. 2.12 Delayed Draw Term Loans.
(a) The Borrower may, by submission of a Request for Borrowing to the
Administrative Agent from time to time after the Closing Date and prior to the
end of the Delayed Draw Availability Period, but no more than two (2) times
within any 60-day period, request a borrowing of Delayed Draw Term Loans to be
made prior to the end of the Delayed Draw Availability Period, so long as, at
the time any such borrowing (such borrowing, a “Delayed Draw Term Loan”) is
requested and at the time such Delayed Draw Term Loans are incurred (giving pro
forma effect to the incurrence of such Delayed Draw Term Loans), (x) the
aggregate principal amount of such Delayed Draw Term Loans, taken together with
all other Delayed Draw Term Loans and unused Delayed Draw Term Loan Commitments
then outstanding, does not exceed $80,000,000 and (y) the Borrower is in
compliance with the covenants set forth in Section 6.12. The Borrower shall
notify the Administrative Agent of such



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan064.jpg]
-49- US-DOCS\97278328.5 request by delivering the Request for Borrowing, not
later than 1:00 p.m. (Eastern Time), at least ten (10) Business Days prior to
the requested date of a proposed Loan. Each such Request for Borrowing shall be
irrevocable, and shall specify the following information: (i) the date of such
Delayed Draw Term Loan (which shall be a Business Day) (the “Delayed Draw
Funding Date”); (ii) the number and location of the account to which funds are
to be disbursed; (iii) the amount of such Delayed Draw Term Loan (which shall be
in minimum increments of $5,000,000 or such other amounts as the Required Agents
may agree to); (iv) the Interest Period with respect thereto; and (v) a general
statement as to the proposed use of proceeds of the draw; provided, however,
that, notwithstanding any contrary specification in any Request for Borrowing,
each requested Delayed Draw Term Loan shall comply with the requirements set
forth in Section 2.1(b). If no Interest Period with respect to any Delayed Draw
Term Loan is specified in any such notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the applicable Lenders of any notice given pursuant
to this Section 2.12 (and the contents thereof), and of each Lender’s portion of
the requested borrowing. (b) Notwithstanding the foregoing, no Delayed Draw Term
Loans shall be made (and no Delayed Draw Term Loan Lender would be required to
fund such Delayed Draw Term Loans) unless on the date of such Delayed Draw Term
Loan, (i) the conditions set forth in Section 2.12(a) above shall be satisfied,
(ii) after giving effect to such Delayed Draw Term Loan, the conditions of
Section 3.2 are satisfied, (iii) the Agents shall have received a certificate,
executed by a Responsible Officer of the Borrower, as to the matters set forth
in the foregoing. 2.13 Funding Sources. Nothing herein shall be deemed to
obligate the Lenders (or the Agents on behalf thereof) to obtain the funds to
make any Loan in any particular place or manner and nothing herein shall be
deemed to constitute a representation by the Agents or any Lender that it has
obtained or will obtain such funds in any particular place or manner. 2.14 Place
of Loans. All Loans made hereunder shall be disbursed by credit to the
Designated Account or as may otherwise be agreed to between Borrower and the
Agents. 2.15 Incremental Term Loans. (a) Incremental Term Commitments. The
Borrower may at any time or from time to time after the Closing Date, by written
notice to the Agents (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders) (an “Incremental Term Loan Request”), request the
establishment of one or more new commitments which shall be in the same Credit
Facility as any outstanding Initial Term Loans (a “Term Loan Increase” and,
collectively with any Term Loan Increase, the “Incremental Term Commitments”) in
an aggregate principal amount not to exceed, $110,000,000 less the aggregate
principal amount of Excess Refinancing Indebtedness incurred pursuant to clause
(A) of Section 6.1(s) at or prior to such time. (b) Incremental Term Loan
Request. Each Incremental Term Loan Request from the Borrower pursuant to this
Section 2.15 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans. Incremental Term Loans may be made



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan065.jpg]
-50- US-DOCS\97278328.5 by any existing Lender (but no existing Lender will have
an obligation to make any Incremental Term Commitment) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”) (each such existing Lender or Additional
Lender providing such, an “Incremental Lender”); provided that (i) the Required
Lenders shall have consented in writing (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Lender’s making such Term Loan Increase;
and (ii) Borrower shall only be permitted to request all or a portion (as
applicable) of the Term Loan Increase from Additional Lenders if the Borrower
has offered each of the existing Lenders an opportunity to provide such Term
Loan Increase and the existing Lenders have declined to provide all or a portion
of the Term Loan Increase (or have not responded in writing to the Borrower
within ten (10) Business Days of any such offer); provided, further, that each
Additional Lender, prior to becoming an Incremental Lender hereunder, shall have
provided the Agents with a duly executed IRS From W-9, or such other applicable
IRS Form, a fully completed Administrative Agent Questionnaire, and all “know
your customer” documentation requested by the Agents. (c) Incremental Term
Loans. On any Incremental Facility Closing Date on which any Incremental Term
Commitments are effected, subject to the satisfaction of the terms and
conditions in this Section 2.15, (i) each Incremental Lender shall make a loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Incremental Term Commitment and (ii) each Incremental Lender shall become a
Lender hereunder with respect to the Incremental Term Commitment and the
Incremental Term Loans made pursuant thereto. (d) Effectiveness of Incremental
Amendment. The effectiveness of any Incremental Amendment, and the Incremental
Term Commitments thereunder, shall be subject to the satisfaction on the date
thereof (the “Incremental Facility Closing Date”) of each of the following
conditions: (i) no Default or Event of Default has occurred and is continuing or
would result from the Incremental Term Loan; provided that, solely with respect
to any Incremental Term Loans incurred in connection with an acquisition that is
permitted under this Agreement, no Default or Event of Default shall exist at
the time the definitive documentation for such acquisition is executed; (ii)
after giving effect to such Incremental Term Commitments, the conditions of
Section 3.2(a) shall be satisfied (it being understood that all references to
“such date” or similar language in such Section 3.2(a) shall be deemed to refer
to the effective date of such Incremental Amendment); provided that, if the
proceeds of any Incremental Term Commitments are being used to finance an
acquisition permitted hereunder, (x) the reference in Section 3.2(a) to the
accuracy of the representations and warranties shall refer to the accuracy of
the representations and warranties that would constitute “specified
representations” and the representations and warranties in the relevant
acquisition agreement the breach of which would permit the buyer to terminate
its obligations thereunder or decline to consummate such acquisition and (y) the
reference to “Material Adverse Effect” in the “specified representations” shall
be understood for this purpose to refer to “Material Adverse Effect” or similar
definition as defined in the main transaction agreement governing such
acquisition permitted hereunder;



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan066.jpg]
-51- US-DOCS\97278328.5 (iii) after giving effect to such Incremental Term
Commitments, the Borrower is in compliance with the financial covenants set
forth in Section 6.12; provided that, solely with respect to any Incremental
Term Loans incurred in connection with an acquisition that is permitted under
this Agreement, compliance with the financial covenants set forth in Section
6.12 shall exist at the time the definitive documentation for such acquisition
is executed; and (iv) to the extent reasonably requested by the Agents, the
Agents shall have received (A) customary legal opinions addressed to the Agents
and the Lenders, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Agents and (B) reaffirmation agreements
and/or such amendments to the Security Agreement, as may be reasonably requested
by the Agents in order to ensure that the enforceability of the Security
Agreement and the perfection and priority of the Liens thereunder are preserved
and maintained. (e) Required Terms. The terms, provisions and documentation of
the Incremental Term Loans and Incremental Term Commitments shall be as agreed
between the Borrower and the applicable Incremental Lenders providing such
Incremental Term Commitments, and except (x) to the extent otherwise permitted
under this Section 2.15, (y) to the extent more restrictive on the Borrower or
the Guarantors (when taken as a whole) in any material respect than those with
respect to the Initial Term Loans existing on the Incremental Facility Closing
Date (but excluding any terms or conditions applicable after the Maturity Date)
or (z) to the extent relating only to provisions of a mechanical or
administrative nature, shall be reasonably satisfactory to the Agents. In any
event: (i) the Incremental Term Loans: (A) shall rank pari passu in right of
payment and in respect of the Collateral with the Initial Term Loans; (B) shall
not mature earlier than the Maturity Date of any Initial Term Loans outstanding
at the time of incurrence of such Incremental Term Loans; (C) shall have a
Weighted Average Life to Maturity no shorter than the remaining Weighted Average
Life to Maturity of any Initial Term Loans outstanding at the time of incurrence
of such Incremental Term Loans; (D) subject to Section 2.15(f) below, shall have
an applicable rate and amortization determined by the Borrower and the
applicable Incremental Lenders; and (E) may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Initial Term Loans hereunder, as specified
in the applicable Incremental Amendment; (ii) subject to the foregoing, the
amortization schedule applicable to any Incremental Term Loans and the All-In
Yield applicable to the Incremental



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan067.jpg]
-52- US-DOCS\97278328.5 Term Loans shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that with respect to any Loans under
Incremental Term Commitments, if the All-In Yield applicable to such Incremental
Term Loans shall be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to Initial Term Loans by more than 50 basis points per annum (the amount
of such excess, the “Yield Differential”), then the interest rate with respect
to the Initial Term Loans shall be increased by the applicable Yield
Differential; provided, further, that, if any Incremental Term Loans include a
LIBOR Rate floor that is greater than the LIBOR Rate floor applicable to any
existing Initial Term Loans such differential between interest rate floors shall
be included in the calculation of All-In Yield for purposes of this clause (e),
but only to the extent an increase in the LIBOR Rate applicable to the existing
Initial Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the LIBOR Rate floor (but not the applicable rate)
applicable to the existing Initial Term Loans shall be increased to the extent
of such differential between interest rate floors; and (iii) the proceeds, if
any of the Incremental Term Loans, will be used for general corporate purposes
of the Borrower and its Subsidiaries including, without limitation, for capital
expenditures, permitted acquisitions and other permitted investments, restricted
payments, refinancing of indebtedness and any other transaction not prohibited
by this Agreement. (f) Incremental Amendment. (i) Incremental Term Commitments
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, amendments to
the other Loan Documents, executed by the Borrower, each Incremental Lender
providing such Commitments and the Agents, as applicable. The Incremental
Amendment may, without the consent of any other Loan Party or, Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Agents and the
Borrower, to effect the provisions of this Section 2.15. (ii) The Lenders hereby
irrevocably authorize the Agents to enter into amendments to this Agreement and
the other Loan Documents with the Loan Parties as may be necessary in order to
establish new Loans or commitments made or established pursuant to this Section
2.15 and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Agents and the Borrower in connection with the
establishment of such new Loans, in each case on terms consistent with this
Section 2.15, including any amendments that are not adverse to the interests of
any Lender that are made to effectuate changes necessary to enable any
Incremental Term Loans to be fungible for United States federal income tax
purposes with the Initial Term Loans, which shall include any amendments that do
not reduce the ratable amortization received by each Lender thereunder. (g) This
Section 2.15 shall supersede any provisions in Section 9.1 or Section 11.2 to
the contrary.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan068.jpg]
-53- US-DOCS\97278328.5 2.16 Mitigation of Obligations. If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 10.11, then such Lender shall use reasonable
efforts to designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if (i) in the reasonable judgment of such Lender, such designation
or assignment would eliminate or reduce amounts payable pursuant to Sections
2.11, or 10.11, as applicable, and (ii) in the reasonable judgment of such
Lender, such designation or assignment would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. 2.17 Pro Rata Treatment. (a) Each Loan shall be
allocated among the Lenders in accordance with their respective Pro Rata Share.
(b) Except for prepayments contemplated by Section 2.8(d)(y), each repayment by
the Borrower in respect of principal or interest on the Initial Term Loans and
each payment in respect of fees or expenses payable hereunder shall be applied
to the amounts of such obligations owing to the Lenders entitled thereto in
accordance with their respective Pro Rata Share. Each voluntary prepayment by
the Borrower of Initial Term Loans shall be applied to the amounts of such
obligations owing to the Lenders in accordance with their respective Pro Rata
Share (unless such payment is made in accordance with Section 9.1(f), in which
case it shall be made in accordance with such Section). Except for prepayments
contemplated by Section 2.8(d), each repayment by the Borrower in respect of
principal or interest on the Delayed Draw Term Loans and each payment in respect
of fees or expenses payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders entitled thereto in accordance with their
respective Pro Rata Share. Each voluntary prepayment by the Borrower of Delayed
Draw Term Loans shall be applied to the amounts of such obligations owing to the
Delayed Draw Term Loan Lenders in accordance with their respective Pro Rata
Share (unless such payment is made in accordance with Section 9.1(f), in which
case it shall be made in accordance with such Section). 2.18 LIBOR Rate. (a)
Inability to Determine Applicable Interest Rate. (i) In the event that
Administrative Agent shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto) that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to the Term
Loans on the basis provided for in the definition of LIBOR Rate, the
Administrative Agent shall on such date give notice (by telefacsimile or by
email) to the Borrower and each Lender of such determination, whereupon all Term
Loans shall bear interest at the Alternative Rate. Upon receipt of such notice,
the Borrower may revoke any pending Request for Borrowing or Request for
Continuation (to the extent of the affected Loans or Interest Periods).



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan069.jpg]
-54- US-DOCS\97278328.5 (ii) Notwithstanding the foregoing, in the event that
the Administrative Agent (at the direction of the Lenders) shall have determined
in good faith (which determination shall be final and conclusive and binding
upon all parties hereto) that the circumstances set forth in Section 2.18(a)(i)
have arisen pursuant to the definition of “LIBOR Rate” and such circumstances
are unlikely to be temporary, then the Lenders shall select an alternate rate of
interest to the LIBOR Rate (the “Successor Benchmark Rate”) after giving due
consideration to the then broadly accepted market convention for determining a
rate of interest for similar senior secured debt financing transactions in the
United States at such time (and which is reasonably acceptable to the Borrower)
and the Lenders and the Borrower shall enter into an amendment to this Agreement
to reflect such Successor Benchmark Rate and such other related changes to this
Agreement as may be applicable; provided that if the Successor Benchmark Rate is
not reasonably acceptable to the Borrower (as determined by the Borrower in its
sole discretion), the Borrower may, at its option, prepay the Loans without
payment of any Prepayment Premium or Make Whole Premium. (b) Illegality or
Impracticability of LIBOR Rate. In the event that on any date any Lender shall
have determined in good faith (which determination shall be final and conclusive
and binding upon all parties hereto but shall be made only after consultation
with the Borrower and the Administrative Agent) that the making or maintaining
of Term Loans with interest at the LIBOR Rate (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or email) to the Borrower and the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each other Lender). Thereafter (1) the obligation of the Affected
Lender to make Term Loans with interest at the LIBOR Rate shall be suspended
until such notice shall be withdrawn by the Affected Lender, (2) to the extent
such determination by the Affected Lender relates to a Term Loan then being
requested by the Borrower pursuant to a Request for Borrowing, the Affected
Lender shall make such Term Loan with interest at the Alternative Rate, (3) the
Affected Lender’s obligation to maintain its outstanding Term Loans with
interest at the LIBOR Rate (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by, or to comply with, law,
treaty, governmental rule, regulation, guideline or order, and (4) the Affected
Loans shall automatically convert into Term Loans with interest at the
Alternative Rate on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Term Loan then being requested by the Borrower pursuant to a Notice of
Borrowing, Borrowers shall have the option, subject to the provisions of Section
2.18(c), to rescind such Notice of Borrowing as to all Lenders by giving notice
(by telefacsimile or by email) from the Borrower to the Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.18(b) shall affect the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan070.jpg]
-55- US-DOCS\97278328.5 obligation of any Lender other than an Affected Lender
to make or maintain Term Loans with interest at the LIBOR Rate in accordance
with the terms hereof. (c) Compensation for Breakage or Non-Commencement of
Interest Periods. The Borrower shall compensate each Lender, upon written
request by such Lender (which request shall set forth the basis for requesting
such amounts), for all reasonable losses, expenses and liabilities (including
any interest paid or calculated to be due and payable by such Lender to lenders
of funds borrowed by it to make or carry its Term Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) in the event of a default by the Borrowing in
making a borrowing of, or continuation of, any Term Loan after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement; (ii) if any prepayment or other principal payment of any of its Term
Loans occurs on any day other than the last day of an Interest Period applicable
to that Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise) or (iii) in the event of a default by the Borrower
in making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement (which notice has not been
revoked in accordance with the provisions of this Agreement). ARTICLE III
CONDITIONS TO LOANS 3.1 Conditions Precedent to the Initial Term Loan. The
obligation of each Lender to make its initial Loan hereunder is, in addition to
the conditions set forth in Section 3.2 hereof, subject to the fulfillment, to
the reasonable satisfaction of Agents and each Lender and its counsel, of each
of the following conditions on or before the Closing Date: (a) The Lenders shall
have received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti- money laundering
rules and regulations, including the USA PATRIOT Act; (b) The Agents shall have
received the results of a recent lien, tax lien, judgment and litigation search
in each of the jurisdictions or offices in which UCC financing statement or
other filings or recordations should be made to evidence or perfect security
interests in all assets of the Loan Parties (or would have been made at any time
during the five years immediately preceding the Closing Date to evidence or
perfect Liens on any assets of the Loan Parties), and such search shall reveal
no Liens or judgments on any of the assets of the Loan Parties, except for
Permitted Liens or Liens and judgments to be terminated on the Closing Date
pursuant to documentation satisfactory to the Agents; (c) The Lenders shall have
completed all legal and business due diligence, including management background
checks; (d) The Agents shall have received this Agreement, any Notes, the
Negative Pledge Agreement, the Security Agreement and each other Loan Document,
each duly



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan071.jpg]
-56- US-DOCS\97278328.5 executed and delivered by each party thereto, each in
form and substance reasonably satisfactory to the Agents; (e) Each Lender
requesting a Note shall have received originals of each Note (with a copy to the
Administrative Agent), duly executed by the Borrower; (f) The Agents shall have
received the written opinions, dated the date of this Agreement, of counsel to
the Loan Parties and the grantors party to the Negative Pledge Agreement, with
respect to this Agreement and the other Loan Documents, which written opinions
shall be in form and substance reasonably satisfactory to the Agents and their
counsel; (g) The Agents shall have received a certificate of status with respect
to each Loan Party dated within 30 days of the date of this Agreement, or
confirmed by telefacsimile, if telefacsimile confirmation is available, such
certificate to be issued by the Secretary of State of the jurisdiction of
organization of each Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such State; (h) The Agents shall have received a
copy of each Loan Party’s Governing Documents, certified by a Responsible
Officer with respect to such Loan Party; (i) The Agents shall have received a
copy of the resolutions or the unanimous written consent with respect to each
Loan Party, certified as of the Closing Date by a Responsible Officer of such
Loan Party, authorizing (A) the transactions contemplated by the Loan Documents
to which such Loan Party is or will be a party, and (B) the execution, delivery
and performance by such Loan Party of each Loan Document to which such Loan
Party is or will be a party and the execution and delivery of the other
documents to be delivered by such Loan Party in connection herewith and
therewith; (j) The Agents shall have received a signature and incumbency
certificate of the Responsible Officer with respect to each Loan Party executing
this Agreement, any Notes, the Negative Pledge Agreement, the Security Agreement
and the other Loan Documents not previously delivered to each Agent to which
each Loan Party is a party, certified by a Responsible Officer with respect to
each Loan Party; (k) The Collateral Agent shall have received originals of any
Pledged Securities that are certificated; (l) The Collateral Agent shall have
received originals of the Pledged Notes; (m) The Agents shall have received
copies of all consents (if any) set forth on Schedule 4.3; (n) Each Lender shall
have received final approval from its investment committee for its entry into
this Agreement; (o) Except as set forth in any publicly available information
(including, without limitation, Exchange Act filings, financial statements,
earnings calls,



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan072.jpg]
-57- US-DOCS\97278328.5 presentations, press releases and other similar
disclosures), which is publicly available on or before November 5, 2015, since
December 31, 2014, no Material Adverse Effect has occurred; (p) the Borrower
shall have paid all fees incurred in connection with the transactions evidenced
by this Agreement on the Closing Date and, in each case subject to the Expenses
Cap (unless, at any Lender’s reasonable request, the Borrower consents to
reimburse the Lenders for any out-of-pocket costs and expenses incurred on or
before the Closing Date that exceed the Expenses Cap, which if not reimbursed,
the Lenders may elect not to proceed with the transactions evidenced by this
Agreement), all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement for which the Borrower received an
invoice at least 3 Business Days prior to the Closing Date; (q) the
Administrative Agent shall have received a Request for Borrowing one (1)
Business Day prior to the Closing Date, including a general statement as to the
proposed use of proceeds of the draw; and (r) all other documents and legal
matters in connection with the transactions contemplated by this Agreement shall
have been delivered or executed or recorded and shall be in form and substance
reasonably satisfactory to Agents and their counsel. 3.2 Conditions Precedent to
All Loans. The obligation of the Lenders to make any Loan hereunder (or to
extend any other credit hereunder) is subject to the fulfillment, at or prior to
the time of the making of such Loan, of each of the following conditions: (a)
The representations and warranties of the Borrower contained in this Agreement
and the other Loan Documents shall be true and correct on the Closing Date or,
with respect to any Loans made after the Closing Date, in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that such representation or warranty is
qualified or modified by materiality) on and as of the date of such Loan as
though made on and as of such date (except to the extent that such
representations and warranties solely relate to an earlier date) (subject in the
case of Incremental Term Loans to Section 2.15(d)(ii)); (b) No Event of Default
or Default shall have occurred and be continuing on the date of such Loan, nor
shall either result from the making of such Loan (subject in the case of
Incremental Term Loans to Section 2.15(d)(i)); (c) The Borrower is in compliance
with the covenants set forth in Section 6.12 both before and after giving effect
to such Loan (subject in the case of Incremental Term Loans to Section
2.15(d)(iii)); (d) The Borrower shall have delivered to the Administrative Agent
a Request for Borrowing pursuant to the terms of Section 2.1(b), Section 2.5 and
Section 2.15 hereof, as applicable; (e) The Borrower shall have delivered a
Borrowing Base Certificate to the Agents at least three (3) Business Days prior
to the date of any such Loan, including a general statement as to the proposed
use of proceeds of the draw; and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan073.jpg]
-58- US-DOCS\97278328.5 (f) The aggregate principal amount of all Loans under
this Agreement, irrespective of whether such Loans have been repaid or prepaid,
shall not exceed $155,000,000 (subject to Section 2.15). 3.3 Maturity Date. (a)
This Agreement shall continue in full force and effect for a term ending on the
earlier of (the “Maturity Date”): (a) the three year anniversary of the First
Amendment Effective Date (the “Initial Facility Maturity Date”) as such date may
be extended pursuant to Section 3.3(b), and (b) such earlier date on which the
Loans shall become due and payable in accordance with the terms of this
Agreement and the other Loan Documents. (b) At the request of the Borrower
delivered to Lenders no later than thirty (30) days before the Initial Facility
Maturity Date, the Facility Maturity Date shall be extended for a period of one
(1) year period so long as no Event of Default exists on the date of the request
to extend and as of the Initial Facility Maturity Date. ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BORROWER Each Loan Party makes the
following representations and warranties as of the Closing Date and on and as of
the date of each Loan as though made on and as of the date of the making of such
Loan (except to the extent that such representations and warranties relate
solely to an earlier date) and such representations and warranties shall survive
the execution and delivery of this Agreement and the making of the Loans: 4.1
Due Organization. Each of the Borrower and its Subsidiaries is a duly organized
and validly existing limited liability company in good standing under the laws
of the jurisdiction of its incorporation or organization and is duly qualified
to conduct business in all other jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan074.jpg]
-59- US-DOCS\97278328.5 4.2 Securities and Subsidiaries. Schedule 4.2 sets forth
(i) each Loan Party and its jurisdiction of incorporation or organization as of
the Closing Date and (ii) the number of each class of its Securities authorized,
and the number outstanding, on the Closing Date and the number of Securities
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights on the Closing Date. All Securities of each Loan Party are
duly and validly issued and are fully paid and non-assessable, and, other than
the Securities of the Borrower, are owned by the Borrower, directly or
indirectly. Each Loan Party is the record and beneficial owner of, and has good
and marketable title to, the Securities pledged by (or purported to be pledged
by) it under the Security Agreement, to the knowledge of each Loan Party, free
of any and all Permitted Collateral Liens (other than in respect to Liens
arising pursuant to clause (d) of the definition thereof), and, as of the
Closing Date, there are no outstanding warrants, options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Securities (or any economic or
voting interests therein). 4.3 Requisite Power and Authorization. Each Loan
Party has all requisite power and authority to execute and deliver this
Agreement and the other Loan Documents to which it is a party, and, if
applicable, to borrow the sums provided for in this Agreement. Each of the
Borrower and its Subsidiaries has all governmental licenses, authorizations,
consents, and approvals necessary to own and operate its Assets and to carry on
its businesses as now conducted and as proposed to be conducted, other than
licenses, authorizations, consents, and approvals that are not currently
required or the failure to obtain which could not reasonably be expected to be
materially adverse to any Lender. The execution, delivery, and performance of
this Agreement and the other Loan Documents have been duly authorized by each
Loan Party and all necessary limited liability company or corporate action in
respect thereof has been taken, and, other than as set forth on Schedule 4.3,
the execution, delivery, and performance thereof do not require any other
material consent or approval of any other Person that has not been obtained. 4.4
Binding Agreements. This Agreement and the other Loan Documents to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute the legal, valid, and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms except as the
enforceability hereof or thereof may be affected by: (a) bankruptcy, insolvency,
reorganization, moratorium, or other similar laws affecting the enforcement of
creditors’ rights generally, and (b) equitable principles of general
applicability (whether considered in a proceeding in equity or law). 4.5 Other
Agreements. The execution, delivery, and performance by each Loan Party of this
Agreement and the other Loan Documents to which any Loan Party is a party, do
not and will not: (a) violate (i) in any material respect any provision of any
federal (including the Exchange Act), state or local law, rule, or regulation
(including Regulations T, U, and X of the Federal Reserve Board) binding on any
Loan Party, (ii) in any material respect any order of any Governmental
Authority, court, arbitration board or tribunal binding on any Loan Party or
(iii) the Governing Documents of any Loan Party, or (b) contravene any
provisions of, result in a breach of, constitute (with the giving of notice or
the lapse of time) a default under, or result in the creation of any Lien (other
than Liens granted by the Loan Parties to the Collateral Agent, for the benefit
of the Secured Parties, to secure the Obligations under this Agreement) upon any
of



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan075.jpg]
-60- US-DOCS\97278328.5 the Assets of any Loan Party pursuant to any Material
Agreement, or (c) require termination of any Material Agreement, or (d)
constitute a tortious interference with any material Contractual Obligation of
the Borrower or its Subsidiaries. 4.6 Litigation: Adverse Facts and Compliance
with Laws. (a) There is no action, suit, proceeding, or arbitration
(irrespective of whether purportedly on behalf of any Loan Party) at law or in
equity, or before or by any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, pending or threatened in writing against or affecting the Borrower and
any of its Subsidiaries, that could reasonably be expected to have a Material
Adverse Effect, or could reasonably be expected to materially and adversely
affect any Loan Party’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s or the Guarantor’s
ability to repay any or all of the Loans when due); (b) Neither the Borrower nor
any of its Subsidiaries is subject to or in default with respect to any order,
final judgment, writ, injunction, decree, rule, or regulation of any
Governmental Authority in a manner that could reasonably be expected to have a
Material Adverse Effect or could reasonably be expected to materially and
adversely affect any Loan Party’s ability to perform its obligations under the
Loan Documents to which it is a party (including Borrower’s or the Guarantor’s
ability to repay any or all of the Loans when due); (c) Neither the Borrower nor
any of its Subsidiaries (i) has failed to comply with Environmental Laws or to
obtain, maintain and comply with any permit, license or other approval required
to be obtained by the Borrower or any of its Subsidiaries under any
Environmental Law, (ii) is subject to any material liability under Environmental
Law, (iii) has received written notice of any claim alleging that it is in
violation of Environmental Law or has liability under Environmental Law or (iv)
has actual knowledge of existing facts or circumstances that would reasonably be
expected to form the basis of a claim that it has liability under Environmental
Law, except, in the case of each of items (i) through (iv) above, would not
reasonably be expected to have a Material Adverse Effect; and (d) (i) there is
no action, suit, proceeding or investigation pending or, to the best of the
Borrower’s knowledge, threatened in writing against or affecting the Borrower or
any of its Subsidiaries that questions the validity or the enforceability of
this Agreement or other the Loan Documents, and (ii) there is no action, suit,
or proceeding pending against or affecting any Loan Party pursuant to which, on
the date of the making of any Loan hereunder, there is not in effect a binding
injunction that could reasonably be expected to materially and adversely affect
the validity or enforceability of this Agreement or the other Loan Documents.
4.7 Government Consents. Other than such as may have previously been obtained,
filed, or given, as applicable, no consent, license, permit, approval, or
authorization of, exemption by, notice to, report to or registration, filing, or
declaration with, any Governmental Authority is required in connection with the
execution, delivery, and performance by the Loan Parties of the Loan Documents
to which they are a party, in each case, except as could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan076.jpg]
-61- US-DOCS\97278328.5 4.8 Title to Assets; Liens. Except for Permitted Liens,
all of the Assets held by the Borrower and its Subsidiaries are free from all
Liens of any nature whatsoever. Except for Permitted Liens, the Borrower and its
Subsidiaries have good and sufficient title to all of the Assets held by the
Borrower and its Subsidiaries. 4.9 ERISA. Except as could not reasonably
expected to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal and state laws.
Except as could not reasonably be expected to have a Material Adverse Effect,
(i) no ERISA Event has occurred or is reasonably expected to occur; (ii) no Loan
Party has incurred, or reasonably expects to incur, any liability (including
liability as an ERISA Affiliate of another Person) under Title IV of ERISA with
respect to any Single Employer Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) no Loan Party has incurred or reasonably
expects to incur any liability (including liability as an ERISA Affiliate of
another Person), and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability, under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) no Loan Party
and, to the knowledge of any Loan Party, no ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA. 4.10
Payment of Taxes. All material tax returns and reports of the Loan Parties (and
all parent entities of such Loan Parties with which any Loan Party is or has
been consolidated or combined) required to be filed by it have been timely filed
(inclusive of any permitted extensions), and all material Taxes, governmental
assessments, fees, and amounts required to be withheld and paid to a
Governmental Authority and all other governmental charges imposed upon the Loan
Parties, and upon their Collateral, income, and franchises, that are due and
payable have been paid except for any claims for Taxes that are being contested,
in good faith, by appropriate proceedings promptly instituted and diligently
conducted, and with respect to which an adequate reserve or other appropriate
provision, if any, shall have been made in order to be in conformity with GAAP.
4.11 Governmental Regulation. (a) The Loan Parties are not, nor immediately
after the application by the Borrower of the proceeds of the Loans will they be,
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended. (b) No Loan Party holds any interest in any
Margin Securities. No part of the proceeds of the loans made to the Borrower
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock or for any purpose
that violates the provisions of Regulation T, U or X of the Board of Governors.
(c) No Loan Party is subject to regulation under any federal, state, or local
law, rule, or regulation generally limiting its ability to incur Debt. 4.12
Disclosure. No representation or warranty of any Loan Party contained in this
Agreement or any other document, certificate, or written statement furnished to
any Agent or any Lender with respect to the business, operations, Collateral, or
condition (financial or



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan077.jpg]
-62- US-DOCS\97278328.5 otherwise) of the Loan Parties in connection with the
transactions contemplated by this Agreement (other than projections, pro forma
financial statements and budgets and information of a general economic or
industry-wide nature) contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
materially misleading. There is no fact known to any Loan Party (other than
matters of a general economic industry- wide nature) that any Loan Party
believes reasonably could be expected to have a Material Adverse Effect, that
has not been disclosed herein or in such other documents, certificates, and
statements furnished to any Agent or any Lender for use in connection with the
transactions contemplated hereby. 4.13 Debt. The Borrower and its Subsidiaries
do not have any Debt outstanding other than Debt permitted by Section 6.1
hereof. 4.14 Existing Defaults. Neither the Borrower nor any of its Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations contained in any Contractual Obligation applicable to it, and no
condition exists which, with or without the giving of notice or the lapse of
time, would constitute a default under any such Contractual Obligation, except,
in any such case, where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. 4.15 No Material Adverse Effect. No event or development has occurred
which could reasonably be expected to result in a Material Adverse Effect. 4.16
Security Documents. The Security Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable first-priority security interest in the Collateral
described herein and therein and in proceeds and products thereof as set forth
herein and therein (subject to Permitted Collateral Liens). In the case of (i)
Pledged Securities represented by certificates, (x) when such certificates are
delivered to the Collateral Agent or (y) when financing statements in
appropriate form are filed in the offices specified on Schedule 4.16, and (ii)
the other Collateral described in the Security Agreement, when financing
statements in appropriate form are filed in the offices specified on Schedule
4.16 and such other filings as are specified on Schedule 2 to the Security
Agreement have been completed, the Lien created by the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds and
products thereof, as security for the Secured Obligations (as defined in the
Security Agreement), in each case, prior and superior in right to any other
Person (subject to Permitted Collateral Liens). 4.17 Solvency. The Borrower is,
each Loan Party and ACRC Lender are, and the other Subsidiaries of the Borrower
are taken as a whole, both immediately before and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan, the pledge of Collateral and the guarantee in favor of the Agents
and the Lenders, as applicable, Solvent. 4.18 Use of Proceeds.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan078.jpg]
-63- US-DOCS\97278328.5 (a) The proceeds of the Loans shall be used (i) to
refinance existing Debt of the Borrower and its Subsidiaries, (ii) to permit the
Borrower and its Subsidiaries to purchase or originate and hold Borrowing Base
Eligible Assets, (iii) for any general other corporate purposes of the Borrower
and its Subsidiaries (including for capital expenditures, permitted acquisitions
and other permitted investments, restricted payments, refinancing of
indebtedness and any other transaction not prohibited by the Loan Documents) and
(iv) to pay fees and expenses related to the Transactions. (b) No part of the
proceeds of the Loans will be used, directly or indirectly, for any payment to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. 4.19 Anti-Corruption and Anti-Money Laundering Laws and
Sanctions. Each Loan Party has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by each Loan Party, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, and each Loan
Party and its Subsidiaries and their respective directors, officers and
employees are, to the knowledge of each Loan Party, its directors and agents, in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions
in all material respects. None of (i) the Loan Parties or, to the knowledge of
each Loan Party, their Subsidiaries, or to the knowledge of the Loan Parties or
such Subsidiaries, any of their respective directors, officers or employees, or
(ii) to the knowledge of the Loan Parties, any agent of the Loan Parties or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan, use of
proceeds from this Agreement or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws, Anti- Money Laundering Laws or Sanctions.
ARTICLE V AFFIRMATIVE COVENANTS OF THE BORROWER The Borrower covenants and
agrees that until payment, in full, of the Loans, with interest accrued and
unpaid thereon, the Borrower will, and will cause its Subsidiaries to, do each
and all of the following: 5.1 Accounting Records and Inspection. (a) Maintain
adequate financial and accounting books and records in accordance with sound
business practices and GAAP consistently applied; and (b) permit any
representative of the Agents (and after the occurrence and during the
continuance of an Event of Default, any representatives of each Lender) upon
reasonable notice to the Borrower, at any time during usual business hours, to
inspect, audit, and examine the Borrower’s financial and accounting books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, financing, and accounts with the Borrower’s or the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan079.jpg]
-64- US-DOCS\97278328.5 Guarantors’ officers and independent public accountants
(provided that the Borrower shall have the opportunity to be present at any
meeting with its independent public accountants); provided that unless an Event
of Default has occurred and is continuing, no more than one inspection per year
may be made at the Borrower’s expense. 5.2 Financial Statements. Furnish to the
Agents: (a) As soon as publicly available (including, pursuant to any filing
under the Exchange Act or with any national securities exchange), but in any
event within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ended December 31, 2015), a copy of the
consolidated balance sheet of the Borrower as at the end of such fiscal year and
the related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows for such fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a
customary report and opinion of an independent certified public accounting firm
of nationally recognized standing (including without limitation Ernst & Young,
PricewaterhouseCoopers LLP, Deloitte and KPMG) which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than a “going
concern” qualification resulting solely from an upcoming maturity date under the
Credit Facilities occurring within one year from the time such opinion is
delivered); and (b) As soon as publicly available (including, pursuant to any
filing under the Exchange Act or with any national securities exchange), but in
any event within 40 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended September 30, 2015), a copy of the unaudited consolidated balance sheet of
the Borrower as at the end of such fiscal quarter and the related unaudited
consolidated statements of income or operations, changes in stockholders’ equity
and cash flows for such fiscal quarter and the portion of the fiscal year
through the end of such fiscal quarter, all in reasonable detail (subject only
to normal year-end audit adjustments). 5.3 Certificates; Other Information.
Furnish to the Agents: (a) concurrently with the delivery of the financial
statements pursuant to Section 5.2(a) and (b), (i) a completed Compliance
Certificate duly executed by a Responsible Office of the Borrower containing all
information and calculations necessary (in reasonable detail) for determining
(A) that no Event of Default or any Default has occurred or is continuing, (B)
if an Default has occurred, a statement as to the nature thereof and the action
which is proposed to be taken in respect thereto and (C) compliance by the
Borrower with Section 6.12, in each case, as of the last day of the fiscal
quarter or fiscal year of the Borrower, (ii) a duly completed Borrowing Base
Certificate setting forth the Borrowing Base based on the most recent Borrowing
Base Value and (iii) notice of any event giving rise to the occurrence of a VAE;
(b) promptly (but in any event within five (5) Business Days unless otherwise
specified), after a Responsible Officer of the Borrower or any Guarantor has
knowledge thereof, written notice of:



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan080.jpg]
-65- US-DOCS\97278328.5 (i) the occurrence of any Event of Default or any
Default; (ii) any Material Modification that occurs and, in any such event, the
Borrower shall also supply the Agents with copies of any modifications, waivers
or forbearances allowed by the Borrower pursuant thereto within five (5)
Business Days following the occurrence thereof; (iii) the occurrence of a VAE in
respect of any Borrowing Base Eligible Asset within ten (10) Business Days
following the occurrence thereof; (iv) [reserved]; (v) a judgment by any
competent court against the Borrower or any of its Subsidiaries for the payment
of money in an amount greater than $15,000,000; (vi) any default or event of
default as defined in any Contractual Obligation relating to Debt, in each case
in an amount not less than $15,000,000 and irrespective of whether such Debt is
accelerated or such default waived; (c) as soon as practicable, written notice
of any condition or event which has resulted or could reasonably be expected to
result in a Material Adverse Effect. (d) such other information as any Agent may
reasonably request from time to time in connection with the Collateral or other
business or financial information of the Borrower and its Subsidiaries; and (e)
If requested by any Agent from time to time, promptly deliver to the Agents
copies of any annual report to be filed in connection with each Plan. 5.4
Existence. Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises. 5.5 Payment of Taxes and Claims.
File all material Tax returns including income Tax returns required to be filed
by or on behalf of the Loan Parties. Pay all (a) material Taxes, governmental
assessments, and other governmental charges imposed on any of the Loan Parties
or upon any of the Borrowing Base Eligible Assets or the Collateral or in
respect of any of its businesses, incomes, Collateral, or Borrowing Base
Eligible Assets before any penalty or interest accrues thereon, and (b) all
claims in excess of $100,000 in the aggregate (including claims for labor,
services, materials, and supplies) for sums which have become due and payable
and which by law have or may become a Lien upon any of the Collateral or
Borrowing Base Eligible Assets, prior to the time when any penalty or fine shall
be incurred with respect thereto; provided, however, that, unless such Taxes,
assessments, charges, or claims have become a federal tax Lien on any of the
Collateral or the Borrowing Base Eligible Assets, no such Tax, assessment,
charge, or claim need be paid if the same is being diligently contested, in good
faith, by appropriate proceedings promptly instituted and diligently conducted
and if an adequate reserve or other appropriate provision, if any, shall have
been made therefor as required in order to be in conformity with GAAP.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan081.jpg]
-66- US-DOCS\97278328.5 5.6 Compliance with Laws and Material Contractual
Obligations. (a) Comply in all material respects with the requirements of all
applicable laws, rules, regulations (including Regulations T, U and X of the
Federal Reserve Board), and orders of any Governmental Authority, noncompliance
with which could reasonably be expected to have a Material Adverse Effect and
(b) perform in all material respects its obligations under Material Agreements
to which it is a party. 5.7 Further Assurances. At any time or from time to time
upon the request of the Agents, execute and deliver such further documents and
do such other acts and things as the Agents may reasonably request in order to
effect fully the purposes of this Agreement or the other Loan Documents and to
provide for payment of the Loans made hereunder, with interest thereon, in
accordance with the terms of this Agreement. 5.8 Payment of Obligations. Pay,
discharge or otherwise satisfy as the same shall become due and payable in the
normal conduct of its business all its material obligations and liabilities
including, without limitation, any such material obligations pursuant to any
agreement by which it or any of its properties is bound. 5.9 Maintenance of
Insurance. Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or a similar business of such types and in such amounts
(after giving effect to any self- insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. 5.10 Maintenance of Property and Licenses. In addition to the
requirements of the Security Agreement, (a) protect and preserve all property
necessary in and material to their business then being conducted, including
copyrights, patents, real estate, trade names, service marks and trademarks, (b)
maintain in good working order and condition, ordinary wear and tear and
casualty excepted, all buildings, equipment and other tangible real and personal
property necessary and material to its business as then being conducted and (c)
from time to time make or cause to be made all repairs, renewals and
replacements thereof and additions to such property necessary and material for
the conduct of its business as then being conducted, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner. 5.11 Covenant to Guarantee Obligations and Give Security. Execute any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements) that may be required under applicable requirements of law,
or that the Required Lenders or the Agents may reasonably request, in order to
effectuate the Transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Loan Documents.
Notwithstanding anything to the contrary set forth herein, in no event shall
this Section 5.11 require the granting of any Lien on any Excluded Assets.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan082.jpg]
-67- US-DOCS\97278328.5 5.12 ERISA. (a) Make, or cause to be made, timely
payment of contributions required to meet the requirements of the Pension
Funding Rules with respect to each Single Employer Plan; (b) notify the Agents
as soon as practicable (but in any event within five (5) Business Days) of any
ERISA Event; and (c) furnish to the Agents, promptly upon Agent’s request
therefor, such additional information concerning any Single Employer Plan as may
be reasonably requested by the Agents from time to time. 5.13 Post-Closing
Items. Within the time periods specified on Schedule 5.13 (or such later date to
which the Agents consent in writing), comply with the provisions set forth in
Schedule 5.13. ARTICLE VI NEGATIVE COVENANTS OF THE BORROWER The Borrower
covenants and agrees that, until payment, in full, of the Loans, with interest
accrued and unpaid thereon, the Borrower will not and will not permit any of its
Subsidiaries to do any of the following: 6.1 Debt. Create, incur, assume,
permit, guarantee, or otherwise become or remain, directly or indirectly, liable
with respect to any Debt, except: (a) Debt evidenced by this Agreement and the
other Loan Documents; (b) Debt or amounts available under Debt facilities
(whether or not drawn) existing on the Closing Date and listed on Schedule 6.1
and any draws, refinancings, renewals or extensions thereof so long as: (i) such
draws, refinancings, renewals, replacements or extensions do not result in an
increase in the aggregate maximum principal amount of the Debt permitted under
such Debt facilities so drawn, refinanced, renewed, or extended (other than for
accrued interest and premiums and fees), (ii) such draws, refinancings,
renewals, replacements, or extensions do not result in a shortening of the
average weighted maturity of the Debt so drawn, refinanced, renewed, , replaced,
or extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to the Borrower or any of its
Subsidiaries, and (iii) the Debt that is drawn, refinanced, renewed, , replaced,
or extended is not recourse to any Person that is liable on account of the Loans
other than those Persons which were obligated with respect to the Debt that was
drawn, refinanced, renewed, replaced, or extended; provided that, ACRC Lender
(or its replacement, successor or permitted assign) may, to the extent the
Borrower is in pro forma compliance with the covenants set forth in Section
6.12, increase the maximum commitments and amounts drawn by ACRC Lender (or its
replacement, successor or permitted assign) under the City National Bank
Facilities in a proportionate amount equal to the aggregate amount of the
proceeds of any Post-Closing Equity Issuance (as defined below) divided by
Tangible Net Worth as of the last day of the most recent Test Period so long as
the increase in the maximum commitments and amounts drawn under the City
National Bank Facilities, when added together with unsecured Debt incurred by
the Borrower in reliance on clause (t) below, does not exceed $200 million; (c)
Warehousing Debt;



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan083.jpg]
-68- US-DOCS\97278328.5 (d) Securitization Indebtedness; (e) Debt in respect of
Capitalized Lease Obligations and Purchase Money Obligations financing an
acquisition, construction, repair, replacement, lease or improvement of a fixed
or capital asset incurred by the Borrower or any of its Subsidiaries within 270
days after the acquisition, construction, repair, replacement, lease or
improvement of the applicable asset in an aggregate principal amount not to
exceed $10,000,000; (f) Contingent Obligations resulting from the endorsement of
instruments for collection in the ordinary course of business; (g) Debt between
the Borrower and any of its Subsidiaries and so long as such Debt is evidenced
by a promissory note and, to the extent such note constitutes Collateral, it is
delivered to the Collateral Agent and subordinated pursuant to an Intercompany
Subordination Agreement to the extent requested by the Lenders; (h) Debt which
may be deemed to exist pursuant to any performance bonds, surety bonds,
statutory bonds, appeal bonds or similar obligations incurred in the ordinary
course of business; (i) Debt in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts incurred in the
ordinary course of business; (j) guaranties in the ordinary course of business
of the obligations of suppliers, customers, franchisees and licensees of the
Borrower and its Subsidiaries; (k) Debt of the Borrower or any of its
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments created or issued in the
ordinary course of business in connection with workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt with respect to reimbursement-type
obligations regarding workers’ compensation claims; (l) Debt owing to any
insurance company in connection with the financing of any insurance premiums
permitted by such insurance company in the ordinary course of business in an
amount not exceed $1,000,000 at any time outstanding; (m) (i) Debt representing
deferred compensation or stock-based compensation incurred in the ordinary
course of business and (ii) Debt issued by the Borrower or any Subsidiary to
current or former officers, directors, employees, managers and consultants, and
their respective personnel, estates, spouses or former spouses, of any the
Borrower or any Subsidiary, in lieu of or combined with cash payments, to
finance the purchase or redemption by any such Person of Securities of the
Borrower or any Subsidiary, in each case, to the extent such purchase or
redemption is permitted by Section 6.4; (n) for the avoidance of doubt, any
amounts payable by the Borrower or any of its Subsidiaries with respect to
declared and unpaid dividends that were permitted by Section 6.4 at the time of
declaration;



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan084.jpg]
-69- US-DOCS\97278328.5 (o) Debt of the Borrower or any of its Subsidiaries
under any Swap Agreements so long as such Swap Agreements are used solely as a
part of its normal business operations as a risk management strategy or a hedge
against changes resulting from market operations and not as a means to speculate
for investment purposes on trends and shifts in financial or commodities
markets; (p) Debt incurred in the ordinary course of business under incentive,
non-compete, consulting, deferred compensation, or other similar arrangements
incurred by the Borrower or any of its Subsidiaries; (q) Debt in respect of
Taxes, governmental assessments or governmental charges to the extent that
payment thereof shall not at the time be required to be made hereunder; (r)
unsecured Debt of the Borrower or any Post-Closing Date Subsidiary that (1) is
fully and expressly subordinated to the Borrower’s obligations under this
Agreement and which cannot be paid prior to payments due under this Agreement
following the occurrence and continuation of an Event of Default and (2) has a
final maturity no earlier than 91 days following the Maturity Date and (3) has
an All-In Yield that will not be more than 2.0% higher than the corresponding
All-In Yield (after giving effect to interest rate margins, OID (with OID being
equated to interest based on an assumed life to maturity) and upfront fees
(which shall be deemed to constitute like amounts of OID), but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not shared with all lenders providing such unsecured indebtedness) for the
existing Credit Facilities; (s) the Existing Convertible Notes and any
refinancings, renewals or extensions thereof; provided that, (1) any such
refinancing, renewal or extension may be in an aggregate principal amount that
exceeds the aggregate principal amount outstanding under the Existing
Convertible Notes, but in any event such excess (the “Excess Refinancing
Indebtedness”) amount shall not be greater than the amount equal to $56,000,000
less the aggregate principal amount of the Incremental Term Loans then
outstanding, (y) any such refinancing will have a final maturity no earlier than
91 days following the Maturity Date; and (z) any such refinancings, renewals or
extensions may be incurred any time after (and shall not be required to be
consummated contemporaneously with) the repayment and satisfaction of the
Existing Convertible Notes; (t) unsecured Debt of the Borrower or any
Post-Closing Date Subsidiary in an amount not to exceed three times any amounts
of common or preferred equity capital raised by the Borrower since the Closing
Date (“Post-Closing Equity Issuance”) consisting of the issuance of unsecured
senior or subordinated notes or loans, in each case issued in a public offering
or private placement or bridge in lieu of the foregoing; provided that (x) any
such Debt shall not, when added together with any increase in the maximum
commitments and amounts drawn by ACRC Lender under the City National Bank
Facilities in reliance on clause (b) above, exceed $200 million, (y) after
giving pro forma effect to the incurrence of the unsecured Debt (and after
giving effect to all customary pro forma events and adjustments) and the
Post-Closing Equity Issuance, the Borrower would not be in breach of the
financial covenants under Section 6.12, and (z) such unsecured Debt (i) will
have a final maturity no



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan085.jpg]
-70- US-DOCS\97278328.5 earlier than 91 days following the Maturity Date, (ii)
shall have a weighted average life to maturity that is no shorter than the
weighted average life to maturity of the Loans and (iii) shall have an All-In
Yield that will not be more than 2.0% higher than the corresponding All-In Yield
(after giving effect to interest rate margins, OID (with OID being equated to
interest based on an assumed life to maturity) and upfront fees (which shall be
deemed to constitute like amounts of OID), but excluding any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all lenders providing such unsecured Debt) for the existing Loans; (u) Debt
assumed or incurred by any Subsidiary with respect to any Asset acquired by such
Subsidiary as a result of a foreclosure, deed-in-lieu or other similar
proceeding or transactions in connection with the ownership by such Subsidiary
of any Senior Commercial Real Estate Loans, Senior Commercial Real Estate
Construction Loans, Mezzanine Loans, Subordinated Commercial Real Estate Loans
or Preferred Equity Investment so long as, with respect to any new Debt that is
incurred, the loan-to-value ratio of such Debt does not exceed 70% at the time
incurred (it being understood that any such Debt shall be non-recourse to the
Borrower and the documents governing such Debt may include customary carve-outs
to limit recourse such as recourse to the Borrower for environmental matters,
fraud, misrepresentation or voluntary and involuntary bankruptcy filings); (v)
Debt of any Subsidiary on any Asset of such Subsidiary which is a Triple Net
Leased Property (so long as the loan-to-value ratio of such Debt does not exceed
70% at the time incurred) in an aggregate amount not to exceed $50,000,000 at
any time outstanding (it being understood that any such Debt shall be
non-recourse to the Borrower and the documents governing such Debt may include
customary carve-outs to limit recourse such as recourse to the Borrower for
environmental matters, fraud, misrepresentation or voluntary and involuntary
bankruptcy filings); and (w) other unsecured Debt of the Borrower or any of its
Subsidiaries, including guarantee obligations, in an aggregate principal amount
not to exceed $10,000,000. For the avoidance of doubt, Post-Closing Equity
Issuances shall not include any Cash Cure Amounts. 6.2 Liens. Create, incur,
assume, or permit to exist, directly or indirectly, any Lien on or with respect
to any of its Assets, of any kind, whether now owned or hereafter acquired, or
any income or profits therefrom, except: (a) Permitted Collateral Liens; (b)
Liens on the Securities of any Securitization Entity (or Securities of a direct
holding company of any Securitization Entity) to the extent such Liens are
permitted to be incurred by such Securitization Entity; (c) Liens on Assets
securing Debt permitted under Sections 6.1(a), (c), (d), (e), (k), (o), (u) and
(v) (subject to the express limitations set forth in clause (b) above and
clauses (d) and (e) below); provided that, with respect to any Liens securing
Debt permitted under Section 6.1(o), such Liens shall be permitted to the extent
they are created, incurred, or exist on or with respect to cash, Cash
Equivalents and/or letters of credit (and proceeds thereof)



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan086.jpg]
-71- US-DOCS\97278328.5 in an aggregate amount not to exceed 10% of the Tangible
Net Worth of the Borrower and its Subsidiaries; (d) Liens on Senior Commercial
Real Estate Loans and Senior Commercial Real Estate Construction Loans to the
extent securing Debt permitted under Section 6.1(b), (c) and (d) and Liens on
Mezzanine Loans, Subordinated Commercial Real Estate Loans and Preferred Equity
Investments to the extent securing Debt permitted under Sections 6.1(c) and (d);
provided that, any Liens on Mezzanine Loans, Subordinated Commercial Real Estate
Loans and Preferred Equity Investments created, incurred, assumed, or existing
pursuant to this clause (d) do not exceed the 15% of the aggregate outstanding
amount of any related Warehousing Debt facility or Securitization Indebtedness;
and (e) Liens on Mezzanine Loans, Subordinated Commercial Real Estate Loans and
Preferred Equity Investments to the extent securing the City National Bank
Facility described in clause (i) of the definition thereof in an amount not to
exceed a minimum aggregate principal amount of Mezzanine Loans, Subordinated
Commercial Real Estate Loans and Preferred Equity Investments that would be
required to satisfy the borrowing base requirement applicable to the maximum
facility amount permitted under such City National Bank Facility (including,
without limitation, any increases in the City National Bank Facility described
in clause (i) of the definition thereof pursuant to Section 6.1(b)); (f) Liens
securing Debt or amounts available under Debt facilities (whether or not drawn)
existing on the Closing Date and listed on Schedule 6.2; and (g) other Liens
with respect to obligations that do not exceed $10,000,000 in the aggregate at
any time outstanding. 6.3 Debt Prepayments. Make or offer to make (or give any
notice in respect thereof) any optional or voluntary payment, prepayment,
repurchase or redemption of, or voluntarily or optionally defease, or otherwise
satisfy prior to the scheduled maturity thereof in any manner, any Debt (other
than the Loans and, for the avoidance of doubt, any revolving credit facilities,
overdraft lines of credit or other similar revolving obligations); except that
(a) the Borrower or any of its Subsidiaries may make such voluntary payments,
repayments, repurchases or redemptions of, or voluntary or optional
defeasements, or otherwise satisfy prior to the scheduled maturity thereof in
any manner (other than payments, repayments, repurchases, redemptions or
defeasements constituting Extraordinary Restricted Payments), any Debt so long
as (i) no Event of Default or Default has occurred and is continuing or would
result therefrom and (ii) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 6.12 immediately before and after
giving effect to such payments and (b) the Borrower shall be permitted to make
Extraordinary Restricted Payments so long as, after giving effect to such
Extraordinary Restricted Payment, (i) no Event of Default or Default has
occurred and is continuing or would result therefrom, (ii) the Total Net
Leverage Ratio as tested on a pro forma basis for the most recently ended fiscal
quarter is not greater than 3.75:1.00 and (iii) the Asset Coverage Ratio as
tested on a pro forma basis for the most recently ended fiscal quarter is at
least 125%. For the avoidance of doubt, notwithstanding any other provision in
any Loan Document, ACRC Lender shall be permitted at all times to repay and/or
reborrow any Debt under the City



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan087.jpg]
-72- US-DOCS\97278328.5 National Bank Facilities so long as the aggregate
principal amount of commitments thereunder are not terminated in full,. 6.4
Dividends. The Borrower shall not make or declare, directly or indirectly, any
dividend or other payment or distribution on account of any interest of any
class of equity securities in Borrower, whether now or hereafter outstanding
(collectively, a “Distribution”); except (a) the Borrower may make Distributions
(other than Extraordinary Restricted Payments) so long as (i) no Event of
Default or Default has occurred and is continuing or would result therefrom and
(ii) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.12 immediately before and after giving effect to such
Distribution; (b) notwithstanding anything to the contrary, the Borrower may
make Distributions at any time to its shareholders in an amount necessary to
maintain its status as a “real estate investment trust” as defined in Section
856 the Code (“REIT”) and avoid the imposition of income and excise tax on the
Borrower and (c) the Borrower shall be permitted to make Extraordinary
Restricted Payments so long as, after giving effect to such Extraordinary
Restricted Payment, (i) the Total Net Leverage Ratio as tested on a pro forma
basis for the most recently ended fiscal quarter is not greater than 3.75:1.00
and (ii) the Asset Coverage Ratio as tested on a pro forma basis for the most
recently ended fiscal quarter is at least 125%. 6.5 Restriction on Fundamental
Changes. Change its name, change the nature of its business, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
partnership interests (whether limited or general) or membership interests, as
applicable, or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business or Assets, whether now owned or hereafter acquired (each, a
“Fundamental Change”) except: (a) Borrower or any of its Subsidiaries may sell
Assets in accordance with the provisions of Section 6.6; (b) Borrower or any of
its Subsidiaries may change its name or corporate, partnership or limited
liability structure so long as (i) the Loan Parties provide written notice
thereof (together with copies of any documents evidencing any such change) to
the Agents on or before the date that is 10 Business Days prior to the date when
such name or structure change occurs and (ii) any other Subsidiaries of the
Borrower provide written notice thereof (together with copies of any documents
evidencing any such change) to the Agents on or before the date that is 30 days
after the date when such name or structure change occurs; and (c) the
conveyance, sale, assignment, lease, transfer, or other disposal of all or any
substantial part of its business or Collateral, merger, consolidation or
reorganization of any Person, on the one hand, with and into the Borrower or any
of its Subsidiaries, provided that (i) the Lender Group’s rights in any Assets,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger, consolidation or
reorganization, (ii) upon the consummation of such conveyance, sale, assignment,
lease, transfer, or other disposal of all or any substantial part of its
business or Assets, merger, consolidation or reorganization, the Borrower and
any applicable Subsidiary expressly reaffirms its Obligations to the Lender
Group under this Agreement and the other Loan Documents to which it is a party
and (iii) such acts do not result in a Change of Control Event.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan088.jpg]
-73- US-DOCS\97278328.5 6.6 Sale of Assets. Sell, assign, transfer, convey, or
otherwise dispose of its Assets (any such transaction, a “Sale”), whether now
owned or hereafter acquired, except for (a) any Sale by ACRE Capital in the
ordinary course of business (it being understood that any Sale of MSRs shall not
be considered to be in the ordinary course of business of ACRE Capital for
purposes of this subclause (a)), (b) any Sale of obsolete, worn out or surplus
tangible property, (c) any Sale of Assets for the liquidation, dissolution or
winding up of a wholly-owned Subsidiary of the Borrower (i) if from a non-Loan
Party Subsidiary, to any another Subsidiary and (ii) if from a Loan Party, to
another Loan Party, (d) any transaction permitted by Sections 6.4 or 6.5 of this
Agreement; (e) any Sale pursuant to, or in connection with, any Securitization
Transaction or Warehousing Debt; (f) any other Sale of Assets of the Borrower
and the Subsidiaries so long as (i) the Borrower is in compliance with the
financial covenants set forth in Section 6.12 immediately before such Sale of
Assets, and immediately after giving effect thereto, (ii) any such Sale of
Assets shall be for fair market value consideration (as determined by the
Borrower in good faith and consistent with the Assigned Value given such Asset
for purposes of this Agreement in the most recent Borrowing Base Certificate
delivered to the Agents) and of which at least 75% of such consideration shall
be comprised of cash or Cash Equivalents and (iii) no Default or Event of
Default has occurred and is continuing or would result therefrom, in each case,
immediately prior to and after giving effect to such Sale for fair market value.
6.7 Transactions with Shareholders and Affiliates. Enter into or permit to
exist, directly or indirectly, any transaction (including the purchase, sale,
lease, or exchange of any Asset or the rendering of any service) with any holder
of 10% or more of any class of Securities of the Borrower or any of its
Subsidiaries or Affiliates, or with any Affiliate of the Borrower or of any such
holder, in each case other than (x) a Loan Party or (y) any Subsidiary of the
Borrower, on terms that are less favorable to such Subsidiary, than those terms
that might be obtained at the time from Persons who are not such a holder,
Subsidiary, or Affiliate, or, if such transaction is not one in which terms
could be obtained from such other Person, on terms that are no less favorable
than terms negotiated in good faith on an arm’s length basis. Prior to the
Borrower or any of its Subsidiaries engaging in any such transaction described
in this Section 6.7, other than transactions in de minimis amounts, the Borrower
shall determine that such transaction has been negotiated in good faith and on
an arm’s length basis. In no event shall the foregoing restrictive covenant
apply to (a) any transaction permitted by Section 6.4, or (b) transactions
involving the use, transfer, or other disposition of any Asset, to the extent
that (i) the Distribution by the Borrower of such Asset would not have violated
this Agreement and (ii) such use, transfer, or other disposition would not
otherwise result in an Event of Default or an Default. 6.8 Conduct of Business.
Engage in any business other than the business to which it is engaged as of the
Closing Date and any related businesses or activities substantially similar or
related thereto or reasonable extensions of any such business or activities
including, without limitation, the commercial real estate mortgage business,
commercial real estate brokerage business, commercial real estate business,
commercial real estate-related securities acquisitions and acquisitions of MSRs.
6.9 Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
the Agents. Agree to any amendment to or waiver of the terms or provisions of
its Governing Documents except for amendments or waivers which would not, either
individually or collectively, be materially adverse to the interests of the
Lender Group.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan089.jpg]
-74- US-DOCS\97278328.5 6.10 Limitation on Negative Pledges. Enter into or
suffer to exist or become effective any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of the Borrower
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any Collateral (other than Securities in Securitization Entities), whether
now owned or hereafter acquired, to secure the Obligations, except for any
restrictions that: (a) exist under this Agreement and the other Loan Documents;
(b) exist on the date hereof and (to the extent not otherwise permitted by this
Section 6.10) are listed on Schedule 6.10 hereto; (c) are binding on a
Subsidiary or its Assets at the time such Subsidiary or its Assets first becomes
a Subsidiary or owned by a Subsidiary, as applicable, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Subsidiary; (d) are customary restrictions and conditions contained
in any agreement relating to any transaction permitted by Section 6.6 pending
the consummation of such transaction; provided that such restrictions and
conditions apply only to the property that is the subject of such transaction
and not to the proceeds to be received by the Borrower or any of its
Subsidiaries in connection with such transaction; (e) are customary restrictions
in leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions relate solely to the assets subject thereto;
(f) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Subsidiary; (g) are
customary provisions restricting assignment or transfer of any agreement entered
into in the ordinary course of business; and (h) are amendments, modifications,
restatements, refinancings or renewals of the agreements, contracts or
instruments referred to in Section 6.10(b) through (g) above; provided that such
amendments, modifications, restatements, refinancings or renewals, taken as a
whole, are not materially more restrictive with respect to such encumbrances and
restrictions than those contained in such predecessor agreements, contracts or
instruments. 6.11 Margin Regulation. Use any portion of the proceeds of any of
the Loans in any manner which could reasonably be expected to cause the Loans,
the application of such proceeds, or the Transactions to violate Regulations T,
U or X of the Federal Reserve Board, or any other regulation of such board, or
to violate the Exchange Act, or to violate the Investment Company Act of 1940.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan090.jpg]
-75- US-DOCS\97278328.5 6.12 Financial Covenants. The Borrower shall not: (a)
Minimum Asset Coverage Ratio. Commencing with the fiscal quarter ending December
31, 2015, permit the Asset Coverage Ratio on the last day of each Test Period,
be less than 110%. (b) Minimum Unencumbered Asset Ratio. Commencing with the
fiscal quarter ending December 31, 2015, permit the Unencumbered Asset Ratio on
the last day of each Test Period, be less than of 120%. (c) Maximum Total Net
Leverage Ratio. Commencing with the fiscal quarter ending December 31, 2015,
permit the Total Net Leverage Ratio on the last day of each Test Period to
exceed 4.00:1.00 (d) Minimum Tangible Net Worth. Permit the Tangible Net Worth
on the last day of each Test Period (commencing with the fiscal quarter ending
December 31, 2015), to be less than the amount equal to the sum of (i) eighty
percent (80%) of the Borrower’s and its Subsidiaries’ Tangible Net Worth as of
September 30, 2015, which Tangible Net Worth is equal to $407,562,163 as of such
date, plus (ii) eighty percent (80%) of the net proceeds (after deducting
transaction costs) that the Borrower and its Subsidiaries receive from
subsequent equity issuances. (e) Loan Concentration. Permit less than 65.0% of
loans held for investment (as defined in the consolidated balance sheet of the
Borrower) by the Borrower to be comprised of Senior Commercial Real Estate
Loans, as measured by the average daily outstanding principal balance of all
loans held for investment (as defined in the consolidated balance sheet of the
Borrower) during a fiscal quarter and as adjusted for non-controlling interests.
6.13 Plans. No Loan Party shall become a party to any Multiemployer Plan or
Single Employer Plan other than any such plan to which the Loan Party as a party
on the date of this Agreement without first notifying the Agents, or fail to
meet all of the requirements of the Pension Funding Rules with respect to a
Single Employer Plan. No Loan Party shall, or shall cause or permit any ERISA
Affiliate to (a) cause or permit to occur any event that could result in the
imposition of a Lien against a Loan Party under the Pension Funding Rules or (b)
cause or permit to occur an ERISA Event which could reasonably be expected to
have a Material Adverse Effect. ARTICLE VII EVENTS OF DEFAULT AND REMEDIES 7.1
Events of Default. The occurrence of any one or more of the following events,
acts, or occurrences shall constitute an event of default (“Event of Default”)
hereunder: (a) Failure to Make Payments When Due.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan091.jpg]
-76- US-DOCS\97278328.5 (i) Any Loan Party shall (A) fail to pay any amount
owing hereunder with respect to the principal of any of the Loans when such
amount is due, whether at stated maturity, by acceleration, or otherwise or (B)
fail to comply with Section 2.8(b); or (ii) Any Loan Party shall fail to pay,
within three (3) Business Days of the date when due, any amount owing hereunder
with respect to interest on any of the Loans or with respect to any other
amounts (including fees, costs, or expenses) other than the amounts specified in
clause (i) above, payable in connection herewith. (b) Breach of Certain
Covenants. (i) Any Loan Party shall fail to perform or comply with any covenant,
term, or condition contained in Article VI of this Agreement; provided that an
Event of Default with respect to Section 6.12 shall not occur until the Cure
Expiration Date; and (ii) Any Loan Party shall fail to perform or comply with
any other covenant, term, or condition contained in this Agreement or other Loan
Documents to which it is a party and such failure shall not have been remedied
or waived within 20 days after the earlier of (x) knowledge of the occurrence
thereof by the Borrower or (y) receipt of notice from any Agent of the
occurrence thereof; provided, however, that this clause (ii) shall not apply to:
(1) the covenants, terms, or conditions referred to in subsections (a) and (c)
of this Section 7.1; or (2) the covenants, terms, or conditions referred to in
clause (i) above of this subsection (b). (c) Breach of Representation or
Warranty. Any financial statement, representation, warranty, or certification
made or furnished by the Borrower or any other Loan Party under this Agreement
or in any document, letter, or other writing or instrument furnished or
delivered by the Borrower to any Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document to which it is a party
shall have been false, incorrect, or incomplete in any material respect (except
that such materiality qualifier shall not be applicable to any representation or
warranty to the extent that such representation or warranty is qualified or
modified by materiality or “Material Adverse Effect”) when made, deemed made or
reaffirmed, as the case may be. (d) Involuntary Bankruptcy. (i) If an
involuntary case seeking the liquidation or reorganization of any of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) under
Chapter 7 or Chapter 11, respectively, of the Bankruptcy Code or any similar
proceeding shall be commenced against the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) under any other applicable law and any of
the following events occur: (1) such Person consents to the institution of the
involuntary case or similar proceeding; (2) the petition commencing the
involuntary case or similar proceeding is not timely controverted; (3) the
petition commencing the involuntary case or similar proceeding is not dismissed
within 60 days of the date of the filing thereof; provided, however, that,
during the pendency of such period, the Lender Group shall be relieved of its
obligation to make additional Loans; (4) an interim trustee is appointed to take
possession of all or a substantial portion of the Collateral of



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan092.jpg]
-77- US-DOCS\97278328.5 the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries); or (5) an order for relief shall have been issued or
entered therein. (ii) A decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, custodian,
trustee, or other officer having similar powers over the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) to take possession of all or a
substantial portion of its Collateral shall have been entered and, within 60
days from the date of entry, is not vacated, discharged, or bonded against,
provided, however, that, during the pendency of such period, the Lender Group
shall be relieved of its obligations to make additional Loans. (e) Voluntary
Bankruptcy. The Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code; the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall file a petition, answer, or complaint or shall otherwise
institute any similar proceeding under any other applicable law, or shall
consent thereto; the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall consent to the conversion of an involuntary case to a
voluntary case; or the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall consent or acquiesce to the appointment of a
receiver, liquidator, sequestrator, custodian, trustee, or other officer with
similar powers to take possession of all or a substantial portion of its
Collateral; the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally fail to pay debts as such debts become due or
shall admit in writing its inability to pay its debts generally; or the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) shall make a
general assignment for the benefit of creditors. (f) Dissolution. Any order,
judgment, or decree shall be entered decreeing the dissolution of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries), and such order,
judgment or decree shall remain undischarged or unstayed for a period in excess
of 60 days. (g) Change of Control. A Change of Control Event shall occur. (h)
Judgments and Attachments. The Borrower or any of its Subsidiaries shall suffer
any money judgment, writ, or warrant of attachment, or similar process involving
payment of money in an amount, net of any portion thereof that is covered by or
recoverable by the Borrower or such Subsidiary under applicable insurance
policies (if any) in excess of $15,000,000 and shall not discharge, vacate,
bond, or stay the same within a period of 60 days. (i) Guaranty. (1) If the
obligation of any Guarantor under the Guaranty is limited or terminated by
operation of law or such Guarantor thereunder, (2) if any Guarantor shall fail
to perform or comply with any covenant, term, or condition contained in the
Guaranty or (3) any financial statement, representation, warranty, or
certification made or furnished by any Guarantor under this Agreement, the
Guaranty or in any document, letter, or other writing or instrument furnished or
delivered by such Guarantor to any Agent or any Lender pursuant to or in
connection with this Agreement, the Guaranty or any other Loan Document to



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan093.jpg]
-78- US-DOCS\97278328.5 which it is a party, or as an inducement to the Lender
Group to enter into this Agreement or any other Loan Document shall have been
false, incorrect, or incomplete in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
to the extent that such representation or warranty is qualified or modified by
materiality or “Material Adverse Effect”) when made, deemed made or reaffirmed,
as the case may be. (j) Cross-Default. The Borrower or any of its Subsidiaries
shall be in default relating to Debt (other than Debt evidenced by this
Agreement) which is outstanding in excess of a principal amount of $15,000,000,
individually or in the aggregate, and such default shall continue beyond any and
all applicable grace, cure and notice periods relating to such Debt (as such
periods may be extended with the approval of the applicable counterparties to
such Debt and by the Required Lenders). (k) ERISA. There occurs one or more
other ERISA Events which has resulted or could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. (l)
Agent’s Liens. If any Loan Document that purports to create a Lien shall fail or
cease to create, except to the extent permitted by the terms of any such Loan
Document, a valid and perfected Lien on the Collateral; and (m) Loan Documents.
Any provision of any Loan Document shall at any time for any reason be declared
to be null and void, or the validity or enforceability thereof shall be
diligently contested by any Loan Party or Negative Pledgor Subsidiaries, or a
proceeding shall be commenced by any Loan Party, or Negative Pledgor
Subsidiaries or by any Governmental Authority having jurisdiction over any Loan
Party or any Negative Pledgor Subsidiaries, seeking to establish the invalidity
or unenforceability thereof, or any Loan Party or any Negative Pledgor
Subsidiaries shall deny in writing that any Loan Party or Negative Pledgor
Subsidiaries has any liability or obligation purported to be created under any
Loan Document. 7.2 Remedies. Upon the occurrence of an Event of Default: (a) If
such Event of Default arises under subsections (d) or (e) of Section 7.1 hereof,
then the Delayed Draw Term Loan Commitments (if any) hereunder immediately shall
terminate and all of the Obligations owing hereunder or under the other Loan
Documents automatically shall become immediately due and payable, without
presentment, demand, protest, notice, or other requirements of any kind, all of
which are hereby expressly waived by the Borrower; and (b) In the case of any
other Event of Default that has occurred and is continuing, the Required Agents
may declare the Delayed Draw Term Loan Commitments hereunder terminated and all
of the Obligations owing hereunder or under the Loan Documents to be, and the
same immediately shall become due and payable, without presentment, demand,
protest, further notice, or other requirements of any kind, all of which are
hereby expressly waived by the Borrower. Upon any exercise of rights pursuant to
Sections 7.2(a) and (b) above, the Agents (without notice to or demand upon the
Borrower, which are expressly waived by the Borrower to



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan094.jpg]
-79- US-DOCS\97278328.5 the fullest extent permitted by law), shall be entitled
to proceed to protect, exercise, and enforce the Lender Group’s rights and
remedies hereunder or under the other Loan Documents, or any other rights and
remedies as are provided by law or equity. The Agents may determine, in their
sole discretion, the order and manner in which the Lender Group’s rights and
remedies are to be exercised. All payments received by the Agents shall be
applied in accordance with Section 2.3(a)(ii). 7.3 Borrower’s Right to Cure. (a)
Notwithstanding anything to the contrary contained in Section 7.1, for purposes
of determining whether an Event of Default has occurred under any financial
covenant set forth in Sections 6.12, any cash received by the Borrower after the
last day of the fiscal quarter in respect of which such Event of Default has
occurred and on or prior to the date that is five (5) Business Days after the
date on which financial statements are required to be delivered for such fiscal
quarter (the “Cure Expiration Date”) will, at the request of the Borrower, be
included in the calculation of Borrowing Base or the Borrowing Base Eligible
Assets solely for the purposes of determining compliance with the financial
covenants set forth in Sections 6.12 at the end of such fiscal quarter and any
subsequent period that includes such fiscal quarter (a “Cash Cure Amount”);
provided that (a) the amount of any Cash Cure Amount and the use of proceeds
therefrom will be no greater than the amount required to cause the Borrower to
be in compliance with the financial covenants set forth in Section 6.12 and (b)
the proceeds of all Cash Cure Amounts shall be applied to prepay the Loans and
accompanied by the applicable Prepayment Premium required by Section 2.8(d) (if
any). Upon the delivery of the Cash Cure Amount to the Borrower prior to the
Cure Expiration Date, any Event of Default that has occurred pursuant to Section
6.12 shall be deemed to not have occurred and, for the avoidance of doubt,
neither any Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Delayed Draw Term Loan Commitments and none of any Agent,
any Lender or any Secured Party shall exercise any right to foreclose on or take
possession of the Collateral or exercise any other remedy pursuant to Section
7.2, the other Loan Documents or applicable law prior to the Cure Expiration
Date solely on the basis of an Event of Default having occurred and continuing
under Section 6.12 (except to the extent that the Borrower has confirmed that in
writing that it does not intend to provide a Cash Cure Amount). For the
avoidance of doubt, the Borrower shall not be able to obtain any Loan hereunder
until receipt by the Agents of the Cash Cure Amount; and (b) Notwithstanding
anything to the contrary herein, the Borrower shall (to the extent capable of
cure) have five (5) Business Days to cure any event that would give rise to a
reduction in value of any Borrowing Base Eligible Asset, including, for the
avoidance of doubt, a VAE and any event described in Section 11.5. ARTICLE VIII
EXPENSES AND INDEMNITIES 8.1 Expenses. The Borrower shall pay without
duplication, (i) all reasonable and documented out-of-pocket costs and expenses
(except allocated costs of in-house counsel) reasonably incurred by the Agents
and the Lenders in connection with the preparation,



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan095.jpg]
-80- US-DOCS\97278328.5 negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof, including the reasonable and
documented fees, charges and disbursements of counsel (but limited to (A) one
primary counsel for the Agents, (B) one primary counsel for the Lenders and (C)
if necessary, one local counsel in each relevant jurisdiction (which may include
a single special counsel acting in multiple jurisdictions) and in the case of an
actual or perceived conflict of interest, where the party affected by such
conflict, informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person); provided,
however, that the Borrower is not obligated to reimburse the Lenders for
out-of-pocket costs and expenses incurred on or before the Closing Date in
connection with the preparation of this Agreement and the other Loan Documents
to the extent that such out-of-pocket costs and expenses exceed $300,000 (the
“Expenses Cap”) unless, at any Lender’s reasonable request from time to time,
the Borrower consents (such consent not to be unreasonably, withheld,
conditioned or delayed) to reimburse the Lenders for any out-of-pocket costs and
expenses incurred on or before the Closing Date that exceed the Expenses Cap and
(ii) all out-of-pocket costs and expenses incurred by each Agent or each Lender
(including the fees, charges and disbursements of any counsel for any Agent or
any Lender) in connection with the development, preparation, negotiation and
execution of any amendment, waiver, consent or other modification of the
provisions of this Agreement or any other Loan Document and the enforcement or
protection of any rights and remedies under this Agreement (including, without
limitation, with respect to the Collateral) and the other Loan Documents,
including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including in
connection with any workout, restructuring or negotiations in respect of the
Credit Facilities and the Loan Documents, including the customary and reasonable
fees, charges and disbursements of counsel (collectively, the expenses set forth
in clause (i) and (ii), the “Lender Group Expenses”). 8.2 Indemnity. In addition
to the payment of expenses pursuant to Section 8.1 hereof, the Borrower agrees
to indemnify, exonerate, defend, pay, and hold harmless the Agent- Related
Persons and the Lender-Related Persons (collectively the “Indemnitees” and
individually as “Indemnitee”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, causes of action, judgments,
suits, claims, costs, expenses, and disbursements of any kind or nature
whatsoever (including the reasonable and documented fees and disbursements of
(A) one primary counsel for the Agent-Related Persons, taken as a whole, (B) one
primary counsel for the Lender-Related Persons, taken as a whole, and (C) if
reasonably necessary, one local counsel in each relevant jurisdiction for the
Agent-Related Persons and Lender-Related Persons (which may include a single
special counsel acting in multiple jurisdictions) and in the case of an actual
or perceived conflict of interest, where the party affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected person) in connection with any
investigation, administrative, or judicial proceeding, whether such Indemnitee
shall be designated a party thereto), that may be imposed on, incurred by, or
asserted against such Indemnitee, in any manner relating to or arising out of
the execution a, delivery, enforcement, performance, syndication or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby, the business
or Assets of any Loan Party (to include, without limitation, any actual or
alleged presence or release of Hazardous Material on or from any property
currently or formerly owned or operated by Borrower, any Subsidiary or any other
Loan Party, or any violation of any Environmental Law related in any way to the
Borrower, and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan096.jpg]
-81- US-DOCS\97278328.5 any Subsidiary or any other Loan Party), the
Commitments, the use or intended use of the proceeds of the Loans or the
consummation of the transactions contemplated by this Agreement, including any
matter relating to or arising out of the filing or recordation of any of the
Loan Documents which filing or recordation is done based upon information
supplied by the Borrower to the Agents and its counsel (the “Indemnified
Liabilities”); provided, that the Borrower shall have no obligation hereunder to
any Indemnitee to the extent (x) that such Indemnified Liabilities are found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, or willful misconduct of such
Indemnitee or (y) any dispute solely among Indemnitees (other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an agent or
arranger or any similar role hereunder or under any other Loan Document and
other than any claims arising out of any act or omission of the Borrower). The
obligations of the Borrower under this Section 8.2 shall survive the termination
of this Agreement and the discharge of the Borrower’s other obligations
hereunder. This Section 8.2 shall not apply with respect to Taxes, which shall
be governed by Section 10.11, other than any Taxes that represent liabilities,
obligations, losses or damages, arising from a non-Tax claim. ARTICLE IX
ASSIGNMENT AND PARTICIPATIONS 9.1 Successors and Assigns Generally. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that, subject to Section 9.1(f), neither the Borrower nor any other Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agents and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
9.1(b), (ii) by way of participation in accordance with the provisions of
Section 9.1(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.1(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.1(d) and, to
the extent expressly contemplated hereby, the Agent-Related Persons of each of
the Agents and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement. (b) Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (in each case with respect
to any Credit Facility) any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. Except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan097.jpg]
-82- US-DOCS\97278328.5 be less than $5,000,000, unless the Required Agents and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents in writing (each such consent not to be unreasonably withheld
or delayed). (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among Delayed Draw Term
Loan Commitments and Initial Term Loans on a non-pro rata basis. (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by Section 9.1(b)(i) and, in addition: (A) the written consent of the
Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (x) a Default (after expiry of any grace, cure and notice
periods or as further extended with the approval of the Required Lenders) or an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agents within
ten (10) Business Days after having received notice thereof (which notice shall
provide, in bold type face, that if the Borrower does not object in writing to
such assignment within ten Business Days, the Borrower’s consent shall have been
deemed to have been provided); and (B) the consent of the Agents (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of (i) any unfunded Commitments with respect to the Delayed Draw Term
Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Term Loan Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender, or (ii) any Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund. (iv) Assignment
and Acceptance. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that the Required Agents may, in their
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agents an Administrative Questionnaire, a duly executed IRAS Form W-9, or such
other IRS Form as applicable, and all “know your customer” documentation
requested by the Administrative Agent. (v) No Assignment to Certain Persons. No
such assignment shall be made to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except as permitted by Section 9.1(f). (vi) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan098.jpg]
-83- US-DOCS\97278328.5 parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Required
Agents, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agents and each other
Lender hereunder (and interest accrued thereon), in accordance with its
applicable percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 9.1(c), and receipt of all requirements under Section
9.1(b)(iv) by the Administrative Agent, from and after the Administrative Agent
has recorded such Assignment and Acceptance in the Register, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.11, Section 8.1 and Section 8.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 9.1(d). (c) Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior written notice. (b) Participations. (i) Any
Lender may at any time, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan099.jpg]
-84- US-DOCS\97278328.5 owned and operated for the primary benefit of, a natural
Person, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. (ii) Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in Sections 11.2(a)-(i) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.16, 2.18(c) and 10.11 (subject to the requirements and limitations therein,
including the requirements under Section 10.11 (it being understood that the
documentation required under Section 10.11 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.11,
2.18(c) or 10.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.13 as though it were a Lender; provided that such Participant
agrees to be subject to Section 10.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (iii) No consent shall be required for any participation
except that the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default (after expiry of any
grace, cure and notice periods or as further extended with the approval of the
Required Lenders) or an Event of Default has occurred and is



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan100.jpg]
-85- US-DOCS\97278328.5 continuing at the time of such participation or (y) such
participation is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
participation unless it shall object thereto by written notice to the Agents
within ten (10) Business Days after having received notice thereof (which notice
shall provide, in bold type face, that if the Borrower does not object in
writing to such participation within ten Business Days, the Borrower’s consent
shall have been deemed to have been provided). (d) Certain Pledges. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. (c) Assignments to Borrower and Borrower Affiliates.
Notwithstanding anything in this Agreement to the contrary, any Lender may, at
any time, assign all or a portion of its Loans on a pro rata basis to the
Borrower or any Borrower Affiliate, subject to the following limitations: (i)
immediately and automatically, without any further action on the part of the
Borrower, any Lender, any Agent or any other Person, upon the effectiveness of
such assignment of Loans from a Lender to the Borrower, such Loans and all
rights and obligations as a Lender related thereto shall, for all purposes under
this Agreement, the other Loan Documents and otherwise, be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect (and which, for the avoidance of doubt, shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.8
hereof) and the Borrower shall neither obtain nor have any rights as a Lender
hereunder or under the other Loan Documents by virtue of such assignment such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Loans, in each case in connection therewith); (ii) any Borrower
Affiliate may, with the consent of the Borrower, including without limitation,
in exchange for Debt or Securities permitted to be issued, contribute, directly
or indirectly, the principal amount of such Loans or any portion thereof, plus
all accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguishing such Loans; provided that, upon the date of such
contribution, assignment or transfer, (x) the aggregate outstanding principal
amount of Loans shall reflect such cancellation and extinguishing of the Loans
then held by the Borrower and (y) the Borrower shall promptly provide notice to
the Agents of such contribution of such Loans, and the Administrative Agent,
upon receipt of such notice, shall reflect the cancellation of the applicable
Loans in the Register; (iii) (A) for purposes of any consent to any amendment,
waiver or modification of, or any action under, and for the purpose of any
direction to any Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Loan Document, each
applicable Borrower Affiliate will be deemed to have consented in the same
proportion as the Lenders that are not Borrower Affiliate consented to such
matter, unless such matter requires the consent of all or all affected Lenders
and adversely affects such



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan101.jpg]
-86- US-DOCS\97278328.5 Borrower Affiliate more than other Lenders in any
material respect, (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”),
each Borrower Affiliate hereby agrees (x) not to vote on such Bankruptcy Plan,
(y) if such Borrower Affiliate does vote on such Bankruptcy Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (z) not to contest any request by any party for a determination by a court
of competent jurisdiction effectuating the foregoing clause (y), in each case
under this clause (B) unless such Bankruptcy Plan adversely affects such
Borrower Affiliate more than other Lenders in any material respect and (C) each
Borrower Affiliate hereby irrevocably appoints the Agents (such appointment
being coupled with an interest) as such Borrower Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Borrower Affiliate and in the
name of such Borrower Affiliate (solely in respect of Loans held by such
Borrower Affiliate and not in respect of any other claim or status such Borrower
Affiliate may otherwise have), from time to time in either Agent’s discretion to
take any action and to execute any instrument that the Agents may deem
reasonably necessary or appropriate to carry out the provisions of this Section
9.1(f)(iv), including to ensure that any vote of such Borrower Affiliate on any
Bankruptcy Plan is withdrawn or otherwise not counted; (iv) the Borrower and any
Borrower Affiliate shall represent and warrant, on the date of any such
assignment, that neither it, its Affiliates nor any of its respective directors
or officers has any Excluded Information that has not been disclosed to the
Lenders generally (other than to the extent any such Lender does not wish to
receive material non-public information with respect to the Borrower or its
Subsidiaries or any of their respective securities) prior to such date; (v) all
parties to the relevant transactions shall render customary “big boy” disclaimer
letters; and (vi) no Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment. ARTICLE X AGENT;
THE LENDER GROUP 10.1 Appointment and Authorization of Agent. Effective as of
the First Amendment Effective Date and concurrently with the resignation of the
Administrative Agent and Collateral Agent (each as defined in the Original
Credit Agreement), each Lender hereby designates and appoints Cortland as the
Administrative Agent and Collateral Agent as their representatives under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) each Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan102.jpg]
-87- US-DOCS\97278328.5 the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to each Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
Agents agree in their respective capacities as Administrative Agent and
Collateral Agent, as applicable, to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the express conditions contained in
this Article X. The provisions of this Article X (other than Section 10.9 and
Section 10.11) are solely for the benefit of the Agents, and the Lenders, and
the Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein. The Agents shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Agents have or be deemed to have any fiduciary relationship with any
Lender (or Bank Product Provider), and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents; it
being expressly understood and agreed that the use of the word “Agent” is for
convenience only, that the Agents are merely the representative of the Lenders,
and only has the contractual duties set forth herein. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by its entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) the Collateral Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral. Except as expressly otherwise provided in this Agreement, the Agents
shall have and may use their sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that the Agents expressly are entitled to take or assert
under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to the Agents, the Lenders agree that
the Agents shall have the right to exercise the following powers as long as this
Agreement remains in effect: (a) maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Collateral, the Collections of the Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Loans, for itself (to the extent such Agent is
also a Lender) or on behalf of Lenders as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute the Collections of the Borrower and
its Subsidiaries as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as the Agents deem necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of the Borrower and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to the Borrower, the Obligations, the
Collateral, the Collections of the Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as the Agents may deem necessary or appropriate for
the performance and fulfillment of its functions and powers pursuant to the Loan
Documents. At least three Business Days prior to any Interest Payment Date and
with respect to any other



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan103.jpg]
-88- US-DOCS\97278328.5 payment in respect of the Loans hereunder, promptly upon
receipt of a prepayment notice from the Borrowers, the Administrative Agent
shall provide the Lenders with a Payment Date Statement relating to such payment
to Lenders. 10.2 Delegation of Duties. The Agents may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agents shall not be responsible for the
negligence or misconduct of any agent or attorney in fact selected by it with
reasonable care except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents. In
connection with perfecting its security interest in any Collateral which
constitutes Instruments or certificated Pledged Securities, for so long as
Cortland is the Collateral Agent under this Agreement, it shall appoint (and
maintain an agreement with) a sub-agent who has secure and fire resistant
facilities in accordance with customary standards for custody of Instruments and
certificated Pledged Securities, who shall take possession of the related
Collateral and maintain it in such location for purposes of custodial safe
keeping. 10.3 General Immunity. (a) No Responsibility for Certain Matters. No
Agent shall be responsible to any Lender (or any other Secured Party) for the
execution, effectiveness, genuineness, validity, enforceability, collectability
or sufficiency hereof or any other Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders (or any other Secured Party) or by or on behalf of any Loan Party to any
Agent or any Lender (or any other Secured Party) in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall any Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Default or Event of Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Agents shall not have any liability arising from
confirmations of the amount of outstanding Loans or the component amounts
thereof. (b) Exculpatory Provisions. No Agent-Related Person shall be liable for
any action taken or omitted by any Agent under or in connection with any of the
Loan Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order; provided, that any action taken or omitted by any
Agent at the direction of the Required lenders (or such other Lenders as the
case may be) shall not constitute gross negligence or willful misconduct on the
part of such Agent. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan104.jpg]
-89- US-DOCS\97278328.5 Required Lenders (or such other Lenders as may be
required to give such instructions under Section 11.2) and, upon receipt of such
instructions from Required Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i)
each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Loan Parties), accountants,
experts and other professional advisors selected by it; and (ii) no party hereto
shall have any right of action whatsoever against any Agent in such capacity as
a result of such Agent in such capacity acting or (where so instructed)
refraining from acting hereunder or any of the other Loan Documents in
accordance with the instructions of Required Lenders (or such other Lenders as
may be required to give such instructions under Section 11.2). 10.4 Reliance by
Agent. The Agents shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless Agent shall first
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, the Agents shall act, or refrain from
acting, as it deems advisable. If an Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the requisite
Lenders and such request or consent and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. 10.5 Knowledge of Defaults/Events of Default. The Agents
shall not be deemed to have knowledge or notice of the occurrence of any Default
and/or Event of Default, unless the Agents shall have received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Agents shall take such action with respect to such Default
and/or Event of Default in accordance with Article VII; provided that, unless
and until the Agents have received any such direction, the Agents (but shall not
be obligated to) take any action, or refrain from taking any action, with
respect to such Default and/or Event of Default as it shall deem advisable or in
the best interest of the Lenders. 10.6 Credit Decision. Each Lender acknowledges
that none of the Agent- Related Persons has made any representation or warranty
to it, and that no act by any Agent hereinafter taken, including any review of
the affairs of the Borrower and its Subsidiaries or Affiliates, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender. Each Lender represents (and by its entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to the
Agents that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan105.jpg]
-90- US-DOCS\97278328.5 creditworthiness of the Borrower and any other Person
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower. Each Lender also represents
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to represent) that it will, independently and without reliance
upon any Agent- Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by the Agents, the
Agents shall not have any duty or responsibility to provide any Lender (or any
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower and any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. 10.7
Costs and Expenses; Indemnification. The Agents may incur and pay Lender Group
Expenses to the extent such Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse the
Agents or Lenders for such expenses pursuant to this Agreement or otherwise. The
Agents are authorized and directed to deduct and retain sufficient amounts from
the Collections of the Borrower and its Subsidiaries received by the Agents to
reimburse the Agents for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event the Agents are not
reimbursed for such costs and expenses by the Borrower or from the Collections
of the Borrower and its Subsidiaries received by the Agents, each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse the Agents for
the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Loan or other extension of credit hereunder. Without
limitation of the foregoing, each Lender shall reimburse the Agents upon demand
for such Lender’s Pro Rata Share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by any Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that any Agent
is not reimbursed for such expenses by or on behalf of the Borrower; provided,
however, that following the occurrence and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan106.jpg]
-91- US-DOCS\97278328.5 continuance of an Event of Default, to the extent the
Agents seek to take an action which will cause them to incur a cost or expense
in excess of $10,000, the Agents shall promptly seek prior written consent of
the Required Lenders with respect to such action. The undertaking in this
Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of any Agent. 10.8 Agent in Individual Capacity. The
Agents and their Affiliates may make loans to, accept deposits from, acquire
Securities in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though the Agents
were not Agents hereunder, and, in each case, without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge (and by its entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, the Agents or their Affiliates may receive information regarding
Borrower or its Affiliates and any other Person party to any Loan Documents that
is subject to confidentiality obligations in favor of the Borrower or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by its entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver the Agents will use commercially reasonable efforts to
obtain), the Agents shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include each Agent in its
individual capacity. 10.9 Successor Agent. (a) Any Agent may at any time give
notice of its resignation to the Lenders and the Borrower. At any time, the
Agent may be removed by the Required Lenders or the Borrower, upon thirty days’
prior written notice to such Agent, the Lenders and the Borrower. Upon receipt
of any such notice of resignation or removal, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor Agent for
the Lenders. In connection with a resignation, if no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation (or such earlier date as may be agreed by the Required Lenders) (the
“Resignation Effective Date”), then the retiring Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. Upon the occurrence of a Removal
Event, an Agent may be removed upon five (5) Business Days’ prior written notice
by the Required Lenders or the Borrower, delivered to such Agent, the Lenders
and the Borrower; provided, however, that, such removal shall not be effective
until a successor Agent acceptable to the Required Lenders has been selected;
provided, further, that if no such successor Agent has been appointed within
thirty (30) days of such removal, the Required Lenders or the Borrower may
petition any court of competent jurisdiction for the appointment of a successor
Agent. (b) If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan107.jpg]
-92- US-DOCS\97278328.5 applicable law, by notice in writing to the Borrower and
such Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) With effect from
the Resignation Effective Date or the Removal Effective Date (as applicable) (i)
the retiring or removed Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article X and Section 8.1 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Agent-Related
Persons in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent. 10.10 Lender in
Individual Capacity. Any Lender and its respective Affiliates may make loans to,
accept deposits from, acquire Securities in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrower and its Subsidiaries and Affiliates and any other Person party to any
Loan Documents as though such Lender were not a Lender hereunder without notice
to or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by its entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding Borrower or its Affiliates and any other Person party to
any Loan Documents that is subject to confidentiality obligations in favor of
the Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by its entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use commercially
reasonable efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan108.jpg]
-93- US-DOCS\97278328.5 10.11 Withholding Taxes. (a) Any and all payments made
by the Borrower hereunder or under any note or other Loan Document will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. The Borrower shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of any Other Taxes. The Borrower will
furnish to the Administrative Agent as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts issued by the applicable Governmental Authority evidencing such payment
of such Tax by the Borrower, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent. The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to an amount payable under this
Section 10.11, payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the an
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. For purposes of this Section 10.11, the term “applicable law”
includes FATCA. (b) Each Agent shall deliver to the Borrower a properly
completed and executed IRS Form W-9 on or prior to the date it becomes an Agent
under this Agreement and at any other time reasonably requested by the
Administrative Agent or the Borrower. If a Lender is entitled to claim an
exemption from, or reduction of, United States withholding tax, Lender agrees
with and in favor of the Administrative Agent and the Borrower, to deliver to
the Administrative Agent whichever of the following is applicable: (i) if such
Lender claims an exemption from United States federal withholding tax pursuant
to the portfolio interest exception under Section 881(c) of the Code, (A) a
statement of the Lender, signed under penalty of perjury, that it is not (I) a
“bank” as described in Section 881(c)(3)(A) of the Code, (II) a 10.0%
shareholder of the Borrower (within the meaning of Section 881(c)(3)(B) of the
Code), or (III) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (B) a properly completed and executed IRS Form
W-8BEN or W-8BEN-E (or successor form), as applicable, on or prior to the date
it becomes a Lender under this Agreement and at any other time reasonably
requested by Administrative Agent or the Borrower;



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan109.jpg]
-94- US-DOCS\97278328.5 (ii) if such Lender claims an exemption from, or a
reduction of, withholding tax under an income tax treaty to which the United
States is a party, two properly completed and executed copies of IRS Form W-8BEN
or W-8BEN-E (or successor form), as applicable, on or prior to the date it
becomes a Lender under this Agreement and at any other time reasonably requested
by the Administrative Agent or the Borrower; (iii) if such Lender claims that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender, two properly completed and executed copies of IRS Form W-8ECI (or
successor form) (together with applicable attachments) on or prior to the date
it becomes a Lender under this Agreement and at any other time reasonably
requested by the Administrative Agent or the Borrower; (iv) two properly
completed and executed copies of IRS Form W-8IMY (or successor form) (together
with the relevant documentation under this Section 10.11(b) and/or any other
certification documents from each beneficial owner, as applicable) on or prior
to the date it becomes a Lender under this Agreement and at any other time
reasonably requested by the Administrative Agent or the Borrower; or (v) such
other form or forms, including IRS Form W-9 (or successor form), as may be
required under the Code or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax on or prior to the date it becomes a Lender under this Agreement and at any
other time reasonably requested by the Administrative Agent or the Borrower.
Each Agent and each such Lender agree to promptly notify, in writing, the
Administrative Agent and the Borrower of any change in circumstances which would
modify or render invalid any claimed exemption or reduction. Each Agent and each
such Lender agree to update any expired, obsolete or inaccurate form provided
pursuant to Section 10.11(b), (c) or (g) or to promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. (c) If an
Agent or a Lender is entitled to an exemption from, or reduction of, withholding
tax in a jurisdiction other than the United States or backup withholding, such
Agent or such Lender agrees with and in favor of the Administrative Agent and
the Borrower to deliver to the Administrative Agent any such form or forms as
may be required as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax on or prior to the date it becomes an
Agent or a Lender under this Agreement and at any other time reasonably
requested by the Administrative Agent or the Borrower. Each Agent and each such
Lender agrees promptly to notify, in writing, the Administrative Agent and the
Borrower of any change in circumstances which would modify or render invalid any
claimed exemption or reduction. (d) If any Lender claims exemption from, or
reduction of, withholding tax and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of the
Borrower, such Lender agrees to notify the Administrative Agent and the



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan110.jpg]
-95- US-DOCS\97278328.5 Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of the Borrower. To the extent of
such percentage amount, the Administrative Agent and the Borrower will treat
such Lender’s documentation provided pursuant to Sections 10.11(b), 10.11(c) or
10.11(g) as no longer valid. With respect to such percentage amount, such Lender
may provide new documentation, pursuant to Sections 10.11(b), 10.11(c) or
10.11(g), if applicable. (e) If any Lender is entitled to a reduction in the
applicable withholding tax, the Administrative Agent may withhold from any
payment to such Lender an amount equivalent to the applicable withholding tax
after taking into account such reduction. If the forms or other documentation
required by subsection (b), (c) or (g) of this Section 10.11 are not delivered
to the Administrative Agent, then the Administrative Agent may withhold from any
payment to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax. (f) If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 10.11
(including by the payment of additional amounts pursuant to this Section 10.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 10.11 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person. (g) If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan111.jpg]
-96- US-DOCS\97278328.5 payment. Solely for purposes of this Section 10.11(g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (h) Each party’s obligations under this Section 10.11 shall survive
the resignation or replacement of the Agents or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
10.12 Collateral and Guarantor Matters. (a) The Lenders hereby irrevocably
authorize (and by its entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) the Collateral Agent to, and the
Collateral Agent shall: (i) release any Lien and/or negative pledge granted
pursuant to the Negative Pledge Agreement, as applicable, on any Asset
(including, for the avoidance of doubt, the Proceeds of such Asset) upon the
termination of the Commitments and payment and satisfaction in full by the
Borrower of all Obligations; (ii) release any Lien and/or negative pledge
granted pursuant to the Negative Pledge Agreement, as applicable, on any Asset
(including, for the avoidance of doubt, the Proceeds of such Asset), including
any Subsidiary of the Borrower: (A) (x) in contemplation of the incurrence,
assumption or purchase of Debt pursuant to Section 6.1 (and the imposition of a
Permitted Lien pursuant to Section 6.2) if the Borrower certifies to the
Collateral Agent that such Debt is contemplated to be incurred within 15 days of
the delivery of such certificate (the “Permitted Debt Certificate”) or (y) in
connection with the incurrence, assumption or purchase of Debt pursuant to
Section 6.1 (and the imposition of a Permitted Lien pursuant to Section 6.2), in
each case on such terms (including, for the avoidance of doubt, in respect to
the priority of such Liens granted, in each case in connection with the
incurrence, assumption or purchase of such Debt) as is reasonably satisfactory
to the party incurring, assuming or acquiring such Debt and the lender of any
such Debt; provided however, if, in the event the Borrower or any of its
Subsidiaries does not incur Debt contemplated by subclause (x) of this clause
(A) within 15 days of the delivery of the Permitted Debt Certificate, any Lien
and/or negative pledge that was released by the Collateral Agent in connection
with such Permitted Debt Certificate shall be reinstated with respect to such
released Collateral and such Grantor shall deliver such additional pledge and
security documents as the Collateral Agent may reasonably request in order to
give effect to such reinstatement; or (B) that is being sold by any Loan Party,
any Grantor or any Negative Pledgor if the Borrower certifies to the Collateral
Agent that the Sale is permitted under Section 6.6 of this Agreement or the
other Loan Documents (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry); or (iii) release any Guarantor, Negative
Pledgor or Grantor from its obligations hereunder if the Borrower certifies to
the Collateral Agent that such Guarantor, Negative Pledgor or Grantor is being
sold pursuant to a Sale that is permitted under Section 6.6



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan112.jpg]
-97- US-DOCS\97278328.5 of this Agreement or the other Loan Documents (and the
Collateral Agent may rely conclusively on any such certificate, without further
inquiry). (b) Upon the occurrence of any event set forth in clause (a) above,
(i) each applicable Asset (including, for the avoidance of doubt, the Proceeds
of such Asset) shall automatically, and without further action, be released as
Collateral for all purposes under the Loan Documents; provided however, if, in
the event the Borrower or any of its Subsidiaries does not incur Debt
contemplated by clause (a)(ii)(A)(x) above within 15 days of the delivery of the
Permitted Debt Certificate, any Collateral that was released shall be reinstated
with respect to such released Collateral and such Grantor shall deliver such
additional pledge and security documents as the Collateral Agent may reasonably
request in order to give effect to such reinstatement and (ii) upon the request,
and at the expense of the Borrower, the Agents agree, as applicable, to execute
and deliver such release documents and take such other actions to acknowledge,
evidence or complete any such release of such Asset or Person as may be
reasonably requested by the Borrower or any of its Subsidiaries; provided,
however, that upon request by the Collateral Agent or the Borrower or any of its
Subsidiaries at any time, the Lenders will confirm in writing the Collateral
Agent’s authority to release any such Liens and/or negative pledges granted
pursuant to the Negative Pledge Agreement, as applicable, on particular types or
items of Assets (including, for the avoidance of doubt, the Proceeds of such
Asset) pursuant to this Section 10.12; provided, further, that (1) the
Collateral Agent shall not be required to execute any document necessary to
evidence such release on terms that, in the Collateral Agent’s opinion, would
expose the Collateral Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrower or any of its
Subsidiaries in respect of) all interests retained by the Borrower or any of its
Subsidiaries, including, the proceeds of any sale, all of which shall continue
to constitute part of the Collateral. (c) The Agents shall have no obligation
whatsoever to any of the Lenders (or the Bank Product Providers) to assure that
the Collateral exists or is owned by the Borrower or is cared for, protected, or
insured or has been encumbered, or that the Collateral Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agents pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Agents may act in any manner it may deem appropriate, in its sole discretion
given the Collateral Agent’s own interest in the Collateral in its capacity as a
Secured Party and that the Agents shall have no other duty or liability
whatsoever to any Lender (or to any Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein. 10.13 Restrictions on Actions by
Lenders; Sharing of Payments. (a) Each of the Lenders agrees that it shall not,
until an Event of Default has occurred and is continuing, without the express
written consent of the Agents, and



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan113.jpg]
-98- US-DOCS\97278328.5 that it shall, to the extent it is lawfully entitled to
do so, upon the written request of the Agents, set off against the Obligations,
any amounts owing by such Lender to the Borrower or any deposit accounts of the
Borrower now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by the Agents (which request shall not be made by the Agents unless an
Event of Default has occurred and is continuing), take or cause to be taken any
action, including, the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral. (b) If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any Proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from the Agents pursuant to the terms of this
Agreement, or (ii) payments from the Agents in excess of such Lender’s ratable
portion of all such distributions by the Agents, such Lender promptly shall (1)
turn the same over to the Agents, in kind, and with such endorsements as may be
required to negotiate the same to the Agents, or in immediately available funds,
as applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. 10.14 Agency for Perfection. The Collateral
Agent hereby appoints the Administrative Agent and each other Lender (and each
Bank Product Provider) as its agent (and the Administrative Agent and each
Lender hereby accepts (and by its entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to accept) such appointment) for the
purpose of perfecting the Collateral Agent’s Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Uniform Commercial
Code can be perfected only by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify the
Agents thereof, and, promptly upon either Agent’s request therefor shall deliver
possession or control of such Collateral to the Collateral Agent or in
accordance with either Agent’s instructions. 10.15 Payments by Agent to the
Lenders. All payments to be made by the Agents to the Lenders shall be made by
bank wire transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to the
Agents. 10.16 Concerning the Collateral and Related Loan Documents. Each member
of the Lender Group authorizes and directs the Agents to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by its entering into a Bank Product Agreement, each Bank Product Provider
shall be deemed to agree) that any action taken



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan114.jpg]
-99- US-DOCS\97278328.5 by the Agents in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by the Agents of their powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders (and such Bank Product Provider). 10.17 Field
Examinations and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender: (a) is deemed to have requested that the Agents furnish such Lender,
promptly after it becomes available, (i) a copy of each field examination or
examination report prepared by the Agents, and (ii) a copy of each document
delivered to the Agents pursuant to Sections 5.3(a), (b) and (c) (each a
“Report” and collectively, “Reports”), and the Agents shall so furnish each
Lender with such Reports, (b) expressly agrees and acknowledges that the Agents
do not (i) make any representation or warranty as to the accuracy of any Report,
and (ii) shall not be liable for any information contained in any Report, (c)
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Agents or other party performing any examination will
inspect only specific information regarding Borrower and will rely significantly
upon the books of the Borrower and the other Loan Parties, as well as on
representations of the Borrower’s personnel, (d) agrees to keep all Reports and
other material, non-public information regarding Borrower and its Subsidiaries
and their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.12, and (e) without limiting
the generality of any other indemnification provision contained in this
Agreement, agrees: (i) to hold any Agent and any other Lender preparing a Report
harmless from any action the indemnifying Lender may take or fail to take or any
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrower, and (ii) to pay and protect, and indemnify, defend and hold any
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by any Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender. In
addition to the foregoing: (x) any Lender may from time to time request of the
Agent in writing that the Agents provide to such Lender a copy of any report or
document provided by the Borrower to the Agents that has not been
contemporaneously provided by the Borrower to such Lender, and, upon receipt of
such request, the Agents promptly shall provide a copy of same to such Lender,
(y) to the extent that the Agents are entitled, under any provision of



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan115.jpg]
-100- US-DOCS\97278328.5 the Loan Documents, to request additional reports or
information from Borrower, any Lender may, from time to time, reasonably request
the Agents to exercise such right as specified in such Lender’s notice to the
Agents, whereupon the Agents promptly shall request of the Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, the Agents promptly shall provide a copy of same
to such Lender, and (z) any time that the Administrative Agent renders to the
Borrower a statement regarding the Loan Account, the Administrative Agent shall
send a copy of such statement to each Lender. 10.18 Several Obligations; No
Liability. Notwithstanding that certain of the Loan Documents now or hereafter
may have been or will be executed only by or in favor of the Agents in its
capacity as such, and not by or in favor of the Lenders, any and all obligations
on the part of any Agent to make any credit available hereunder shall constitute
the several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
10.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to the Borrower
or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
10.19 Bank Product Providers. Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom an Agent is
acting. The Collateral Agent hereby agrees to act as agent for such Bank Product
Providers in respect of the Collateral and the Liens granted therein and, by
virtue of entering into a Bank Product Agreement, the applicable Bank Product
Provider shall be automatically deemed to have appointed the Collateral Agent as
its agent (in respect of the Collateral and the Liens granted therein) and to
have accepted the benefits of the Loan Documents; it being understood and agreed
that the rights and benefits of each Bank Product Provider under the Loan
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to the Collateral Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into a Bank Product Agreement,
shall be automatically deemed to have agreed that the Collateral Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of the Agents to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or Proceeds of Collateral, the
Collateral Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to the Agents as
to the amounts that are due and owing to it and such written certification is
received by the Agents a reasonable period of time prior to the making of such
distribution. The



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan116.jpg]
-101- US-DOCS\97278328.5 Agents shall have no obligation to calculate the amount
due and payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, the Agents shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to the Agents by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). The Borrower or any of its Subsidiaries
may obtain Bank Products from any Bank Product Provider, although neither the
Borrower nor its Subsidiaries is required to do so. The Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantor. 10.20 Representations and Warranties of each Agent. Each Agent makes
the following representations and warranties as of the First Amendment Effective
Date: (a) It is duly organized and existing under the laws of the jurisdiction
of its organization with full power and authority to execute and deliver this
Agreement and to perform all of the duties and obligations to be performed by it
hereunder; (b) This Agreement will be, legally and validly entered into by such
Agent, does not, and will not, violate any ordinance, charter, by-law, rule or
statute applicable to it, and is enforceable against such Agent in accordance
with its terms, except as may be limited by bankruptcy, insolvency or similar
laws, or by equitable principles relating to or limiting creditors' rights
generally; and (c) The person executing this Agreement on such Agent’s behalf
has been duly and properly authorized to do so. ARTICLE XI MISCELLANEOUS 11.1 No
Waivers, Remedies. No failure or delay on the part of any Agent or any Lender,
or the holder of any interest in this Agreement in exercising any right, power,
privilege, or remedy under this Agreement or any of the other Loan Documents
shall impair or operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, privilege, or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege,
or remedy. The waiver of any such right, power, privilege, or remedy with
respect to particular facts and circumstances shall not be deemed to be a waiver
with respect



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan117.jpg]
-102- US-DOCS\97278328.5 to other facts and circumstances. The remedies provided
for under this Agreement or the other Loan Documents are cumulative and are not
exclusive of any remedies that may be available to any Agent or any Lender, or
the holder of any interest in this Agreement at law, in equity, or otherwise.
11.2 Waivers and Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by the Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Administrative
Agent, Required Lenders (or by the Agents at the written request of the Required
Lenders) and the Borrower and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall: (a) increase or extend any Delayed Draw Term Loan Commitment of any
Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Event of Default or Default shall constitute an increase in
any Delayed Draw Term Loan Commitment of any Lender, without the written consent
of each Lender directly and adversely affected thereby, (b) postpone or delay
any date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees, or other amounts due hereunder or under any other
Loan Document, without the written consent of each Lender directly and adversely
affected thereby, (c) reduce the principal of, or the rate of interest on, or
the Prepayment Premium, if any, any Loan or other extension of credit hereunder,
or reduce any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely
affected thereby, (d) change the Pro Rata Share that is required to take any
action hereunder, without the written consent of each Lender, (e) amend or
modify this Section or any provision of the Agreement providing for consent or
other action by all Lenders, without the written consent of each Lender, (f)
other than as permitted by Section 10.12, release the Collateral Agent’s Lien in
and to any of the Collateral, without the written consent of each Lender, (g)
change the definition of “Required Lenders” or “Pro Rata Share”, without the
written consent of each Lender, (h) other than as permitted by Section 10.12,
release any Loan Party from any obligation for the payment of money, without the
written consent of each Lender, or (i) amend any of the provisions of Article X,
without the written consent of each Lender.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan118.jpg]
-103- US-DOCS\97278328.5 and, provided further, however, that no amendment,
waiver or consent shall, unless in writing and signed by the Agents, affect the
rights or duties of the Agents under this Agreement or any other Loan Document.
Notwithstanding the foregoing, no amendment, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall be made other than by a solicitation of all Lenders, in a
manner that treats all Lenders in the same manner, and that requires that any
consent fee or other consideration payable in connection therewith be payable
ratably to all Lenders who consent to the requested amendment, termination,
waiver or consent. If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.1), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 10.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that: (i) the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.1(b)(iv); (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts); (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11, 2.18(c) or payments
required to be made pursuant to Section 10.11, such assignment will result in a
reduction in such compensation or payments thereafter; (iv) such assignment does
not conflict with applicable law; and (v) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan119.jpg]
-104- US-DOCS\97278328.5 11.3 Notices. Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
shall be delivered or sent by registered or certified mail, postage prepaid,
return receipt requested, or by courier, electronic mail (at such e-mail
addresses as a party may designate in accordance herewith), or telefacsimile and
shall be deemed to be given for purposes of this Agreement on the day that such
writing is received by the Person to whom it is to be sent pursuant to the
provisions of this Agreement. Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this Section 11.3,
notices, demands, requests, instructions, and other communications in writing
shall be given to or made upon the respective parties hereto at their respective
addresses (or to their respective telefacsimile numbers) indicated on Exhibit
11.3 attached hereto. 11.4 Release of Borrowing Base Eligible Assets. Upon
receipt by the Agents of a notice from the Borrower at least five (5) Business
Days prior to the date that the Borrower wishes to remove an Asset from the pool
of Borrowing Base Eligible Assets (including but not limited to pursuant to
Section 10.12 hereof), for all purposes herein, such Asset shall be removed from
the pool of Borrowing Base Eligible Assets for all purposes hereunder upon
satisfaction of the following: (a) the Borrower shall deliver to the Agents a
description of the relevant Asset to be removed; (b) the Borrower shall deliver
to the Agents a certificate of a Responsible Officer certifying that on a pro
forma basis after giving effect to such removal, the Borrower is in compliance
with the financial covenants set forth in Section 6.12; and (c) no Default or
Event of Default shall exist or would be caused by releasing such Asset. 11.5
Valuation Confirmation Process. Notwithstanding the foregoing, the Borrower may,
at any time retain the Initial Valuation Agent to undertake a valuation report
(the “Valuation Report”) with respect to any Borrowing Base Eligible Asset (the
Assigned Value in such Valuation Report, the “Initial Valuation”). (a) Following
the receipt by the Borrower of a Valuation Report (and delivery of a copy
thereof to the Agents), the Assigned Value in respect of the relevant Borrowing
Base Eligible Asset for the purposes of clause (b) of the definition of
“Assigned Value” shall be the amount of the Initial Valuation unless the
Required Agents notify the Borrower in writing (the “Initial Dispute Notice”)
within five (5) Business Days following receipt of such Valuation Report that
the Required Agents dispute the Initial Valuation. (b) If the Required Lenders
dispute the Initial Valuation as set forth in Section 11.5(a) above, the
Borrower and the Required Lenders shall enter into good faith negotiations for
two (2) Business Days to agree upon an amount that shall be used as the Assigned
Value for the relevant Borrowing Base Eligible Asset. (c) If the Borrower and
the Required Lenders cannot agree upon such amount, the Borrower shall then have
the right to retain the Second Valuation Agent to undertake



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan120.jpg]
-105- US-DOCS\97278328.5 a valuation report with respect to the Borrowing Base
Eligible Asset (the Assigned Value in such additional valuation report, the
“Second Valuation”). Following the receipt by the Borrower of such additional
valuation report (and delivery of a copy thereof to the Agents) and if the
amount of the Second Valuation is no more than 10.0% greater or lesser than the
amount of the Initial Valuation, the Assigned Value in respect of the relevant
Borrowing Base Eligible Asset for the purposes of clause (b) of the definition
of “Assigned Value” shall be the amount equal to the average of the Initial
Valuation and the Second Valuation. (d) If the Second Valuation is more than
10.0% greater or lesser than the amount of the Initial Valuation and either (i)
the Required Agents notify the Borrower in writing within five (5) Business Days
following receipt of such additional valuation report that the Required Lenders
dispute the Second Valuation or (ii) the Borrower notifies the Agents in writing
within five (5) Business Days following receipt of such additional valuation
report that it disputes the Second Valuation, the Borrower shall retain the
Third Valuation Agent that is reasonably acceptable to the Required Lenders to
undertake a valuation report with respect to the Borrowing Base Eligible Asset
(the Assigned Value in such additional valuation report, the “Third Valuation”).
If the amount of the Third Valuation falls within the range of the Initial
Valuation and the Second Valuation, the Assigned Value for such Borrowing Base
Eligible Asset for the purposes of clause (b) above shall be the amount of the
Third Valuation. If the amount of the Third Valuation falls outside the range of
the Initial Valuation and the Second Valuation, the Assigned Value in respect of
the relevant Borrowing Base Eligible Asset for purposes of clause (b) of the
definition of “Assigned Value” shall be the average of the Initial Valuation,
the Second Valuation and the Third Valuation. The “Determined Valuation” shall
mean the valuation of any Borrowing Base Eligible Asset pursuant to the process
referred to above in these clauses (a)-(d) (such process, the “Valuation
Confirmation Process”). It is understood and agreed that, if a Valuation
Confirmation Process is commenced, (i) the Valuation Confirmation Process shall
be completed within 30 days of the delivery of the Initial Dispute Notice, (ii)
the Initial Valuation shall apply for all purposes until the completion of the
Valuation Confirmation Process and (iii) after the completion of the Valuation
Confirmation Process, the Determined Valuation shall apply to such Borrowing
Base Eligible Asset unless (a) the applicable VAE is continuing for a period of
90 days or more (other than pursuant to clause (vi) of the definition thereof)
or (b) a new VAE has occurred, in which instance the Borrower shall retain the
valuation agent that conducted the Determined Valuation to undertake an updated
valuation (the “Updated Valuation”) for such Borrowing Base Eligible Asset every
90 days; the value of such Borrowing Base Eligible Asset shall be as determined
in the Updated Valuation, provided, however, that the Required Lenders shall be
entitled to dispute the Updated Valuation, in which case the Borrower and the
Required Lenders shall follow the procedures set forth in the Valuation
Confirmation Process in respect of the Updated Valuation. At the time of
origination or purchase by the Borrower or its Subsidiaries of any Borrowing
Base Eligible Asset, the outstanding principal balance of any single property
underlying any Borrowing Base Eligible Asset shall not exceed 10.0% of the
aggregate outstanding principal balance of the value of all properties
underlying all Borrowing Base Eligible Assets.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan121.jpg]
-106- US-DOCS\97278328.5 11.6 Headings. Article and Section headings used in
this Agreement and the table of contents preceding this Agreement are for
convenience of reference only and shall neither constitute a part of this
Agreement for any other purpose nor affect the construction of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis. 11.7
Execution in Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis. 11.8 GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN
DOCUMENT: (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK. 11.9 JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY
DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING
BETWEEN ANY MEMBER OF THE LENDER GROUP OR THE BORROWER AND ITS SUBSIDIARIES IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED HOWEVER THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT AT ANY AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE ANY AGENT ELECTS TO BRING SUCH ACTION TO THE
EXTENT SUCH COURTS HAVE IN PERSONAM JURISDICTION OVER THE RELEVANT OBLIGOR OR IN
REM JURISDICTION OVER SUCH COLLATERAL OR OTHER PROPERTY. THE BORROWER AND ITS
SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY
DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 11.9 AND STIPULATE THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE IN
PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan122.jpg]
-107- US-DOCS\97278328.5 OUT OF OR RELATED TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS. TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER OR ANY MEMBER OF THE LENDER
GROUP MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
ITS ADDRESS INDICATED ON EXHIBIT 11.3 ATTACHED HERETO. 11.10 WAIVER OF TRIAL BY
JURY. THE BORROWER AND ITS SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP, TO
THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER
OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE BORROWER AND ITS
SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP HEREBY AGREE THAT ANY SUCH
CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE DECIDED BY A
COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 11.10 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR
RIGHT TO TRIAL BY JURY. 11.11 Independence of Covenants. All covenants under
this Agreement and other Loan Documents shall be given independent effect so
that if a particular action or condition is not permitted by any one covenant,
the fact that it would be permitted by another covenant shall not avoid the
occurrence of an Event of Default or Default if such action is taken or
condition exists. 11.12 Confidentiality. Each of the Agents and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Agent-Related Persons (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Agent-Related Persons (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case such Person shall notify
the Borrower (except in the case of a non-targeted, routine audit or review) as
soon as practicable in the event of such disclosure by such Person unless such
notification is prohibited by law, rule or regulation; provided that, such
Person shall not have any liability for failure to provide such notice); (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan123.jpg]
-108- US-DOCS\97278328.5 or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 11.12, to (i) any Eligible Assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Agent-Related Persons) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.12 or (y) becomes available to the Agents, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. In addition, the Agents and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Agents or any Lender prior to disclosure by the Borrower or any
of its Subsidiaries. Any of the Lenders on the Closing Date shall be considered
to have complied with its obligation to maintain the confidentiality of
Information as provided in this Section if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. 11.13 Complete
Agreement. This Agreement, together with the schedules and exhibits hereto and
the other Loan Documents is intended by the parties hereto as a final expression
of their agreement and is intended as a complete statement of the terms and
conditions of their agreement with respect to the subject matter of this
Agreement and shall not be contradicted or qualified by any other agreement,
oral or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement. 11.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may
be required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan124.jpg]
-109- US-DOCS\97278328.5 ARTICLE XII THE GUARANTY 12.1 The Guarantee. (e) The
Guarantors hereby, jointly and severally, guarantee to each Secured Party as
hereinafter provided, as primary obligor and not merely as surety, the payment
of the Secured Obligations in full in cash when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
Each Guarantor hereby further jointly and severally agrees that if any of the
Secured Obligations are not paid in full in cash when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), each Guarantor will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Secured Obligations, the same will
be promptly paid in full in cash when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal. (f) Each
Guarantor, and by its acceptance of this Guaranty, the Agents and each other
Secured Party, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of any debtor relief law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Agents, the other Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance under applicable law after giving full effect to such
Guarantor’s contribution rights but before taking into account any liabilities
of such Guarantor under any other guarantee of such Guarantor other than any
other guarantee of any obligations that are secured on a pari passu basis with
the Obligations. 12.2 Obligations Unconditional. (a) The obligations of the
Guarantors under Section 12.1 are absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Secured Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Secured Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment in full in cash of the Secured
Obligations, other than Obligations (or any portion thereof) that are contingent
in nature and for which no claim has been made (“Unliquidated Obligations”)), it
being the intent of this Section 12.2 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Guarantor for amounts paid under
this Article



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan125.jpg]
-110- US-DOCS\97278328.5 XII until such time as the Secured Obligations (other
than Unliquidated Obligations) have been indefeasibly paid in full in cash and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above: (b) at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Secured Obligations shall be extended, or such performance or compliance
shall be waived; (c) the maturity of any of the Secured Obligations shall be
accelerated, or any of the Secured Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Secured Obligations shall be waived or any other
guarantee of any of the Secured Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with; (d)
any Lien granted to, or in favor of, the Collateral Agent or any other holder of
the Secured Obligations as security for any of the Secured Obligations shall
fail to attach or be perfected; or (e) any of the Secured Obligations shall be
determined to be void or voidable (including, without limitation, for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including, without limitation, any creditor of Guarantor). (f)
any failure or omission to assert or enforce or agreement or election not to
assert or enforce, delay in enforcement, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy (whether arising under any Loan
Document, any Swap Agreement or any Bank Product Agreement, at law, in equity or
otherwise) with respect to the Secured Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Secured Obligations; (g) any exercise of remedies with respect to any
security for the Secured Obligations (including, without limitation, any
collateral, including the Collateral, securing or purporting to secure any of
the Secured Obligations) at such time and in such order and in such manner as
the Agents and the Secured Parties may decide and whether or not every aspect
thereof is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that any
Guarantor would otherwise have, and without limiting the generality of the
foregoing or any other provisions hereof, each Guarantor hereby expressly waives
any and all benefits which might otherwise be available to such Guarantor under
applicable law, including without limitation, California Civil Code Sections
2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850, 2855, 2899 and 3433;



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan126.jpg]
-111- US-DOCS\97278328.5 (h) any other circumstance whatsoever which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Secured Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower or any
other Guarantor for the Secured Obligations, or of such Guarantor under the
guarantee contained in this Article XII or of any security interest granted by
any Guarantor, whether in an Insolvency Proceeding or in any other instance; or
(i) with respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agents or any other holder of the
Secured Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or other documents relating to the
Secured Obligations, or against any other Person under any other guarantee of,
or security for, any of the Secured Obligations. 12.3 Reinstatement. The
obligations of each Guarantor under this Article XII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Secured Obligations is rescinded or must be
otherwise restored by any holder of any of the Secured Obligations, whether as a
result of any proceedings under any debtor relief law, and each Guarantor agrees
that it will jointly and severally indemnify the Agents and each holder of the
Secured Obligations on demand for all reasonable costs and expenses (including,
without limitation, the fees, charges and disbursements of one counsel for the
Agents, taken as a whole, and one counsel for the holders of any Secured
Obligations, taken as a whole) incurred by the Agents or such holders of the
Secured Obligations in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any proceedings under any debtor relief law. 12.4 Certain
Additional Waivers. Each Guarantor further agrees that it shall have no right of
recourse to security for the Secured Obligations, except through the exercise of
rights of subrogation pursuant to Section 12.2 and through the exercise of
rights of contribution pursuant to Section 12.6. 12.5 Remedies. Each Guarantor
agrees that, to the fullest extent permitted by law, as between the Guarantors,
on the one hand, and the Agents and the other holders of the Secured
Obligations, on the other hand, the Secured Obligations may be declared to be
forthwith due and payable as provided in Article VII (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Article VII) for purposes of Section 12.1 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Secured
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Secured Obligations
being deemed to have become automatically due and payable), the Secured
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by each Guarantor for purposes of Section 12.1. Each
Guarantor acknowledges and agrees that its respective obligations hereunder are
secured in accordance with the terms of the Loan Documents and that the holders
of the Secured Obligations may exercise their remedies thereunder in accordance
with the terms thereof.



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan127.jpg]
-112- US-DOCS\97278328.5 12.6 Rights of Contribution. Each Guarantor agrees
that, in connection with payments made hereunder, each Guarantor shall have
contribution rights against the other Guarantors as permitted under applicable
law. Such contribution rights shall be subordinate and subject in right of
payment to the obligations of such Guarantors under the Loan Documents and no
Guarantor shall exercise such rights of contribution until all Secured
Obligations (other than Unliquidated Obligations) have been indefeasibly paid in
full in cash and the Commitments have terminated. 12.7 Guaranty of Payment;
Continuing Guarantee. The guarantee given by each Guarantor in this Article XII
is a guaranty of payment and not of collection, is a continuing guarantee, and
shall apply to all Secured Obligations whenever arising. [Signature pages to
follow.]



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan128.jpg]
US-DOCS\97278328.5 IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed and delivered as of the date first set forth above.
ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation, as Borrower By:
Name: Title: ACRC HOLDINGS LLC, a Delaware limited liability company, as
Guarantor By: Name: Title: ACRC WAREHOUSE HOLDINGS LLC, a Delaware limited
liability company, as Guarantor By: Name: Title: ACRC MEZZ HOLDINGS LLC, a
Delaware limited liability company, as Guarantor By: Name: Title: ACRC CP
INVESTOR LLC, a Delaware limited liability company, as Guarantor



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan129.jpg]
US-DOCS\97278328.5 By: Name: Title:



--------------------------------------------------------------------------------



 
[firstamendmenttocreditan130.jpg]
US-DOCS\97278328.5 CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent
and Collateral Agent, By: Name: Title:



--------------------------------------------------------------------------------



 